 



EXHIBIT 10.1

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

CREDIT AGREEMENT

dated as of
January 20, 2005

among

AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.,

AMERICAN MEDICAL SYSTEMS, INC.,
as Borrower,

THE LENDERS FROM TIME TO TIME PARTY HERETO,
as Lenders,

KEYBANK NATIONAL ASSOCIATION,
as an LC Issuer, Swing Line Lender and as the
Lead Arranger and Administrative Agent,

HARRIS TRUST AND SAVINGS BANK,
as Syndication Agent,

and

U.S. BANK NATIONAL ASSOCIATION,
as Documentation Agent



--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
  ARTICLE I.    DEFINITIONS AND TERMS   1
 
       
Section 1.01
  Certain Defined Terms   1
Section 1.02
  Computation of Time Periods   21
Section 1.03
  Accounting Terms   21
Section 1.04
  Terms Generally   22
Section 1.05
  Currency Equivalents   22
 
        ARTICLE II.    THE TERMS OF THE CREDIT FACILITY   22
 
       
Section 2.01
  Establishment of the Credit Facility   22
Section 2.02
  Revolving Facility   22
Section 2.03
  Increase in Revolving Commitments   23
Section 2.04
  Swing Line Facility   24
Section 2.05
  Letters of Credit   25
Section 2.06
  Notice of Borrowing   29
Section 2.07
  Funding Obligations; Disbursement of Funds.   30
Section 2.08
  Evidence of Obligations   31
Section 2.09
  Interest; Default Rate   32
Section 2.10
  Conversion and Continuation of Loans   33
Section 2.11
  Fees   33
Section 2.12
  Termination and Reduction of Revolving Commitments   35
Section 2.13
  Voluntary and Mandatory Prepayments of Loans   35
Section 2.14
  Method and Place of Payment   37
 
        ARTICLE III.    INCREASED COSTS, ILLEGALITY AND TAXES   37
 
       
Section 3.01
  Increased Costs, Illegality, etc   37
Section 3.02
  Breakage Compensation   39
Section 3.03
  Net Payments   39
Section 3.04
  Increased Costs to LC Issuers   41
Section 3.05
  Change of Lending Office; Replacement of Lenders   41
 
        ARTICLE IV.    CONDITIONS PRECEDENT   42
 
       
Section 4.01
  Conditions Precedent at Closing Date   42
Section 4.02
  Conditions Precedent to All Credit Events   44
 
        ARTICLE V.    REPRESENTATIONS AND WARRANTIES   44
 
       
Section 5.01
  Corporate Status   44

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
 
Section 5.02
  Corporate Power and Authority   44
Section 5.03
  No Violation   45
Section 5.04
  Governmental Approvals   45
Section 5.05
  Litigation   45
Section 5.06
  Use of Proceeds; Margin Regulations   45
Section 5.07
  Financial Statements   46
Section 5.08
  Solvency   46
Section 5.09
  No Material Adverse Change   46
Section 5.10
  Tax Returns and Payments   47
Section 5.11
  Title to Properties, etc   47
Section 5.12
  Lawful Operations, etc   47
Section 5.13
  Environmental Matters   47
Section 5.14
  Compliance with ERISA   48
Section 5.15
  Intellectual Property, etc   48
Section 5.16
  Investment Company Act, etc   48
Section 5.17
  Insurance   48
Section 5.18
  True and Complete Disclosure   48
Section 5.19
  Defaults   49
Section 5.20
  Anti-Terrorism Law Compliance   49
 
        ARTICLE VI.    AFFIRMATIVE COVENANTS   49
 
       
Section 6.01
  Reporting Requirements   49
Section 6.02
  Books, Records and Inspections   52
Section 6.03
  Insurance   52
Section 6.04
  Payment of Taxes and Claims   52
Section 6.05
  Corporate Franchises   53
Section 6.06
  Good Repair   53
Section 6.07
  Compliance with Statutes, etc   53
Section 6.08
  Compliance with Environmental Laws   53
Section 6.09
  Certain Subsidiaries to Join in Subsidiary Guaranty   54
Section 6.10
  Most Favored Covenant Status   54
Section 6.11
  Senior Debt   54

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
  ARTICLE VII.    NEGATIVE COVENANTS   55
 
       
Section 7.01
  Changes in Business   55
Section 7.02
  Consolidation, Merger, Acquisitions, Asset Sales, etc   55
Section 7.03
  Liens   56
Section 7.04
  Investments   56
Section 7.05
  Restricted Payments   57
Section 7.06
  Financial Covenants   57
Section 7.07
  Limitation on Certain Restrictive Agreements   57
Section 7.08
  Transactions with Affiliates   58
Section 7.09
  Plan Terminations, Minimum Funding, etc   58
Section 7.10
  Anti-Terrorism Laws   58
 
        ARTICLE VIII.    EVENTS OF DEFAULT   58
 
       
Section 8.01
  Events of Default   58
Section 8.02
  Remedies   60
Section 8.03
  Application of Certain Payments and Proceeds   60
 
        ARTICLE IX.    THE ADMINISTRATIVE AGENT   61
 
       
Section 9.01
  Appointment   61
Section 9.02
  Delegation of Duties   62
Section 9.03
  Exculpatory Provisions   62
Section 9.04
  Reliance by Administrative Agent   62
Section 9.05
  Notice of Default   62
Section 9.06
  Non-Reliance   63
Section 9.07
  No Reliance on Administrative Agent’s Customer Identification Program   63
Section 9.08
  USA Patriot Act   63
Section 9.09
  Indemnification   64
Section 9.10
  The Administrative Agent in Individual Capacity   64
Section 9.11
  Successor Administrative Agent   64
Section 9.12
  Other Agents   65
 
        ARTICLE X.    GUARANTY   65
 
       
Section 10.01
  Guaranty by the Borrower   65
Section 10.02
  Additional Undertaking   65
Section 10.03
  Guaranty Unconditional   65

-iii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
 
Section 10.04
  Borrower Obligations to Remain in Effect; Restoration   66
Section 10.05
  Waiver of Acceptance, etc   66
Section 10.06
  Subrogation   66
Section 10.07
  Effect of Stay   67
 
        ARTICLE XI.    MISCELLANEOUS   67
 
       
Section 11.01
  Payment of Expenses etc   67
Section 11.02
  Indemnification   67
Section 11.03
  Right of Setoff   68
Section 11.04
  Equalization   68
Section 11.05
  Notices   69
Section 11.06
  Successors and Assigns   70
Section 11.07
  No Waiver; Remedies Cumulative   72
Section 11.08
  Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial   72
Section 11.09
  Counterparts   73
Section 11.10
  Integration   73
Section 11.11
  Headings Descriptive   73
Section 11.12
  Amendment or Waiver   73
Section 11.13
  Survival of Indemnities   75
Section 11.14
  Domicile of Loans   75
Section 11.15
  Confidentiality   75
Section 11.16
  Limitations on Liability of the LC Issuers   75
Section 11.17
  General Limitation of Liability   76
Section 11.18
  No Duty   76
Section 11.19
  Lenders and Agent Not Fiduciary to Borrower, etc   76
Section 11.20
  Survival of Representations and Warranties   76
Section 11.21
  Severability   77
Section 11.22
  Independence of Covenants   77
Section 11.23
  Interest Rate Limitation   77
Section 11.24
  USA Patriot Act   77

-iv-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)



          Page
  EXHIBITS          
Exhibit A-1
  Form of Revolving Facility Note
Exhibit A-2
  Form of Swing Line Note
Exhibit B-1
  Form of Notice of Borrowing
Exhibit B-2
  Form of Notice of Continuation or Conversion
Exhibit B-3
  Form of LC Request
Exhibit C-1
  Form of Subsidiary Guaranty
Exhibit C-2
  Form of Holdings Guaranty
Exhibit D
  Form of Compliance Certificate
Exhibit E
  Form of Closing Certificate
Exhibit F
  Form of Assignment Agreement

      SCHEDULES          
Schedule 1
  Lenders and Commitments
Schedule 2
  Subsidiary Guarantors
Schedule 5.01
  Subsidiaries of Holdings
Schedule 7.03
  Liens
Schedule 7.04
  Investments

-v-



--------------------------------------------------------------------------------



 



     This CREDIT AGREEMENT is entered into as of January 20, 2005, by and among
the following:

     (i) AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., a Delaware corporation
(together with its successors and assigns, “Holdings”);

     (ii) AMERICAN MEDICAL SYSTEMS, INC., a Delaware corporation (together with
its successors and assigns, the “Borrower”);

     (iii) the lenders from time to time party hereto (together with its
successors and assigns, collectively, the “Lenders” and, individually,
“Lender”);

     (iv) KEYBANK NATIONAL ASSOCIATION, as the lead arranger, the Swing Line
Lender (as hereinafter defined), an LC Issuer (as hereafter defined), and as the
administrative agent for the Lenders (together with its successors and assigns,
the “Administrative Agent”);

     (v) HARRIS TRUST AND SAVINGS BANK, as syndication agent (together with its
successors and assigns, the “Syndication Agent”); and

     (vi) U.S. BANK NATIONAL ASSOCIATION, as documentation agent (together with
its successors and assigns, the “Documentation Agent”).

RECITALS:

     (1) The Borrower has requested that the Lenders, the Swing Line Lender and
each LC Issuer extend credit to the Borrower to provide working capital and
funds for Permitted Acquisitions and other lawful purposes.

     (2) Subject to and upon the terms and conditions set forth herein, the
Lenders, the Swing Line Lender and each LC Issuer are willing to extend credit
and make available to the Borrower the credit facility provided for herein for
the foregoing purposes.

AGREEMENT:

     In consideration of the premises and the mutual covenants contained herein,
the parties hereto agree as follows:

ARTICLE I.

DEFINITIONS AND TERMS

     Section 1.01 Certain Defined Terms. As used herein, the following terms
shall have the meanings herein specified unless the context otherwise requires:

     “Acquisition” means any transaction or series of related transactions for
the purpose of or resulting, directly or indirectly, in (i) the acquisition of
all or substantially all of the assets of any Person, or any business or
division of any Person, (ii) the acquisition or ownership of in excess of 50% of
the

 



--------------------------------------------------------------------------------



 



Equity Interest of any Person, or (iii) the acquisition of another Person by a
merger, consolidation, amalgamation or any other combination with such Person.

     “Adjusted Eurodollar Rate” means with respect to each Interest Period for a
Eurodollar Loan, (i) the rate per annum equal to the offered rate appearing on
the applicable electronic page of Reuters (or on the appropriate page of any
successor to or substitute for such service, or, if such rate is not available,
on the appropriate page of any generally recognized financial information
service, as selected by the Administrative Agent from time to time) that
displays an average British Bankers Association Interest Settlement Rate at
approximately 11:00 A.M. (London time) two Business Days prior to the
commencement of such Interest Period, for deposits in Dollars with a maturity
comparable to such Interest Period, divided (and rounded to the nearest 1/16th
of 1%) by (ii) a percentage equal to 100% minus the then stated maximum rate of
all reserve requirements (including, without limitation, any marginal,
emergency, supplemental, special or other reserves and without benefit of
credits for proration, exceptions or offsets that may be available from time to
time) applicable to any member bank of the Federal Reserve System in respect of
Eurocurrency liabilities as defined in Regulation D (or any successor category
of liabilities under Regulation D); provided, however, that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent, to be the average (rounded to the
nearest 1/16th of 1%) of the rates per annum at which deposits in Dollars in an
amount equal to the amount of such Eurodollar Loan are offered to major banks in
the London interbank market at approximately 11:00 A.M. (London time), two
Business Days prior to the commencement of such Interest Period, for contracts
that would be entered into at the commencement of such Interest Period for the
same duration as such Interest Period.

     “Administrative Agent” has the meaning provided in the first paragraph of
this Agreement and includes any successor to the Administrative Agent appoint
pursuant to Section 9.11.

     “Administrative Agent Fee Letter” means the Administrative Agent Fee Letter
dated as of the Closing Date between the Borrower and the Administrative Agent.

     “Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. A Person shall be deemed to control a second Person if such
first Person possesses, directly or indirectly, the power (i) to vote 10% or
more of the securities having ordinary voting power for the election of
directors or managers of such second Person or (ii) to direct or cause the
direction of the management and policies of such second Person, whether through
the ownership of voting securities, by contract or otherwise. Notwithstanding
the foregoing, neither the Administrative Agent nor any Lender shall in any
event be considered an Affiliate of Holdings or any of its Subsidiaries.

     “Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the principal amount
of Swing Loans outstanding at such time.

     “Aggregate Revolving Facility Exposure” means, at any time, the sum of
(i) the Dollar Equivalent of the principal amounts of all Revolving Loans made
by all Lenders and outstanding at such time and (ii) the Dollar Equivalent of
the aggregate amount of the LC Outstandings at such time.

     “Agreement” means this Credit Agreement, as the same may from time to time
be amended, restated, supplemented or otherwise modified.

2



--------------------------------------------------------------------------------



 



     “Anti-Terrorism Law” means the USA Patriot Act or any other law pertaining
to the prevention of future acts of terrorism, in each case as such law may be
amended from time to time.

     “Applicable Facility Fee Rate” means:

     (i) On the Closing Date and thereafter, until changed in accordance with
the following provisions, the Applicable Facility Fee Rate shall be 10.00 basis
points;

     (ii) Commencing with the fiscal quarter of Holdings ended on March 31,
2005, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Facility Fee Rate in accordance with the
following matrix, based on the Leverage Ratio:

                      Applicable Facility     Leverage Ratio     Fee Rate    
Greater than or equal to 2.50 to 1.00
    27.50 bps    
Less than or equal to 2.50 to 1.00, but greater than 2.00 to 1.00
    22.50 bps    
Less than or equal to 2.00 to 1.00, but greater than 1.50 to 1.00
    20.00 bps    
Less than or equal to 1.50 to 1.00, but greater than 1.00 to 1.00
    17.50 bps    
Less than or equal to 1.00 to 1.00
    10.00 bps    

     (iii) Changes in the Applicable Facility Fee Rate based upon changes in the
Leverage Ratio shall become effective on the third Business Day following the
receipt by the Administrative Agent pursuant to Section 6.01(a) or
Section 6.01(b) of the financial statements of Holdings for the Testing Period
most recently ended, accompanied by a Compliance Certificate in accordance with
Section 6.01(c), demonstrating the computation of the Leverage Ratio.
Notwithstanding the foregoing provisions, during any period when (A) Holdings
has failed to timely deliver its consolidated financial statements referred to
in Section 6.01(a) or Section 6.01(b), accompanied by a Compliance Certificate
in accordance with Section 6.01(c), or (B) an Event of Default has occurred and
is continuing, the Applicable Facility Fee Rate shall be the highest number of
basis points indicated therefor in the above matrix, regardless of the Leverage
Ratio at such time. The above matrix does not modify or waive, in any respect,
the rights of the Administrative Agent and the Lenders to charge any default
rate of interest or any of the other rights and remedies of the Administrative
Agent and the Lenders hereunder.

     “Applicable Lending Office” means, with respect to each Lender, the office
designated by such Lender to the Administrative Agent as such Lender’s lending
office for all purposes of this Agreement. A lender may have a different
Applicable Lending Office for Base Rate Loans and Eurodollar Loans.

     “Applicable Margin” means:

     (i) On the Closing Date and thereafter, until changed in accordance with
the following provisions, the Applicable Margin shall be (A) 0.00 basis points
for Base Rate Loans, and (B) 50.00 basis points for Eurodollar Loans;

     (ii) Commencing with the fiscal quarter of Holdings ended on March 31,
2005, and continuing with each fiscal quarter thereafter, the Administrative
Agent shall determine the Applicable Margin in accordance with the following
matrix, based on the Leverage Ratio:

3



--------------------------------------------------------------------------------



 



                            Applicable Margin for     Applicable Margin    
Leverage Ratio     Base Rate Loans     for Eurodollar Loans    
Greater than or equal to 2.50 to 1.00
    0.00 bps     135.00 bps       
Less than or equal to 2.50 to 1.00, but greater than 2.00 to 1.00
    0.00 bps     90.00 bps    
Less than or equal to 2.00 to 1.00, but greater than 1.50 to 1.00
    0.00 bps     80.00 bps    
Less than or equal to 1.50 to 1.00, but greater than 1.00 to 1.00
    0.00 bps     70.00 bps    
Less than or equal to 1.00 to 1.00
    0.00 bps     50.00 bps    

     (iii) Changes in the Applicable Margin based upon changes in the Leverage
Ratio shall become effective on the third Business Day following the receipt by
the Administrative Agent pursuant to Section 6.01(a) or Section 6.01(b) of the
financial statements of Holdings for the Testing Period most recently ended,
accompanied by a Compliance Certificate in accordance with Section 6.01(c),
demonstrating the computation of the Leverage Ratio. Notwithstanding the
foregoing provisions, during any period when (A) Holdings has failed to timely
deliver its consolidated financial statements referred to in Section 6.01(a) or
Section 6.01(b), accompanied by a Compliance Certificate in accordance with
Section 6.01(c), or (B) an Event of Default has occurred and is continuing, the
Applicable Margin shall be the highest number of basis points indicated therefor
in the above matrix, regardless of the Leverage Ratio at such time. The above
matrix does not modify or waive, in any respect, the rights of the
Administrative Agent and the Lenders to charge any default rate of interest or
any of the other rights and remedies of the Administrative Agent and the Lenders
hereunder.

     “Approved Bank” has the meaning provided in subpart (ii) of the definition
of “Cash Equivalents.”

     “Approved Fund” means a fund that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit and that
is administered or managed by a Lender or an Affiliate of a Lender.

     “Asset Sale” means the sale, lease, transfer or other disposition
(including by means of Sale and Lease-Back Transactions, and by means of
mergers, consolidations, amalgamations and liquidations of a corporation,
partnership or limited liability company of the interests therein of Holdings or
any Subsidiary) by Holdings or any Subsidiary to any Person of any of Holdings’s
or such Subsidiary’s respective assets, provided that the term Asset Sale
specifically excludes any sales, transfers or other dispositions of inventory,
or obsolete, worn-out or excess furniture, fixtures, equipment or other
property, real or personal, tangible or intangible, in each case in the ordinary
course of business.

     “Assignment Agreement” means an Assignment Agreement substantially in the
form of Exhibit F.

     “Augmenting Lender” has the meaning provided in Section 2.03(a).

     “Authorized Officer” means (i) with respect to Holdings, any of the
following officers: the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer, the Treasurer, the Controller, or the
Director of Treasury and Finance, and (ii) with respect to any Subsidiary of
Holdings, the Chairman of the Board, the Chief Executive Officer, the President,
the Chief Financial Officer, the Treasurer, the Controller, or the Director of
Treasury and Finance of such Subsidiary, or, in

4



--------------------------------------------------------------------------------



 



the case of any of the foregoing, such other Person as is authorized in writing
to act on behalf of Holdings or such Subsidiary and is acceptable to the
Administrative Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of Holdings.

     “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

     “Base Rate” means, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greater of (i) the rate of interest established by KeyBank, from
time to time, as its “prime rate,” whether or not publicly announced, which
interest rate may or may not be the lowest rate charged by it for commercial
loans or other extensions of credit; or (ii) the Federal Funds Effective Rate in
effect from time to time, determined one Business Day in arrears, plus 1/2 of 1%
per annum.

     “Base Rate Loan” means any Loan bearing interest at a rate based upon the
Base Rate in effect from time to time.

     “Benefited Creditors” means, with respect to the Borrower Guaranteed
Obligations pursuant to Article X, each of the Administrative Agent, the
Lenders, each LC Issuer and the Swing Line Lender and each Designated Hedge
Creditor, and the respective successors and assigns of each of the foregoing.

     “Borrower” has the meaning specified in the first paragraph of this
Agreement.

     “Borrower Guaranteed Obligations” has the meaning provided in
Section 10.01.

     “Borrowing” means a Revolving Borrowing or the incurrence of a Swing Loan.

     “Business Day” means (i) any day other than Saturday, Sunday or any other
day on which commercial banks in Cleveland, Ohio are authorized or required by
law to close and (ii) with respect to any matters relating to Eurodollar Loans,
any day on which dealings in U.S. Dollars are carried on in the London interbank
market.

     “Capital Distribution” means a payment made, liability incurred or other
consideration given for the purchase, acquisition, repurchase, redemption or
retirement of any Equity Interest of Holdings or any of its Subsidiaries or as a
dividend, return of capital or other distribution in respect of any of
Holdings’s or such Subsidiary’s Equity Interest.

     “Capital Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capital lease on the balance sheet of
that Person.

     “Capitalized Lease Obligations” means all obligations under Capital Leases
of Holdings or any of its Subsidiaries, without duplication, in each case taken
at the amount thereof accounted for as liabilities identified as “capital lease
obligations” (or any similar words) on a consolidated balance sheet of Holdings
and its Subsidiaries prepared in accordance with GAAP.

     “Cash Equivalents” means any of the following:

     (i) securities issued or directly and fully guaranteed or insured by the
United States of America or any agency or instrumentality thereof (provided that
the full faith and credit of the

5



--------------------------------------------------------------------------------



 



United States of America is pledged in support thereof) having maturities of not
more than one year from the date of acquisition;

     (ii) readily marketable obligations issued by the District of Columbia, any
state of the United States of America or any political subdivision thereof
(A) having maturities of not more than 360 days from the date of acquisition
thereof, (B) rated at least A by S&P and at least A2 by Moody’s, and (iii) in an
amount not to exceed $20,000,000 per issuer or $100,000,000 in the aggregate;

     (iii) U.S. dollar denominated time deposits, certificates of deposit and
bankers’ acceptances of (x) any Lender, (y) any domestic commercial bank of
recognized standing having capital and surplus in excess of $500,000,000 or
(z) any bank (or the parent company of such bank) whose short-term commercial
paper rating from S&P is at least A-1, A-2 or the equivalent thereof or from
Moody’s is at least P-1, P-2 or the equivalent thereof (any such bank, an
“Approved Bank”), in each case with maturities of not more than 180 days from
the date of acquisition;

     (iv) commercial paper issued by any Lender or Approved Bank or by the
parent company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A or A2, or the equivalent of each
thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within 180 days after the date of acquisition;

     (v) fully collateralized repurchase agreements entered into with any Lender
or Approved Bank having a term of not more than 30 days and covering securities
described in clause (i) above;

     (vi) investments in money market funds substantially all the assets of
which are comprised of securities of the types described in clauses (i) through
(iv) above;

     (vii) investments in money market funds access to which is provided as part
of “sweep” accounts maintained with a Lender or an Approved Bank;

     (viii) investments in industrial development revenue bonds that (A) are
entitled to the benefit of a remarketing arrangement with an established broker
dealer and (B) are supported by a direct pay letter of credit covering principal
and accrued interest that is issued by an Approved Bank;

     (ix) investments in pooled funds or investment accounts consisting of
investments of the nature described in the foregoing clause (vii); and

     (x) with respect to Foreign Subsidiaries, the approximate foreign
equivalent of any of clauses (i) through (ix) above.

     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq.

     “Change of Control” means (i) the acquisition of, or, if earlier, the
shareholder or director approval of the acquisition of, ownership or voting
control, directly or indirectly, beneficially or of

6



--------------------------------------------------------------------------------



 



record, on or after the Closing Date, by any Person or group (within the meaning
of Rule 13d-3 of the SEC under the 1934 Act, as then in effect), of shares
representing more than 30% of the aggregate ordinary Voting Power represented by
the issued and outstanding capital stock of Holdings; (ii) the occupation of a
majority of the seats (other than vacant seats) on the board of directors of
Holdings by Persons who were neither (A) nominated by the Board of Directors of
Holdings (or a committee thereof) nor (B) appointed by directors so nominated;
(iii) the occurrence of a change in control, or other similar provision, under
or with respect to any Material Indebtedness Agreement; or (iv) Holdings shall
fail to own directly 100% of the outstanding shares of capital stock of the
Borrower.

     “Charges” has the meaning provided in Section 11.23.

     “CIP Regulations” has the meaning provided in Section 9.07.

     “Claims” has the meaning set forth in the definition of “Environmental
Claims.”

     “Closing Date” means January 20, 2005.

     “Closing Fee Letter” means the Closing Fee Letter dated as of the Closing
Date between the Borrower and the Administrative Agent, for the benefit of the
Lenders.

     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and the rulings issued thereunder. Section
references to the Code are to the Code as in effect at the Closing Date and any
subsequent provisions of the Code, amendatory thereof, supplemental thereto or
substituted therefor.

     “Commercial Letter of Credit” means any letter of credit or similar
instrument issued for the purpose of providing the primary payment mechanism in
connection with the purchase of materials, goods or services in the ordinary
course of business.

     “Commitment” means, with respect to each Lender, its Revolving Commitment
and, if applicable, its Swing Line Commitment.

     “Commodities Hedge Agreement” means a commodities contract purchased by
Holdings or any of its Subsidiaries with respect to raw materials necessary to
the manufacturing or production of goods in connection with the business of the
Borrower and its Subsidiaries.

     “Compliance Certificate” has the meaning provided in Section 6.01(c).

     “Confidential Information” has the meaning provided in Section 11.15(b).

     “Consideration” means, in connection with an Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurring of liabilities (direct or contingent), the
payment of consulting fees (excluding any fees payable to any investment banker
in connection with such Acquisition) or fees for a covenant not to compete and
any other consideration paid for the purchase.

     “Consolidated Depreciation and Amortization Expense” means, for any period,
all depreciation and amortization expenses of Holdings and its Subsidiaries, all
as determined for Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP.

7



--------------------------------------------------------------------------------



 



     “Consolidated EBIT” means, for any period, Consolidated Net Income for such
period, plus (i) the sum of the amounts for such period included in determining
such Consolidated Net Income of (A) Consolidated Interest Expense,
(B) Consolidated Income Tax Expense, and (C) extraordinary and other
non-recurring non-cash losses and charges (including non-cash charges associated
with the write-off of goodwill in accordance with SFAS 142), less (ii) gains on
sales of assets and other extraordinary gains and other non-recurring non-cash
gains, all as determined for Holdings and its Subsidiaries on a consolidated
basis in accordance with GAAP; provided, however, that Consolidated EBIT for
such period shall include the appropriate financial items (other than assumed
operating synergies) for any Person or business unit that has been acquired by a
Credit Party or any of its Subsidiaries for any portion of such period prior to
the date of such Acquisition and exclude the appropriate financial items (other
than assumed operating synergies) for any Person or business unit that has been
disposed of by a Credit Party or any of its Subsidiaries, for the portion of
such period prior to the date of such disposition.

     “Consolidated EBITDA” means, for any period, (i) Consolidated EBIT, plus
(ii) Consolidated Depreciation and Amortization Charges; provided, however, that
Consolidated EBITDA for such period shall include the appropriate financial
items (other than assumed operating synergies) for any Person or business unit
that has been acquired by a Credit Party or any of its Subsidiaries for any
portion of such period prior to the date of such Acquisition and exclude the
appropriate financial items (other than assumed operating synergies) for any
Person or business unit that has been disposed of by a Credit Party or any of
its Subsidiaries, for the portion of such period prior to the date of such
disposition.

     “Consolidated Funded Debt” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (without
duplication) (i) all Indebtedness for borrowed money and capitalized leases,
including, but not limited to, current, long-term and Subordinated Indebtedness,
if any, (ii) all Synthetic Lease Indebtedness, (iii) all obligations under
conditional sales or other title retention agreements (other than a true
consignment), and (iv) all Indebtedness that constitutes deferred purchase price
of capital assets or services that in accordance with GAAP would be shown on the
liability side of the balance sheet of such Person.

     “Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the net income of Holdings or any of its Subsidiaries (including,
without limitation, any additions to such taxes, and any penalties and interest
with respect thereto), all as determined for Holdings and its Subsidiaries on a
consolidated basis in accordance with GAAP.

     “Consolidated Interest Expense” means, for any period, total interest
expense (including, without limitation, that which is capitalized and that which
is attributable to Capital Leases or Synthetic Leases) of Holdings and its
Subsidiaries on a consolidated basis with respect to all outstanding
Indebtedness of Holdings and its Subsidiaries.

     “Consolidated Net Income” means for any period, the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP.

     “Consolidated Net Worth” means at any time, all amounts that, in conformity
with GAAP, would be included under the caption “total stockholders’ equity” (or
any like caption) on a consolidated balance sheet of Holdings at such time.

     “Continue,” “Continuation” and “Continued” each refers to a continuation of
a Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

8



--------------------------------------------------------------------------------



 



     “Convert,” “Conversion” and “Converted” each refers to a conversion of
Loans of one Type into Loans of another Type.

     “Credit Event” means the making of any Borrowing, any Conversion or
Continuation or any LC Issuance.

     “Credit Facility” means the credit facility established under this
Agreement pursuant to which (i) the Lenders shall make Revolving Loans to the
Borrower, and shall participate in LC Issuances, under the Revolving Facility
pursuant to the Revolving Commitment of each such Lender, (ii) the Swing Line
Lender shall make Swing Loans to the Borrower under the Swing Line Facility
pursuant to the Swing Line Commitment, and (iii) each LC Issuer shall issue
Letters of Credit for the account of the LC Obligors in accordance with the
terms of this Agreement.

     “Credit Facility Exposure” means, for any Lender at any time, the Dollar
Equivalent of the sum of (i) such Lender’s Revolving Facility Exposure at such
time, and (ii) in the case of the Swing Line Lender, the principal amount of
Swing Loans outstanding at such time.

     “Credit Party” means Holdings, the Borrower or any Subsidiary Guarantor.

     “Default” means any event, act or condition that with notice or lapse of
time, or both, would constitute an Event of Default.

     “Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a)(i) or
Section 2.09(b)(i), as applicable and (ii) with respect to any other amount, a
rate per annum equal to 2% per annum above the rate that would be applicable to
Revolving Loans that are Base Rate Loans pursuant to section 2.09(a)(i).

     “Designated Hedge Agreement” means any Hedge Agreement (other than a
Commodities Hedge Agreement) to which Holdings or any of its Subsidiaries is a
party and as to which a Lender or any of its Affiliates is a counterparty that,
pursuant to a written instrument signed by the Administrative Agent, has been
designated as a Designated Hedge Agreement so that Holdings’s or such
Subsidiary’s counterparty’s credit exposure thereunder will be entitled to share
in the benefits of the Subsidiary Guaranty and the Holdings Guaranty to the
extent the Subsidiary Guaranty and/or the Holdings Guaranty provide guarantees
for creditors of Holdings or any Subsidiary under Designated Hedge Agreements.

     “Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Agreement with such Lender or Affiliate of such Lender.

     “Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the
United States.

     “Dollar Equivalent” means, (i) with respect to any amount denominated in
Dollars, such amount, and (ii) with respect to any other amount not denominated
in Dollars, the Dollar equivalent of such amount, determined by the
Administrative Agent on the basis of its spot rate at approximately 11:00 A.M.
London time on the date for which the Dollar equivalent amount of such amount is
being determined.

     “Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States of America, any State thereof, or the District of Columbia.

9



--------------------------------------------------------------------------------



 



     “Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender,
(iii) an Approved Fund, and (iv) any other Person (other than a natural Person)
approved by (A) the Administrative Agent, (B) each LC Issuer, and (C) unless an
Event of Default has occurred and is continuing, the Borrower (each such
approval not to be unreasonably withheld or delayed); provided, however, that
notwithstanding the foregoing, “Eligible Assignee” shall not include Holdings or
any of Holdings’s Affiliates or Subsidiaries.

     “Environmental Claims” means any and all global, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, notices of
non-compliance or violation, investigations or proceedings relating in any way
to any Environmental Law or any permit issued under any such law (hereafter
“Claims”), including, without limitation, (i) any and all Claims by any
Governmental Authority for enforcement, cleanup, removal, response, remedial or
other actions or damages pursuant to any applicable Environmental Law, and
(ii) any and all Claims by any third party seeking damages, contribution,
indemnification, cost recovery, compensation or injunctive relief resulting from
the storage, treatment or Release (as defined in CERCLA) of any Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment.

     “Environmental Law” means any applicable Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial or global interpretation thereof, including any judicial or global
order, consent, decree or judgment issued to or rendered against Holdings or any
of its Subsidiaries relating to the environment, employee health and safety or
Hazardous Materials, including, without limitation, CERCLA; RCRA; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air Act, 42
U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et seq.;
the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning
and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq., the
Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

     “Equity Interest” means with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting) of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Equity
Interest include any debt securities convertible or exchangeable into equity
unless and until actually converted or exchanged.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
Closing Date and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

     “ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA),
which together with Holdings or a Subsidiary of Holdings, would be deemed to be
a “single employer” (i) within the meaning of Section 414(b), (c), (m) or (o) of
the Code or Section 4001(a)(14) or 4001(b)(i) of ERISA or (ii) as a result of
Holdings or a Subsidiary of Holdings being or having been a general partner of
such Person..

     “Eurodollar Loan” means each Loan bearing interest at a rate based upon the
Adjusted Eurodollar Rate.

10



--------------------------------------------------------------------------------



 



     “Event of Default” has the meaning provided in Section 8.01.

     “Facility Fees” has the meaning provided in Section 2.11(a).

     “Federal Funds Effective Rate” means, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

     “Fees” means all amounts payable pursuant to, or referred to in,
Section 2.11.

     “Financial Projections” has the meaning provided in Section 5.07(b).

     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.

     “GAAP” means generally accepted accounting principles in the United States
of America as in effect from time to time.

     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government.

     “Guaranty Obligations” means as to any Person (without duplication) any
obligation of such Person guaranteeing any Indebtedness (“primary Indebtedness”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, including, without limitation, any obligation of such Person,
whether or not contingent, (i) to purchase any such primary Indebtedness or any
property constituting direct or indirect security therefor, (ii) to advance or
supply funds for the purchase or payment of any such primary Indebtedness or to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such primary Indebtedness of the ability of the primary obligor to make
payment of such primary Indebtedness, or (iv) otherwise to assure or hold
harmless the owner of such primary Indebtedness against loss in respect thereof,
provided, however, that the definition of Guaranty Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guaranty Obligation shall be deemed to be an amount
equal to the stated or determinable amount of the primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder).

     “Hazardous Materials” means (i) any petrochemical or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
and (ii) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,” “hazardous wastes,” “hazardous materials,”
“restricted hazardous materials,” “extremely hazardous wastes,” “restrictive
hazardous wastes,” “toxic substances,” “toxic pollutants,” “contaminants” or
“pollutants,” or words of similar meaning and regulatory effect, under any
applicable Environmental Law.

11



--------------------------------------------------------------------------------



 



     “Hedge Agreement” means (i) any interest rate swap agreement, any interest
rate cap agreement, any interest rate collar agreement or other similar interest
rate management agreement or arrangement, (ii) any currency swap or option
agreement, foreign exchange contract, forward currency purchase agreement or
similar currency management agreement or arrangement or (iii) any Commodities
Hedge Agreement.

     “Holdings” has the meaning provided in the first paragraph of this
Agreement.

     “Holdings Guaranty” has the meaning provided in Section 4.01(iii).

     “Increasing Lender” has the meaning provided in Section 2.03(a).

     “Indebtedness” of any Person means without duplication (i) all indebtedness
of such Person for borrowed money; (ii) all bonds, notes, debentures and similar
debt securities of such Person; (iii) the deferred purchase price of capital
assets or services that in accordance with GAAP would be shown on the liability
side of the balance sheet of such Person; (iv) the face amount of all letters of
credit issued for the account of such Person and, without duplication, all
drafts drawn thereunder; (v) all obligations, contingent or otherwise, of such
Person in respect of bankers’ acceptances; (vi) all indebtedness of a second
Person secured by any Lien on any property owned by such first Person, whether
or not such indebtedness has been assumed; (vii) all Capitalized Lease
Obligations of such Person; (viii) the present value, determined on the basis of
the implicit interest rate, of all basic rental obligations under all Synthetic
Leases of such Person; (ix) all obligations of such Person with respect to asset
securitization financing; (x) all obligations of such Person to pay a specified
purchase price for goods or services whether or not delivered or accepted, i.e.,
take-or-pay and similar obligations; (xi) all net obligations of such Person
under Hedge Agreements; (xii) the full outstanding balance of trade receivables,
notes or other instruments sold with full recourse (and the portion thereof
subject to potential recourse, if sold with limited recourse), other than in any
such case any thereof sold solely for purposes of collection of delinquent
accounts; and (xiii) all Guaranty Obligations of such Person; provided, however,
that (y) neither trade payables, deferred revenue, taxes nor other similar
accrued expenses, in each case arising in the ordinary course of business, shall
constitute Indebtedness; and (z) the Indebtedness of any Person shall in any
event include (without duplication) the Indebtedness of any other entity
(including any general partnership in which such Person is a general partner) to
the extent such Person is liable thereon as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide expressly that such Person is not liable
thereon.

     “Indemnitees” has the meaning provided in Section 11.02.

     “Insolvency Event” means, with respect to any Person, (i) the commencement
of a voluntary case by such Person under the Bankruptcy Code or the seeking of
relief by such Person under any bankruptcy or insolvency or analogous law in any
jurisdiction outside of the United States; (ii) the commencement of an
involuntary case against such Person under the Bankruptcy Code and the petition
is not controverted within 10 days, or is not dismissed within 60 days, after
commencement of the case; (iii) a custodian (as defined in the Bankruptcy Code)
is appointed for, or takes charge of, all or substantially all of the property
of such Person; (iv) such Person commences (including by way of applying for or
consenting to the appointment of, or the taking of possession by, a
rehabilitator, receiver, custodian, trustee, conservator or liquidator
(collectively, a “conservator”) of such Person or all or any substantial portion
of its property) any other proceeding under any reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency, liquidation,
rehabilitation, conservatorship or similar law of any jurisdiction whether now
or hereafter in effect relating to such Person; (v) any such proceeding of the
type set forth in clause (iv) above is commenced against such Person to the
extent such proceeding is consented to by such Person or remains undismissed for
a period of 60 days; (vi) such Person is adjudicated insolvent or

12



--------------------------------------------------------------------------------



 



bankrupt; (vii) any order of relief or other order approving any such case or
proceeding is entered; (viii) such Person suffers any appointment of any
conservator or the like for it or any substantial part of its property that
continues undischarged or unstayed for a period of 60 days; (ix) such Person
makes a general assignment for the benefit of creditors or generally does not
pay its debts as such debts become due; or (x) any corporate (or similar
organizational) action is taken by such Person for the purpose of effecting any
of the foregoing.

     “Interest Coverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated EBIT to (ii) Consolidated Interest Expense.

     “Interest Period” means, with respect to each Eurodollar Loan, a period of
14 days or one, two, three or six months as selected by the Borrower; provided,
however, that (i) the initial Interest Period for any Borrowing of such
Eurodollar Loan shall commence on the date of such Borrowing (the date of a
Borrowing resulting from a Conversion or Continuation shall be the date of such
Conversion or Continuation) and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires; (ii) if any Interest Period begins on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period, such Interest Period shall end on the last Business Day of
such calendar month; (iii) if any Interest Period would otherwise expire on a
day that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; (iv) no Interest Period for any
Eurodollar Loan may be selected that would end after the Revolving Facility
Termination Date; and (v) if, upon the expiration of any Interest Period, the
Borrower has failed to (or may not) elect a new Interest Period to be applicable
to the respective Borrowing of Eurodollar Loans as provided above, the Borrower
shall be deemed to have elected to Convert such Borrowing to Base Rate Loans
effective as of the expiration date of such current Interest Period.

     “Investment” means (i) any direct or indirect purchase or other acquisition
by a Person of any Equity Interest of any other Person; (ii) any loan, advance
(other than deposits with financial institutions available for withdrawal on
demand) or extension of credit to, guarantee or assumption of debt or purchase
or other acquisition of any other Indebtedness of, any Person by any other
Person; or (iii) the purchase, acquisition or investment of or in any stocks,
bonds, mutual funds, notes, debentures or other securities, or any deposit
account, certificate of deposit or other investment of any kind.

     “KeyBank” means KeyBank National Association, and its successors and
assigns.

     “LC Commitment Amount” means $20,000,000.

     “LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

     “LC Fee” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Letters of Credit.

     “LC Issuance” means the issuance of any Letter of Credit by any LC Issuer
for the account of an LC Obligor in accordance with the terms of this Agreement,
and shall include any amendment thereto that increases the Stated Amount thereof
or extends the expiry date of such Letter of Credit.

     “LC Issuer” means KeyBank or any of its Affiliates, or such other Lender
that is requested by the Borrower and agrees to be an LC Issuer hereunder and is
approved by the Administrative Agent.

13



--------------------------------------------------------------------------------



 



     “LC Obligor” means, with respect to each LC Issuance, the Borrower or the
Subsidiary Guarantor for whose account such Letter of Credit is issued.

     “LC Outstandings” means, at any time, the sum, without duplication, of
(i) the Dollar Equivalent of the aggregate Stated Amount of all outstanding
Letters of Credit and (ii) the Dollar Equivalent of the aggregate amount of all
Unpaid Drawings with respect to Letters of Credit.

     “LC Participant” has the meaning provided in Section 2.05(g)(i).

     “LC Participation” has the meaning provided in Section 2.05(g)(i).

     “LC Request” has the meaning provided in Section 2.05(b).

     “Leaseholds” of any Person means all the right, title and interest of such
Person as lessee or licensee in, to and under leases or licenses of land,
improvements and/or fixtures.

     “Lender” and “Lenders” have the meaning provided in the first paragraph of
this Agreement and includes any other Person that becomes a party hereto
pursuant to an Assignment Agreement, other than any such Person that ceases to
be a party hereto pursuant to an Assignment Agreement. Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.

     “Lender Register” has the meaning provided in Section 2.08(b).

     “Letter of Credit” means any Standby Letter of Credit or Commercial Letter
of Credit, in each case issued by any LC Issuer under this Agreement pursuant to
Section 2.05 for the account of any LC Obligor.

     “Leverage Ratio” means, for any Testing Period, the ratio of
(i) Consolidated Funded Debt to (ii) Consolidated EBITDA.

     “Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement or any
lease in the nature thereof).

     “Loan” means any Revolving Loan or Swing Loan.

     “Loan Documents” means this Agreement, the Notes, the Holdings Guaranty,
the Subsidiary Guaranty, the Administrative Agent Fee Letter, the Closing Fee
Letter, and each Letter of Credit and each other LC Document.

     “Margin Stock” has the meaning provided in Regulation U.

     “Material Adverse Effect” means any or all of the following: (i) any
material adverse effect on the business, operations, property, assets,
liabilities, financial or other condition or prospects of Holdings, the Borrower
or Holdings and its Subsidiaries, taken as a whole; (ii) any material adverse
effect on the ability of the Borrower to perform its obligations under any of
the Loan Documents to which it is a party; (iii) any material adverse effect on
the ability of the Credit Parties, taken as a whole, to perform the obligations
of any Credit Party under any of the Loan Documents to which it is a party; or
(iv) any material adverse effect on the validity, effectiveness or
enforceability, as against any Credit Party, of any of the Loan Documents to
which it is a party.

14



--------------------------------------------------------------------------------



 



     “Material Indebtedness” means, as to Holdings or any of its Subsidiaries,
any particular Indebtedness of Holdings or such Subsidiary (including any
Guaranty Obligations) in excess of the aggregate principal amount of $5,000,000
(or the Dollar Equivalent thereof).

     “Material Indebtedness Agreement” means any agreement governing or
evidencing any Material Indebtedness.

     “Material Subsidiary” means any Subsidiary that has total assets (based on
the book value of such assets as determined in accordance with GAAP) of more
than $2,000,000 (or the Dollar Equivalent thereof).

     “Maximum Rate” has the meaning provided in Section 11.23.

     “Minimum Borrowing Amount” means (i) with respect to any Base Rate Loan,
$1,000,000, with minimum increments thereafter of $500,000, (ii) with respect to
any Eurodollar Loan, $3,000,000, with minimum increments thereafter of
$1,000,000, and (iii) with respect to Swing Loans, $1,000,000, with minimum
increments thereafter of $500,000.

     “Moody’s” means Moody’s Investors Service, Inc. and its successors.

     “Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which Holdings or any Subsidiary of Holdings or
any ERISA Affiliate is making or accruing an obligation to make contributions or
has within any of the preceding five plan years made or accrued an obligation to
make contributions.

     “Multiple Employer Plan” means an employee benefit plan, other than a
Multi-Employer Plan, to which Holdings or any Subsidiary of Holdings or any
ERISA Affiliate, and one or more employers other than Holdings or a Subsidiary
of Holdings or an ERISA Affiliate, is making or accruing an obligation to make
contributions or, in the event that any such plan has been terminated, to which
Holdings or a Subsidiary of Holdings or an ERISA Affiliate made or accrued an
obligation to make contributions during any of the five plan years preceding the
date of termination of such plan.

     “Non-Increasing Lender” has the meaning provided in Section 2.03(a).

     “1934 Act” means the Securities Exchange Act of 1934, as amended.

     “Note” means a Revolving Facility Note or a Swing Line Note, as applicable.

     “Notice of Borrowing” has the meaning provided in Section 2.06(b).

     “Notice of Continuation or Conversion” has the meaning provided in
Section 2.10(b).

     “Notice of Swing Loan Refunding” has the meaning provided in
Section 2.04(b).

     “Notice Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Lisa Borders-Lathan (facsimile:
216-689-4981), or such other office as the Administrative Agent may designate in
writing to the Borrower from time to time.

     “Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing by the Borrower or any other Credit Party to the
Administrative Agent, any Lender, the Swing Line Lender or any LC Issuer

15



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement or any other Loan Document (including,
but not limited to, interest and fees that accrue after the commencement by or
against any Credit Party of any insolvency proceeding, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code).

     “Operating Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is not accounted for as a Capital Lease on the balance sheet of that
Person.

     “Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, or
equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and, in the case of any partnership, includes any
partnership agreement and any amendments to any of the foregoing.

     “Payment Office” means the office of the Administrative Agent at 127 Public
Square, Cleveland, Ohio 44114, Attention: Lisa Borders-Lathan (facsimile:
216-689-4981), or such other office(s), as the Administrative Agent may
designate to the Borrower in writing from time to time.

     “PBGC” means the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto.

     “Permitted Acquisition” means any Acquisition as to which all of the
following conditions are satisfied:

     (i) such Acquisition involves a line or lines of business that is or are
complementary to the lines of business in which the Borrower and its
Subsidiaries, considered as an entirety, are engaged on the Closing Date;

     (ii) no Default or Event of Default shall exist prior to or immediately
after giving effect to such Acquisition;

     (iii) the Leverage Ratio would, after giving effect to such Acquisition, on
a pro forma basis (as determined in accordance with subpart (iv) below), be less
than 2.50 to 1.00; and

     (iv) at least five Business Days prior to the consummation of any such
Acquisition in which the Consideration exceeds (1) $10,000,000, or, (2) when
aggregated with the Consideration paid for all Permitted Acquisitions from and
after the Closing Date, $15,000,000, the Borrower shall have delivered to the
Administrative Agent and the Lenders (A) a certificate of an Authorized Officer
of the Borrower, demonstrating, in reasonable detail, the computation of the
Leverage Ratio on a pro forma basis, such pro forma ratio being determined as if
(y) such Acquisition had been completed at the beginning of the most recent
Testing Period for which financial information for the Borrower and the business
or Person to be acquired, is available, and (z) any such Indebtedness, or other
Indebtedness incurred to finance such Acquisition, had been outstanding for such
entire Testing Period, and (B) historical financial statements relating to the
business or Person to be acquired for the four consecutive fiscal quarter period
of such business or Person ending on or immediately prior to the date of
consummation of such Acquisition and such other information as the
Administrative Agent may reasonably request.

     “Permitted Lien” means any Lien permitted by Section 7.03.

16



--------------------------------------------------------------------------------



 



     “Person” means any individual, partnership, joint venture, firm,
corporation, limited liability company, association, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

     “Plan” means any Multi-Employer Plan or Single-Employer Plan.

     “primary Indebtedness” has the meaning provided in the definition of
“Guaranty Obligations.”

     “primary obligor” has the meaning provided in the definition of “Guaranty
Obligations.”

     “Prohibited Transaction” means a transaction with respect to a Plan that is
prohibited under Section 4975 of the Code or Section 406 of ERISA and not exempt
under Section 4975 of the Code or Section 408 of ERISA.

     “Purchase Date” has the meaning provided in Section 2.04(c).

     “Quoted Rate” means, with respect to any Swing Loan, the interest rate
quoted to the Borrower by the Swing Line Lender and agreed to by the Borrower as
being the interest rate applicable to such Swing Loan.

     “RCRA” means the Resource Conservation and Recovery Act, as the same may be
amended from time to time, 42 U.S.C. § 6901 et seq.

     “Real Property” of any Person shall mean all of the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

     “Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing reserve requirements.

     “Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor to all or a
portion thereof establishing margin requirements.

     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

     “Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under subsection .22, .23, .25, .27, .28,
.29, .30, .31, .32, .34, .35, .62, .63, .64, .65 or .67 of PBGC
Regulation Section 4043.

     “Required Lenders” means Lenders whose Credit Facility Exposure and Unused
Revolving Commitments constitute at least 51% of the sum of the Aggregate Credit
Facility Exposure and the Unused Total Revolving Commitment.

     “Restricted Payment” means (i) any Capital Distribution; or (ii) any amount
paid by Holdings or any of its Subsidiaries in repayment, redemption,
retirement, repurchase, direct or indirect, of any Subordinated Indebtedness.

     “Revolving Borrowing” means the incurrence of Revolving Loans consisting of
one Type of Revolving Loan by the Borrower from all of the Lenders having
Revolving Commitments in respect

17



--------------------------------------------------------------------------------



 



thereof on a pro rata basis on a given date (or resulting from Conversions or
Continuations on a given date) in the same currency, having in the case of any
Eurodollar Loans the same Interest Period.

     “Revolving Commitment” means, with respect to each Lender, the obligation
of such Lender to make Revolving Loans in the amount set forth opposite such
Lender’s name in Schedule 1 as its “Revolving Commitment” or in the case of any
Lender that becomes a party hereto pursuant to an Assignment Agreement, the
obligation of such Lender to make Revolving Loans in the amount set forth in
such Assignment Agreement, as such commitment may be reduced from time to time
pursuant to Section 2.12(c) or increased from time to time pursuant to
Section 2.03 or adjusted from time to time as a result of assignments to or from
such Lender pursuant to Section 11.06.

     “Revolving Facility” means the credit facility established under
Section 2.02 pursuant to the Revolving Commitment of each Lender.

     “Revolving Facility Availability Period” means the period from the Closing
Date until the Revolving Facility Termination Date.

     “Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, and (ii) such Lender’s share of the LC Outstandings at such time.

     “Revolving Facility Note” means a promissory note substantially in the form
of Exhibit A-1.

     “Revolving Facility Percentage” means, at any time for any Lender, the
percentage obtained by dividing such Lender’s Revolving Commitment by the Total
Revolving Commitment, provided, however, that if the Total Revolving Commitment
has been terminated, the Revolving Facility Percentage for each Lender shall be
determined by dividing such Lender’s Revolving Commitment immediately prior to
such termination by the Total Revolving Commitment immediately prior to such
termination. The Revolving Facility Percentage of each Lender as of the Closing
Date is set forth on Schedule 1.

     “Revolving Facility Termination Date” means the earlier of (i) January 20,
2010, or (ii) the date that the Commitments have been terminated pursuant to
Section 8.02.

     “Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02.

     “Sale and Lease-Back Transaction” means any arrangement with any Person
providing for the leasing by Holdings or any Subsidiary of Holdings of any
property (except for temporary leases for a term, including any renewal thereof,
of not more than one year and except for leases between Holdings and a
Subsidiary or between Subsidiaries), which property has been or is to be sold or
transferred by Holdings or such Subsidiary to such Person.

     “S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill,
Inc., and its successors.

     “SEC” means the United States Securities and Exchange Commission.

     “SEC Regulation D” means Regulation D as promulgated under the Securities
Act of 1933, as amended, as the same may be in effect from time to time.

18



--------------------------------------------------------------------------------



 



     “Single-Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, to which Holdings, any Subsidiary of Holdings or
any ERISA Affiliate is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which Holdings, any
Subsidiary of Holdings or any ERISA Affiliate made or accrued an obligation to
make contributions during any of the five plan years preceding the date of
termination of such plan.

     “Standard Permitted Lien” means any of the following: (i) Liens for taxes
not yet delinquent or Liens for taxes, assessments or governmental charges being
contested in good faith and by appropriate proceedings for which adequate
reserves in accordance with GAAP have been established; (ii) Liens in respect of
property or assets imposed by law that were incurred in the ordinary course of
business, such as carriers’, suppliers’, warehousemen’s, materialmen’s and
mechanics’ Liens, statutory Liens of banks and other financial institutions (and
rights of set-off), and other similar Liens arising in the ordinary course of
business, that do not in the aggregate materially detract from the value of such
property or assets or materially impair the use thereof in the operation of the
business of Holdings or any of its Subsidiaries and do not secure any
Indebtedness; (iii) Liens created by this Agreement or the other Loan Documents;
(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g); (v) Liens (other than
any Lien imposed by ERISA) incurred or deposits made in the ordinary course of
business in connection with workers compensation, unemployment insurance and
other types of social security, and mechanic’s Liens, carrier’s Liens, and other
Liens to secure the performance of tenders, statutory obligations, contract
bids, government contracts, surety, appeal, customs, performance and
return-of-money bonds and other similar obligations, incurred in the ordinary
course of business (exclusive of obligations in respect of the payment for
borrowed money), whether pursuant to statutory requirements, common law or
consensual arrangements; (vi) leases or subleases granted in the ordinary course
of business to others not interfering in any material respect with the business
of Holdings or any of its Subsidiaries and any interest or title of a lessor
under any lease not in violation of this Agreement; (vii) easements,
rights-of-way, zoning or other restrictions, charges, encumbrances, defects in
title, prior rights of other persons, and obligations contained in similar
instruments, in each case that do not secure Indebtedness and do not involve,
and are not likely to involve at any future time, either individually or in the
aggregate, (A) a substantial and prolonged interruption or disruption of the
business activities of Holdings and its Subsidiaries considered as an entirety,
or (B) a Material Adverse Effect; (viii) Liens arising from the rights of
lessors under leases (including financing statements regarding property subject
to lease) not in violation of the requirements of this Agreement, provided that
such Liens are only in respect of the property subject to, and secure only, the
respective lease (and any other lease with the same or an affiliated lessor);
and (ix) rights of consignors of goods, whether or not perfected by the filing
of a financing statement under the UCC.

     “Standby Letter of Credit” means any standby letter of credit issued for
the purpose of supporting workers compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

     “Stated Amount” of each Letter of Credit shall mean the maximum amount
available to be drawn thereunder (regardless of whether any conditions or other
requirements for drawing could then be met).

     “Subordinated Indebtedness” means any Indebtedness that has been
subordinated to the prior payment in full of all of the Obligations pursuant to
a written agreement or written terms acceptable to the Administrative Agent
(acting on instructions from the Required Lenders).

     “Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time

19



--------------------------------------------------------------------------------



 



owned by such Person directly or indirectly through Subsidiaries, and (ii) any
partnership, limited liability company, association, joint venture or other
entity in which such Person directly or indirectly through Subsidiaries, owns
more than 50% of the Equity Interests of such Person at the time or in which
such Person, one or more other Subsidiaries of such Person or such Person and
one or more Subsidiaries of such Person, directly or indirectly, has the power
to direct the policies, management and affairs thereof. Unless otherwise
expressly provided, all references herein to “Subsidiary” shall mean a
Subsidiary of Holdings.

     “Subsidiary Guarantor” means any Subsidiary that is or hereafter becomes a
party to the Subsidiary Guaranty. Schedule 2 lists each Subsidiary Guarantor as
of the Closing Date.

     “Subsidiary Guaranty” has the meaning provided in Section 4.01(iii).

     “Swing Line Commitment” means the obligation of the Swing Line Lender to
make Swing Loans in the amount set forth opposite the Swing Line Lender’s name
in Schedule 1 as its “Swing Line Commitment” or in the case of a Person that
becomes the Swing Line Lender pursuant to an Assignment Agreement, the
obligation of such Person to make Swing Loans in the amount set forth in such
Assignment Agreement, as such commitment may be adjusted from time to time as a
result of assignments to or from such Lender pursuant to Section 11.06.

     “Swing Line Facility” means the credit facility established under
Section 2.04 pursuant to the Swing Line Commitment of the Swing Line Lender.

     “Swing Line Lender” means KeyBank.

     “Swing Line Note” means a promissory note substantially in the form of
Exhibit A-2.

     “Swing Loan” means any loan made by the Swing Line Lender under the Swing
Line Facility pursuant to Section 2.04.

     “Swing Loan Maturity Date” means, with respect to any Swing Loan, the
earlier of (i) the last day of the period for such Swing Loan as established by
the Swing Line Lender and agreed to by the Borrower, which shall be less than
10 days, and (ii) the Revolving Facility Termination Date.

     “Swing Loan Participation” has the meaning provided in Section 2.04(c).

     “Swing Loan Participation Amount” has the meaning provided in
Section 2.04(c).

     “Synthetic Lease” means any lease (i) that is accounted for by the lessee
as an Operating Lease, and (ii) under which the lessee is intended to be the
“owner” of the leased property for federal income tax purposes.

     “Taxes” has the meaning provided in Section 3.03(a).

     “Testing Period” means a single period consisting of the four consecutive
fiscal quarters of Holdings then last ended (whether or not such quarters are
all within the same fiscal year), except that if a particular provision of this
Agreement indicates that a Testing Period shall be of a different specified
duration, such Testing Period shall consist of the particular fiscal quarter or
quarters then last ended that are so indicated in such provision.

20



--------------------------------------------------------------------------------



 



     “Total Revolving Commitment” means the sum of the Revolving Commitments of
the Lenders as the same may be decreased pursuant to Section 2.12(c) or
increased pursuant to Section 2.03. As of the Closing Date, the amount of the
Total Revolving Commitment is $150,000,000.

     “Type” means any type of Loan determined with respect to the interest
option and currency denomination applicable thereto, which in each case shall be
a Base Rate Loan or a Eurodollar Loan.

     “UCC” means the Uniform Commercial Code as in effect from time to time.
Unless otherwise specified, the UCC shall refer to the UCC as in effect in the
State of Ohio.

     “Unfunded Benefit Liabilities” of any Plan means the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

     “United States” and “U.S.” each means United States of America.

     “Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the Borrower or the applicable LC Obligor or converted to a
Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all interest
that accrues thereon pursuant to this Agreement.

     “Unused Revolving Commitment” means, for any Lender at any time, the excess
of (i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

     “Unused Total Revolving Commitment” means, at any time, the excess of
(i) the Total Revolving Commitment at such time over (ii) the Aggregate
Revolving Facility Exposure at such time.

     “USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act)
Act of 2001.

     “Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
similar governing body of such Person.

     Section 1.02 Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including,” the words “to” and “until” each
means “to but excluding” and the word “through” means “through and including.”

     Section 1.03 Accounting Terms. Except as otherwise specifically provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time, provided that if Holdings
notifies the Administrative Agent and the Lenders that Holdings wishes to amend
any covenant in Article VII to eliminate the effect of any change in GAAP that
occurs after the Closing Date on the operation of such covenant (or if the
Administrative Agent notifies Holdings that the Required Lenders wish to amend
Article VII for such purpose), then Holdings’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a

21



--------------------------------------------------------------------------------



 



manner satisfactory to Holdings, the Administrative Agent and the Required
Lenders, Holdings, the Administrative Agent and the Lenders agreeing to enter
into negotiations to amend any such covenant immediately upon receipt from any
party entitled to send such notice.

     Section 1.04 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,” “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein,” “hereof” and “hereunder,” and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Sections, Schedules and Exhibits shall be construed to refer to Sections of,
and Schedules and Exhibits to, this Agreement, (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all Real Property, tangible and intangible assets and properties,
including cash, securities, accounts and contract rights, and interests in any
of the foregoing, and (f) any reference to a statute, rule or regulation is to
that statute, rule or regulation as now enacted or as the same may from time to
time be amended, re-enacted or expressly replaced.

     Section 1.05 Currency Equivalents. Except as otherwise specified herein,
all references herein or in any other Loan Document to a dollar amount shall
mean such amount in U.S. Dollars or, if the context so requires, the Dollar
Equivalent of such amount. The Dollar Equivalent of any amount shall be
determined in accordance with the definition of “Dollar Equivalent”; provided,
however, that in determining whether or not Holdings and its Subsidiaries have
exceeded any basket limitation set forth in Sections 7.02, 7.03, 7.04 or 7.05,
Holdings and its Subsidiaries shall not be deemed to have exceeded any such
basket limitation to the extent that, and only to the extent that, any such
basket limitation was exceeded solely as a result of fluctuations in the
exchange rate applicable to any amount not denominated in Dollars.

ARTICLE II.

THE TERMS OF THE CREDIT FACILITY

     Section 2.01 Establishment of the Credit Facility. On the Closing Date, and
subject to and upon the terms and conditions set forth in this Agreement and the
other Loan Documents, the Administrative Agent, the Lenders, the Swing Line
Lender and each LC Issuer agree to establish the Credit Facility for the benefit
of the Borrower; provided, however, that at no time will (i) the Aggregate
Credit Facility Exposure exceed the Total Revolving Commitment, or (ii) the
Credit Facility Exposure of any Lender exceed the aggregate amount of such
Lender’s Commitment.

     Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to the Borrower from
time to time pursuant to such Lender’s Revolving Commitment, which Revolving
Loans (i) may, except as set forth herein, at the option of the Borrower, be
incurred and maintained as, or Converted into, Revolving Loans that are Base
Rate Loans or Eurodollar Loans, in each case denominated in Dollars, provided
that all Revolving Loans made as part of the same Revolving Borrowing shall
consist of Revolving Loans of the same Type; (ii) may be repaid or

22



--------------------------------------------------------------------------------



 



prepaid and reborrowed in accordance with the provisions hereof; and (iii) shall
not be made if, after giving effect to any such Revolving Loan, (A) the
Revolving Facility Exposure of any Lender would exceed such Lender’s Revolving
Commitment, (B) the Aggregate Revolving Facility Exposure plus the principal
amount of Swing Loans would exceed the Total Revolving Commitment, or (C) the
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(b). The Revolving Loans to be made by each
Lender will be made by such Lender on a pro rata basis based upon such Lender’s
Revolving Facility Percentage of each Revolving Borrowing, in each case in
accordance with Section 2.07.

     Section 2.03 Increase in Revolving Commitments.

     (a) The Borrower may, by written notice to the Administrative Agent,
request that the Total Revolving Commitment be increased by an amount not to
exceed $60,000,000 in the aggregate for all such increases from the Closing Date
until the Revolving Facility Termination Date, provided that no Default or Event
of Default has occurred and is continuing at the time of such request and on the
date of any such increase. The Administrative Agent shall deliver a copy of such
request to each Lender. The Borrower shall set forth in such request the amount
of the requested increase in the Total Revolving Commitment (which shall be in
minimum increments of $30,000,000 and a minimum amount of $30,000,000) and the
date on which such increase is requested to become effective (which shall be not
less than 10 Business Days nor more than 60 days after the date of such notice
and that, in any event, must be at least 180 days prior to the Revolving
Facility Termination Date), and shall offer each Lender the opportunity to
increase its Revolving Commitment by its Revolving Facility Percentage of the
proposed increased amount. Each Lender shall, by notice to the Borrower and the
Administrative Agent given not more than 10 days after the date of the
Administrative Agent’s notice, either agree to increase its Revolving Commitment
by all or a portion of the offered amount (each such Lender so agreeing being an
“Increasing Lender”) or decline to increase its Revolving Commitment (and any
such Lender that does not deliver such a notice within such period of 10 days
shall be deemed to have declined to increase its Revolving Commitment and each
Lender so declining or being deemed to have declined being a “Non-Increasing
Lender”). If, on the 10th day after the Administrative Agent shall have
delivered notice as set forth above, the Increasing Lenders shall have agreed
pursuant to the preceding sentence to increase their Revolving Commitments by an
aggregate amount less than the increase in the Total Revolving Commitment
requested by the Borrower, the Borrower may arrange for one or more banks or
other entities that are Eligible Assignees (each such Person so agreeing being
an “Augmenting Lender”), and the Borrower and each Augmenting Lender shall
execute all such documentation as the Administrative Agent shall reasonably
specify to evidence its Revolving Commitment and/or its status as a Lender with
a Revolving Commitment hereunder. Any increase in the Total Revolving Commitment
may be made in an amount that is less than the increase requested by the
Borrower if the Borrower is unable to arrange for, or choose not to arrange for,
Augmenting Lenders.

     (b) Each of the parties hereto agrees that the Administrative Agent may
take any and all actions as may be reasonably necessary to ensure that after
giving effect to any increase in the Total Revolving Commitment pursuant to this
Section 2.03, the outstanding Revolving Loans (if any) are held by the Lenders
with Revolving Commitments in accordance with their new Revolving Facility
Percentages. This may be accomplished at the discretion of the Administrative
Agent: (w) by requiring the outstanding Loans to be prepaid with the proceeds of
new Borrowings; (x) by causing the Non-Increasing Lenders to assign portions of
their outstanding Loans to Increasing Lenders and Augmenting Lenders; (y) by
permitting the Borrowings outstanding at the time of any increase in the Total
Revolving Commitment pursuant to this Section 2.03 to remain outstanding until
the last days of the respective Interest Periods therefor, even though the
Lenders would hold such Borrowings other than in accordance with their new
Revolving Facility Percentages; or (z) by any combination of the foregoing. Any

23



--------------------------------------------------------------------------------



 



prepayment or assignment described in this paragraph (b) shall be subject to
Section 3.02, but otherwise without premium or penalty.

     Section 2.04 Swing Line Facility.

     (a) Swing Loans. During the Revolving Facility Availability Period, the
Swing Line Lender agrees, on the terms and conditions set forth in this
Agreement, to make a Swing Loan or Swing Loans to the Borrower from time to
time, which Swing Loans (i) shall be payable on the Swing Loan Maturity Date
applicable to each such Swing Loan; (ii) shall be made only in U.S. Dollars;
(iii) may be repaid or prepaid and reborrowed in accordance with the provisions
hereof; (iv) may only be made if after giving effect thereto (A) the aggregate
principal amount of Swing Loans outstanding does not exceed the Swing Line
Commitment, and (B) the Aggregate Revolving Facility Exposure plus the principal
amount of Swing Loans would not exceed the Total Revolving Commitment; (v) shall
not be made if, after giving effect thereto, the Borrower would be required to
prepay Loans or cash collateralize Letters of Credit pursuant to
Section 2.13(b); and (vi) shall not be made if the proceeds thereof would be
used to repay, in whole or in part, any outstanding Swing Loan.

     (b) Swing Loan Refunding. The Swing Line Lender may at any time, in its
sole and absolute discretion, direct that the Swing Loans owing to it be
refunded by delivering a notice to such effect to the Administrative Agent,
specifying the aggregate principal amount thereof (a “Notice of Swing Loan
Refunding”). Promptly upon receipt of a Notice of Swing Loan Refunding, the
Administrative Agent shall give notice of the contents thereof to the Lenders
with Revolving Commitments and, unless an Event of Default specified in
Section 8.01(h) in respect of the Borrower has occurred, the Borrower. Each such
Notice of Swing Loan Refunding shall be deemed to constitute delivery by the
Borrower of a Notice of Borrowing requesting Revolving Loans consisting of Base
Rate Loans in the amount of the Swing Loans to which it relates. Each Lender
with a Revolving Commitment (including the Swing Line Lender) hereby
unconditionally agrees (notwithstanding that any of the conditions specified in
Section 4.02 or elsewhere in this Agreement shall not have been satisfied, but
subject to the provisions of paragraph (d) below) to make a Revolving Loan to
the Borrower in the amount of such Lender’s Revolving Facility Percentage of the
aggregate amount of the Swing Loans to which such Notice of Swing Loan Refunding
relates. Each such Lender shall make the amount of such Revolving Loan available
to the Administrative Agent in immediately available funds at the Payment Office
not later than 2:00 P.M. (local time at the Payment Office), if such notice is
received by such Lender prior to 12:00 noon (local time at its Domestic Lending
Office), or not later than 2:00 P.M. (local time at the Payment Office) on the
next Business Day, if such notice is received by such Lender after such time.
The proceeds of such Revolving Loans shall be made immediately available to the
Swing Line Lender and applied by it to repay the principal amount of the Swing
Loans to which such Notice of Swing Loan Refunding relates.

     (c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above as a consequence of a Notice of Swing
Loan Refunding, any of the events specified in Section 8.01(h) shall have
occurred in respect of the Borrower or one or more of the Lenders with Revolving
Commitments shall determine that it is legally prohibited from making a
Revolving Loan under such circumstances, each Lender (other than the Swing Line
Lender), or each Lender (other than such Swing Line Lender) so prohibited, as
the case may be, shall, on the date such Revolving Loan would have been made by
it (the “Purchase Date”), purchase an undivided participating interest (a “Swing
Loan Participation”) in the outstanding Swing Loans to which such Notice of
Swing Loan Refunding relates, in an amount (the “Swing Loan Participation
Amount”) equal to such Lender’s Revolving Facility Percentage of such
outstanding Swing Loans. On the Purchase Date, each such Lender or each such
Lender so prohibited, as the case may be, shall pay to the Swing Line Lender, in
immediately available funds, such Lender’s Swing Loan Participation Amount, and
promptly upon receipt thereof the Swing

24



--------------------------------------------------------------------------------



 



Line Lender shall, if requested by such other Lender, deliver to such Lender a
participation certificate, dated the date of the Swing Line Lender’s receipt of
the funds from, and evidencing such Lender’s Swing Loan Participation in, such
Swing Loans and its Swing Loan Participation Amount in respect thereof. If any
amount required to be paid by a Lender to the Swing Line Lender pursuant to the
above provisions in respect of any Swing Loan Participation is not paid on the
date such payment is due, such Lender shall pay to the Swing Line Lender on
demand interest on the amount not so paid at the overnight Federal Funds
Effective Rate from the due date until such amount is paid in full. Whenever, at
any time after the Swing Line Lender has received from any other Lender such
Lender’s Swing Loan Participation Amount, the Swing Line Lender receives any
payment from or on behalf of the Borrower on account of the related Swing Loans,
the Swing Line Lender will promptly distribute to such Lender its ratable share
of such amount based on its Revolving Facility Percentage of such amount on such
date on account of its Swing Loan Participation (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s participating interest was outstanding and funded); provided, however,
that if such payment received by the Swing Line Lender is required to be
returned, such Lender will return to the Swing Line Lender any portion thereof
previously distributed to it by the Swing Line Lender.

     (d) Obligations Unconditional. Each Lender’s obligation to make Revolving
Loans pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations
in connection with a Notice of Swing Loan Refunding shall be subject to the
conditions that (i) such Lender shall have received a Notice of Swing Loan
Refunding complying with the provisions hereof and (ii) at the time the Swing
Loans that are the subject of such Notice of Swing Loan Refunding were made, the
Swing Line Lender making the same had no actual written notice from another
Lender that an Event of Default had occurred and was continuing, but otherwise
shall be absolute and unconditional, shall be solely for the benefit of the
Swing Line Lender that gives such Notice of Swing Loan Refunding, and shall not
be affected by any circumstance, including, without limitation, (A) any set-off,
counterclaim, recoupment, defense or other right that such Lender may have
against any other Lender, any Credit Party, or any other Person, or any Credit
Party may have against any Lender or other Person, as the case may be, for any
reason whatsoever; (B) the occurrence or continuance of a Default or Event of
Default; (C) any event or circumstance involving a Material Adverse Effect; (D)
any breach of any Loan Document by any party thereto; or (E) any other
circumstance, happening or event, whether or not similar to any of the
foregoing.

     Section 2.05 Letters of Credit.

     (a) LC Issuances. During the Revolving Facility Availability Period, the
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of the Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit denominated and payable in Dollars and in
each case in such form as may be approved by such LC Issuer and the
Administrative Agent; provided, however, that notwithstanding the foregoing, no
LC Issuance shall be made if, after giving effect thereto, (i) the LC
Outstandings would exceed the LC Commitment Amount, (ii) the Revolving Facility
Exposure of any Lender would exceed such Lender’s Revolving Commitment, (iii)
the Aggregate Revolving Facility Exposure plus the principal amount of Swing
Loans outstanding would exceed the Total Revolving Commitment, or (iv) the
Borrower would be required to prepay Loans or cash collateralize Letters of
Credit pursuant to Section 2.13(b). Subject to Section 2.05(c) below, each
Letter of Credit shall have an expiry date (including any renewal periods)
occurring not later than the earlier of (y) one year from the date of issuance
thereof, or (z) 30 Business Days prior to the Revolving Facility Termination
Date.

     (b) LC Requests. Whenever the Borrower desires that a Letter of Credit be
issued for its account or the account of any eligible LC Obligor, the Borrower
shall give the Administrative Agent and the applicable LC Issuer written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) which, if in the form of
written notice, shall be

25



--------------------------------------------------------------------------------



 



substantially in the form of Exhibit B-3 (each such request, a “LC Request”), or
transmit by electronic communication (if arrangements for doing so have been
approved by the applicable LC Issuer), prior to 12:00 noon (local time at the
Notice Office) at least three Business Days (or such shorter period as may be
acceptable to the relevant LC Issuer) prior to the proposed date of issuance
(which shall be a Business Day), which LC Request shall include such supporting
documents that such LC Issuer customarily requires in connection therewith
(including, in the case of a Letter of Credit for an account party other than
the Borrower, an application for, and if applicable a reimbursement agreement
with respect to, such Letter of Credit). In the event of any inconsistency
between any of the terms or provisions of any LC Document and the terms and
provisions of this Agreement respecting Letters of Credit, the terms and
provisions of this Agreement shall control.

     (c) Auto-Renewal Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, each LC Issuer shall agree to issue a Letter of Credit
that has automatic renewal provisions; provided, however, that any Letter of
Credit that has automatic renewal provisions must permit such LC Issuer to
prevent any such renewal at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than a day in each such twelve-month period to
be agreed upon at the time such Letter of Credit is issued. Once any such Letter
of Credit that has automatic renewal provisions has been issued, the Lenders
shall be deemed to have authorized (but may not require) such LC Issuer to
permit the renewal of such Letter of Credit at any time to an expiry date not
later than 30 Business Days prior to the Revolving Facility Termination Date;
provided, however, that such LC Issuer shall not permit any such renewal if
(i) such LC Issuer has determined that it would have no obligation at such time
to issue such Letter of Credit in its renewed form under the terms hereof, or
(ii) it has received notice (which may be by telephone or in writing) on or
before the day that is two Business Days before the date that such LC Issuer is
permitted to send a notice of non-renewal from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied.

     (d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit
is issued, (i) the rules of the “International Standby Practices 1998” published
by the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

     (e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC
Issuance by it, give the Administrative Agent, each applicable Lender and the
Borrower written notice of such LC Issuance, accompanied by a copy to the
Administrative Agent of the Letter of Credit or Letters of Credit issued by it.
Each LC Issuer shall provide to the Administrative Agent a quarterly (or monthly
if requested by any applicable Lender) summary describing each Letter of Credit
issued by such LC Issuer and then outstanding and an identification for the
relevant period of the daily aggregate LC Outstandings represented by Letters of
Credit issued by such LC Issuer.

     (f) Reimbursement Obligations.

     (i) The Borrower hereby agrees to reimburse (or cause any LC Obligor for
whose account a Letter of Credit was issued to reimburse) each LC Issuer, by
making payment directly to such LC Issuer in immediately available funds at the
payment office of such LC Issuer, for any Unpaid Drawing with respect to any
Letter of Credit immediately after, and in any event on the

26



--------------------------------------------------------------------------------



 



date on which, such LC Issuer notifies the Borrower (or any such other LC
Obligor for whose account such Letter of Credit was issued) of such payment or
disbursement (which notice to the Borrower (or such other LC Obligor) shall be
delivered reasonably promptly after any such payment or disbursement), such
payment to be made in Dollars, with interest on the amount so paid or disbursed
by such LC Issuer, to the extent not reimbursed prior to 2:00 P.M. (local time
at the payment office of the applicable LC Issuer) on the date of such payment
or disbursement, from and including the date paid or disbursed to but not
including the date such LC Issuer is reimbursed therefor at a rate per annum
that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.09(a)(i) that are Base Rate Loans or, if not reimbursed on the date of
such payment or disbursement, at the Default Rate, any such interest also to be
payable on demand. If by 12:00 noon on the Business Day immediately following
notice to it of its obligation to make reimbursement in respect of an Unpaid
Drawing, the Borrower or the relevant LC Obligor has not made such reimbursement
out of its available cash on hand or, in the case of the Borrower, a
contemporaneous Borrowing hereunder (if such Borrowing is otherwise available to
the Borrower), (x) the Borrower will in each case be deemed to have given a
Notice of Borrowing for Revolving Loans that are Base Rate Loans in an aggregate
Dollar Equivalent principal amount sufficient to reimburse such Unpaid Drawing
(and the Administrative Agent shall promptly give notice to the Lenders of such
deemed Notice of Borrowing), (y) the Lenders shall, unless they are legally
prohibited from doing so, make the Revolving Loans contemplated by such deemed
Notice of Borrowing (which Revolving Loans shall be considered made under
Section 2.02), and (z) the proceeds of such Revolving Loans shall be disbursed
directly to the applicable LC Issuer to the extent necessary to effect such
reimbursement and repayment of the Unpaid Drawing, with any excess proceeds to
be made available to the Borrower in accordance with the applicable provisions
of this Agreement.

     (ii) Obligations Absolute. Each LC Obligor’s obligation under this Section
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer.

     (g) LC Participations.

     (i) Immediately upon each LC Issuance, the LC Issuer of such Letter of
Credit shall be deemed to have sold and transferred to each Lender with a
Revolving Commitment, and each such Lender (each an “LC Participant”) shall be
deemed irrevocably and unconditionally to have purchased and received from such
LC Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.11(c) or
Section 2.11(e)), the

27



--------------------------------------------------------------------------------



 



obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.

     (ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not
create for such LC Issuer any resulting liability.

     (iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in Dollars and in same-day funds; provided, however, that no LC
Participant shall be obligated to pay to the Administrative Agent its Revolving
Facility Percentage of such unreimbursed amount for any wrongful payment made by
such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of such LC
Issuer. If the Administrative Agent so notifies any LC Participant required to
fund a payment under a Letter of Credit prior to 12:00 noon (local time at its
Notice Office) on any Business Day, such LC Participant shall make available to
the Administrative Agent for the account of the relevant LC Issuer such LC
Participant’s Revolving Facility Percentage of the amount of such payment on
such Business Day in same-day funds. If and to the extent such LC Participant
shall not have so made its Revolving Facility Percentage of the amount of such
payment available to the Administrative Agent for the account of the relevant LC
Issuer, such LC Participant agrees to pay to the Administrative Agent for the
account of such LC Issuer, forthwith on demand, such amount, together with
interest thereon, for each day from such date until the date such amount is paid
to the Administrative Agent for the account of such LC Issuer at the Federal
Funds Effective Rate. The failure of any LC Participant to make available to the
Administrative Agent for the account of the relevant LC Issuer its Revolving
Facility Percentage of any payment under any Letter of Credit shall not relieve
any other LC Participant of its obligation hereunder to make available to the
Administrative Agent for the account of such LC Issuer its Revolving Facility
Percentage of any payment under any Letter of Credit on the date required, as
specified above, but no LC Participant shall be responsible for the failure of
any other LC Participant to make available to the Administrative Agent for the
account of such LC Issuer such other LC Participant’s Revolving Facility
Percentage of any such payment.

     (iv) Whenever an LC Issuer receives a payment of a reimbursement obligation
as to which the Administrative Agent has received for the account of such LC
Issuer any payments from the LC Participants pursuant to subpart (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

     (v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and

28



--------------------------------------------------------------------------------



 



not subject to counterclaim, set-off or other defense or any other qualification
or exception whatsoever and shall be made in accordance with the terms and
conditions of this Agreement under all circumstances, including, without
limitation, any of the following circumstances:

     (A) any lack of validity or enforceability of this Agreement or any of the
other Loan Documents;

     (B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct of such LC Issuer in making payment under any
applicable Letter of Credit;

     (C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

     (D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

     (E) the occurrence of any Default or Event of Default.

     (vi) To the extent any LC Issuer is not indemnified by the Borrower or any
LC Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct.

     Section 2.06 Notice of Borrowing.

     (a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Borrower to the Administrative Agent at its Notice Office not
later than (i) in the case of each Borrowing of a Eurodollar Loan, 12:00 noon
(local time at its Notice Office) at least three Business Days’ prior to the
date of such Borrowing, (ii) in the case of each Borrowing of a Base Rate Loan,
prior to 12:00 noon (local time at its Notice Office) on the proposed date of
such Borrowing, and (iii) in the case of any Borrowing under the Swing Line
Facility, prior to 1:00 P.M. (local time at its Notice Office) on the proposed
date of such Borrowing.

     (b) Notice of Borrowing. Each request for a Borrowing (other than a
Continuation or Conversion) shall be made by an Authorized Officer of the
Borrower by delivering written notice of such request substantially in the form
of Exhibit B-1 (each such notice, a “Notice of Borrowing”) or by

29



--------------------------------------------------------------------------------



 



telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of the Borrower of a Notice of Borrowing), and in any event each such
request shall be irrevocable and shall specify (i) the aggregate principal
amount of the Loans to be made pursuant to such Borrowing, (ii) the date of the
Borrowing (which shall be a Business Day), (iii) the Type of Loans such
Borrowing will consist of, and (iv) if applicable, the initial Interest Period
and the Swing Loan Maturity Date (which shall be less than 10 days). Without in
any way limiting the obligation of the Borrower to confirm in writing any
telephonic notice permitted to be given hereunder, the Administrative Agent may
act prior to receipt of written confirmation without liability upon the basis of
such telephonic notice believed by the Administrative Agent in good faith to be
from an Authorized Officer of the Borrower entitled to give telephonic notices
under this Agreement on behalf of the Borrower. In each such case, the
Administrative Agent’s record of the terms of such telephonic notice shall be
conclusive absent manifest error.

     (c) Minimum Borrowing Amount. The aggregate principal amount of each
Borrowing by the Borrower shall not be less than the Minimum Borrowing Amount.

     (d) Maximum Borrowings. More than one Borrowing may be incurred by the
Borrower on any day; provided, however, that (i) if there are two or more
Borrowings on a single day by the Borrower that consist of Eurodollar Loans,
each such Borrowing shall have a different initial Interest Period, and (ii) at
no time shall there be more than five Borrowings of Eurodollar Loans outstanding
hereunder.

     Section 2.07 Funding Obligations; Disbursement of Funds.

     (a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrower may have against any Lender
as a result of any default by such Lender hereunder.

     (b) Borrowings Pro Rata. Except with respect to the making of Swing Loans
by the Swing Line Lender, all Revolving Loans made, and LC Participations
acquired by each Lender, shall be made or acquired, as the case may be, on a pro
rata basis based upon each Lender’s Revolving Facility Percentage of the amount
of such Revolving Borrowing or Letter of Credit in effect on the date the
applicable Revolving Borrowing is to be made or the Letter of Credit is to be
issued.

     (c) Notice to Lenders. The Administrative Agent shall promptly give each
Lender, as applicable, written notice (or telephonic notice promptly confirmed
in writing) of each proposed Borrowing, or Conversion or Continuation thereof,
and LC Issuance, and of such Lender’s proportionate share thereof or
participation therein and of the other matters covered by the Notice of
Borrowing, Notice of Continuation or Conversion, or LC Request, as the case may
be, relating thereto.

     (d) Funding of Loans.

     (i) Loans Generally. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, each Lender will make
available its amount, if any, of each Borrowing requested to be made on such
date to the Administrative Agent at the Payment Office in Dollars and in
immediately available funds and the Administrative Agent

30



--------------------------------------------------------------------------------



 



promptly will make available to the Borrower by depositing to its account at the
Payment Office (or such other account as the Borrower shall specify) the
aggregate of the amounts so made available in the type of funds received.

     (ii) Swing Loans. No later than 2:00 P.M. (local time at the Payment
Office) on the date specified in each Notice of Borrowing, the Swing Line Lender
will make available to the Borrower by depositing to its account at the Payment
Office (or such other account as the Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

     (e) Advance Funding. Unless the Administrative Agent shall have been
notified by any Lender prior to the date of Borrowing that such Lender does not
intend to make available to the Administrative Agent its portion of the
Borrowing or Borrowings to be made on such date, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such date of Borrowing, and the Administrative Agent, in reliance upon
such assumption, may (in its sole discretion and without any obligation to do
so) make available to the Borrower a corresponding amount. If such corresponding
amount is not in fact made available to the Administrative Agent by such Lender
and the Administrative Agent has made the same available to the Borrower, the
Administrative Agent shall be entitled to recover such corresponding amount from
such Lender. If such Lender does not pay such corresponding amount forthwith
upon the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower, and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent shall
also be entitled to recover from such Lender or the Borrower, as the case may
be, interest on such corresponding amount in respect of each day from the date
such corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a rate per annum equal to (i) if paid by such Lender,
the overnight Federal Funds Effective Rate or (ii) if paid by the Borrower, the
then applicable rate of interest, calculated in accordance with Section 2.09,
for the respective Loans (but without any requirement to pay any amounts in
respect thereof pursuant to Section 3.02). If the Borrower and a Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. Any payment by the
Borrower shall be without prejudice to any claim the Borrower may have against a
Lender that shall have failed to make such payment to the Administrative Agent.

     Section 2.08 Evidence of Obligations.

     (a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with
its usual practice an account or accounts evidencing the Obligations of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

     (b) Loan Accounts of Administrative Agent; Lender Register. The
Administrative Agent shall maintain accounts in which it shall record (i) the
amount of each Loan and Borrowing made hereunder, the Type thereof, the currency
in which such Loan is denominated, the Interest Period and applicable interest
rate and, in the case of a Swing Loan, the Swing Loan Maturity Date applicable
thereto, (ii) the amount and other details with respect to each Letter of Credit
issued hereunder, (iii) the amount of any principal due and payable or to become
due and payable from the Borrower to each Lender hereunder, (iv) the amount of
any sum received by the Administrative Agent hereunder for the account of the
Lenders and each Lender’s share thereof, and (v) the other details relating to
the Loans, Letters of Credit and other Obligations. In addition, the
Administrative Agent shall maintain a register (the “Lender Register”) on or in
which it will record the names and addresses of the Lenders, and the Commitments

31



--------------------------------------------------------------------------------



 



from time to time of each of the Lenders. The Administrative Agent will make the
Lender Register available to any Lender or the Borrower upon its request.

     (c) Effect of Loan Accounts, etc. The entries made in the accounts
maintained pursuant to Section 2.08(b) shall be prima facie evidence of the
existence and amounts of the Obligations recorded therein; provided, that the
failure of the Administrative Agent to maintain such accounts or any error
(other than manifest error) therein shall not in any manner affect the
obligation of any Credit Party to repay or prepay the Loans or the other
Obligations in accordance with the terms of this Agreement.

     (d) Notes. Upon request of any Lender or the Swing Line Lender, the
Borrower will execute and deliver to such Lender or the Swing Line Lender, as
the case may be, (i) a Revolving Facility Note with blanks appropriately
completed in conformity herewith to evidence the Borrower’s obligation to pay
the principal of, and interest on, the Revolving Loans made to it by such
Lender, and (ii) a Swing Line Note with blanks appropriately completed in
conformity herewith to evidence the Borrower’s obligation to pay the principal
of, and interest on, the Swing Loans made to it by the Swing Line Lender;
provided, however, that the decision of any Lender or the Swing Line Lender to
not request a Note shall in no way detract from the Borrower’s obligation to
repay the Loans and other amounts owing by the Borrower to such Lender or the
Swing Line Lender.

     Section 2.09 Interest; Default Rate.

     (a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum that shall at all times be equal to (i) during such periods as such
Revolving Loan is a Base Rate Loan, the Base Rate plus the Applicable Margin in
effect from time to time, and (ii) during such periods as such Revolving Loan is
a Eurodollar Loan, the relevant Adjusted Eurodollar Rate for such Eurodollar
Loan for the applicable Interest Period plus the Applicable Margin in effect
from time to time.

     (b) Interest on Swing Loans. The outstanding principal amount of each Swing
Loan shall bear interest from the date of the Borrowing at a rate per annum that
shall be equal to the Quoted Rate applicable thereto. Each Swing Loan shall bear
interest for a minimum of one day.

     (c) Default Interest. Notwithstanding the above provisions, if an Event of
Default is in existence, upon written notice by the Administrative Agent (which
notice the Administrative Agent shall give at the direction of the Required
Lenders), (i) all outstanding amounts of principal and, to the extent permitted
by law, all overdue interest, in respect of each Loan shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate, and (ii) the
LC Fees shall be increased by an additional 2% per annum in excess of the LC
Fees otherwise applicable thereto. In addition, if any amount (other than
amounts as to which the foregoing subparts (i) and (ii) are applicable) payable
by the Borrower under the Loan Documents is not paid when due, upon written
notice by the Administrative Agent (which notice the Administrative Agent shall
give at the direction of the Required Lenders), such amount shall bear interest,
payable on demand, at a rate per annum equal to the Default Rate.

     (d) Accrual and Payment of Interest. Interest shall accrue from and
including the date of any Borrowing to but excluding the date of any prepayment
or repayment thereof and shall be payable by the Borrower: (i) in respect of
each Base Rate Loan, monthly in arrears on the last Business Day of each
calendar month, (ii) in respect of each Eurodollar Loan, on the last day of each
Interest Period applicable thereto and, in the case of an Interest Period in
excess of three months, on the dates that are successively three months after
the commencement of such Interest Period, (iii) in respect of any Swing Loan, on
the Swing Loan Maturity Date applicable thereto, and (iv) in respect of all
Loans, other than Revolving Loans accruing interest at a Base Rate, on any
repayment, prepayment or Conversion (on the amount repaid,

32



--------------------------------------------------------------------------------



 



prepaid or Converted), at maturity (whether by acceleration or otherwise), and,
after such maturity or, in the case of any interest payable pursuant to
Section 2.09(c), on demand.

     (e) Computations of Interest. All computations of interest on Eurodollar
Loans and Swing Loans hereunder shall be made on the actual number of days
elapsed over a year of 360 days. All computations of interest on Base Rate Loans
and Unpaid Drawings hereunder shall be made on the actual number of days elapsed
over a year of 365 or 366 days, as applicable.

     (f) Information as to Interest Rates. The Administrative Agent, upon
determining the interest rate for any Borrowing, shall promptly notify the
Borrower and the Lenders thereof. Any changes in the Applicable Margin shall be
determined by the Administrative Agent in accordance with the provisions set
forth in the definition of “Applicable Margin” and the Administrative Agent will
promptly provide notice of such determinations to the Borrower and the Lenders.
Any such determination by the Administrative Agent shall be conclusive and
binding absent manifest error.

     Section 2.10 Conversion and Continuation of Loans.

     (a) Conversion and Continuation of Revolving Loans. The Borrower shall have
the right, subject to the terms and conditions of this Agreement, to (i) Convert
all or a portion of the outstanding principal amount of Loans of one Type made
to it into a Borrowing or Borrowings of another Type of Loans that can be made
to it pursuant to this Agreement and (ii) Continue a Borrowing of Eurodollar
Loans at the end of the applicable Interest Period as a new Borrowing of
Eurodollar Loans with a new Interest Period; provided, however, that any
Conversion of Eurodollar Loans into Base Rate Loans shall be made on, and only
on, the last day of an Interest Period for such Eurodollar Loans.

     (b) Notice of Continuation and Conversion. Each Continuation or Conversion
of a Loan shall be made upon notice in the form provided for below provided by
the Borrower to the Administrative Agent at its Notice Office not later than
(i) in the case of each Continuation of or Conversion into a Eurodollar Loan,
prior to 12:00 noon (local time at its Notice Office) at least three Business
Days’ prior to the date of such Continuation or Conversion, and (ii) in the case
of each Conversion to a Base Rate Loan, prior to 12:00 noon (local time at its
Notice Office) on the proposed date of such Conversion. Each such request shall
be made by an Authorized Officer of the Borrower delivering written notice of
such request substantially in the form of Exhibit B-2 (each such notice, a
“Notice of Continuation or Conversion”) or by telephone (to be confirmed
immediately in writing by delivery by an Authorized Officer of the Borrower of a
Notice of Continuation or Conversion), and in any event each such request shall
be irrevocable and shall specify (A) the Borrowings to be Continued or
Converted, (B) the date of the Continuation or Conversion (which shall be a
Business Day), and (C) the Interest Period or, in the case of a Continuation,
the new Interest Period. Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder, the Administrative Agent may act prior to receipt of written
confirmation without liability upon the basis of such telephonic notice believed
by the Administrative Agent in good faith to be from an Authorized Officer of
the Borrower entitled to give telephonic notices under this Agreement on behalf
of the Borrower. In each such case, the Administrative Agent’s record of the
terms of such telephonic notice shall be conclusive absent manifest error.

     Section 2.11 Fees.

     (a) Facility Fees. The Borrower agrees to pay to the Administrative Agent,
for the ratable benefit of each Lender based upon each such Lender’s Revolving
Facility Percentage, as consideration for the Revolving Commitments of the
Lenders, facility fees (the “Facility Fees”) for the period from the Closing
Date to, but not including, the Revolving Facility Termination Date, computed
for each day at a

33



--------------------------------------------------------------------------------



 



rate per annum equal to (i) the Applicable Facility Fee Rate in effect on such
day times (ii) the Total Revolving Commitment in effect on such day. Accrued
Facility Fees shall be due and payable in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date.

     (b) LC Fees.

     (i) Standby Letters of Credit. The Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Facility Percentage, a fee in
respect of each Letter of Credit issued hereunder that is a Standby Letter of
Credit for the period from the date of issuance of such Letter of Credit until
the expiration date thereof (including any extensions of such expiration date
that may be made at the election of the account party or the beneficiary),
computed for each day at a rate per annum equal to (A) the Applicable Margin for
Revolving Loans that are Eurodollar Loans in effect on such day times (B) the
Stated Amount of such Letter of Credit on such day. The foregoing fees shall be
payable quarterly in arrears on the last Business Day of each March, June,
September and December and on the Revolving Facility Termination Date.

     (ii) Commercial Letters of Credit. The Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Facility Percentage, a fee in
respect of each Letter of Credit issued hereunder that is a Commercial Letter of
Credit in an amount equal to (A) the Applicable Margin for Revolving Loans that
are Eurodollar Loans in effect on the date of issuance times (B) the Stated
Amount of such Letter of Credit. The foregoing fees shall be payable on the date
of issuance of such Letter of Credit.

     (c) Fronting Fees. The Borrower agrees to pay directly to each LC Issuer,
for its own account, a fee in respect of each Letter of Credit issued by it,
payable on the date of issuance (or any increase in the amount, or renewal or
extension) thereof, computed at the rate of 0.125% per annum on the Stated
Amount thereof for the period from the date of issuance (or increase, renewal or
extension) to the expiration date thereof (including any extensions of such
expiration date which may be made at the election of the beneficiary thereof).

     (d) Additional Charges of LC Issuer. The Borrower agrees to pay directly to
each LC Issuer upon each LC Issuance, drawing under, or amendment, extension,
renewal or transfer of, a Letter of Credit issued by it such amount as shall at
the time of such LC Issuance, drawing under, amendment, extension, renewal or
transfer be the processing charge that such LC Issuer is customarily charging
for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.

     (e) Administrative Agent Fees. The Borrower shall pay to the Administrative
Agent, on the Closing Date and thereafter, for its own account, the fees set
forth in the Administrative Agent Fee Letter.

     (f) Computations and Determination of Fees. Any changes in the Applicable
Facility Fee Rate shall be determined by the Administrative Agent in accordance
with the provisions set forth in the definition of “Applicable Facility Fee
Rate” and the Administrative Agent will promptly provide notice of such
determination to the Borrower and the Lenders. Any such determination by the
Administrative Agent shall be conclusive and binding absent manifest error. All
computations of Facility Fees, LC Fees and other Fees hereunder shall be made on
the actual number of days elapsed over a year of 360 days.

34



--------------------------------------------------------------------------------



 



     Section 2.12 Termination and Reduction of Revolving Commitments.

     (a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date.

     (b) Voluntary Termination of the Total Revolving Commitment. Upon at least
three Business Days’ prior irrevocable written notice (or telephonic notice
confirmed in writing) to the Administrative Agent at its Notice Office (which
notice the Administrative Agent shall promptly transmit to each of the Lenders),
the Borrower shall have the right to terminate in whole the Total Revolving
Commitment, provided that (i) all outstanding Revolving Loans and Unpaid
Drawings are contemporaneously prepaid in accordance with Section 2.13 and
(ii) either there are no outstanding Letters of Credit or the Borrower shall
contemporaneously cause all outstanding Letters of Credit to be surrendered for
cancellation (any such Letters of Credit to be replaced by letters of credit
issued by other financial institutions acceptable to each LC Issuer and the
Revolving Lenders), provided further, that a notice of termination of the Total
Revolving Commitment may state that such notice is conditioned on the
effectiveness of other credit facilities, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied.

     (c) Partial Reduction of Total Revolving Commitment. Upon at least three
Business Days’ prior irrevocable written notice (or telephonic notice confirmed
in writing) to the Administrative Agent at its Notice Office (which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrower shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment; provided, however, that (i) any such reduction shall
apply to proportionately (based on each Lender’s Revolving Facility Percentage)
and permanently reduce the Revolving Commitment of each Lender, (ii) such
reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below the LC Commitment Amount prior to such
reduction, (iii) no such reduction shall be permitted if the Borrower would be
required to make a mandatory prepayment of Loans or cash collateralize Letters
of Credit pursuant to Section 2.13, and (iv) any partial reduction shall be in
the amount of at least $5,000,000 (or, if greater, in integral multiples of
$1,000,000).

     Section 2.13 Voluntary and Mandatory Prepayments of Loans.

     (a) Voluntary Prepayments. The Borrower shall have the right to prepay any
of the Loans owing by it, in whole or in part, without premium or penalty,
except as specified in subparts (d) and (e) below, from time to time. The
Borrower shall give the Administrative Agent at the Notice Office written or
telephonic notice (in the case of telephonic notice, promptly confirmed in
writing if so requested by the Administrative Agent) of its intent to prepay the
Loans, the amount of such prepayment and (in the case of Eurodollar Loans) the
specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice shall be received by the Administrative Agent by (y) 12:00 noon (local
time at the Notice Office) three Business Days prior to the date of such
prepayment, in the case of any prepayment of Eurodollar Loans, or (z) 12:00 noon
(local time at the Notice Office) one Business Day prior to the date of such
prepayment, in the case of any prepayment of Base Rate Loans, and which notice
shall promptly be transmitted by the Administrative Agent to each of the
affected Lenders, provided that:

     (i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $5,000,000 (or, if
less, the full amount of such Borrowing) or the Dollar Equivalent thereof, or an
integral multiple of $1,000,000 or the Dollar Equivalent thereof in excess
thereof, (B) in the case of any prepayment of a Base Rate Loan, $1,000,000 (or,
if less, the full amount of such Borrowing) or the Dollar Equivalent

35



--------------------------------------------------------------------------------



 



thereof, or an integral multiple of $100,000 or the Dollar Equivalent thereof in
excess thereof, and (C) in the case of any prepayment of a Swing Loan, in the
full amount thereof; and

     (ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto.

     (b) Mandatory Payments. The Loans shall be subject to mandatory repayment
or prepayment (in the case of any partial prepayment conforming to the
requirements as to the amounts of partial prepayments set forth in
Section 2.13(a) above), and the LC Outstandings shall be subject to cash
collateralization requirements, in accordance with the following provisions:

     (i) Revolving Facility Termination Date. The entire principal amount of all
outstanding Revolving Loans shall be repaid in full on the Revolving Facility
Termination Date.

     (ii) Loans Exceed the Commitments. If on any date (after giving effect to
any other payments on such date) (A) the Aggregate Credit Facility Exposure
exceeds the Total Revolving Commitment, (B) the Revolving Facility Exposure of
any Lender exceeds such Lender’s Revolving Commitment, (C) the Aggregate
Revolving Facility Exposure plus the principal amount of Swing Loans exceeds the
Total Revolving Commitment, or (D) the aggregate principal amount of Swing Loans
outstanding exceeds the Swing Line Commitment, then, in the case of each of the
foregoing, the Borrower shall, on such day, prepay on such date the principal
amount of Loans and, after Loans have been paid in full, Unpaid Drawings, in an
aggregate amount at least equal to such excess.

     (iii) LC Outstandings Exceed LC Commitment If on any date the LC
Outstandings exceed the LC Commitment Amount, then the applicable LC Obligor or
the Borrower shall, on such day, pay to the Administrative Agent an amount in
cash equal to such excess and the Administrative Agent shall hold such payment
as security for the reimbursement obligations of the applicable LC Obligors
hereunder in respect of Letters of Credit pursuant to a cash collateral
agreement to be entered into in form and substance reasonably satisfactory to
the Administrative Agent, each LC Issuer and the Borrower (which shall permit
certain investments in Cash Equivalents satisfactory to the Administrative
Agent, each LC Issuer and the Borrower until the proceeds are applied to any
Unpaid Drawings or to any other Obligations in accordance with any such cash
collateral agreement).

     (c) Particular Loans to be Prepaid. With respect to each repayment or
prepayment of Loans made or required by this Section, the Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made;
provided, however, that (i) the Borrower shall first so designate all Loans that
are Base Rate Loans and Eurodollar Loans with Interest Periods ending on the
date of repayment or prepayment prior to designating any other Eurodollar Loans
for repayment or prepayment, and (ii) if the outstanding principal amount of
Eurodollar Loans made pursuant to a Borrowing is reduced below the applicable
Minimum Borrowing Amount as a result of any such repayment or prepayment, then
all the Loans outstanding pursuant to such Borrowing shall be Converted into
Base Rate Loans. In the absence of a designation by the Borrower as described in
the preceding sentence, the Administrative Agent shall, subject to the above,
make such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

     (d) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Article III.

36



--------------------------------------------------------------------------------



 



     Section 2.14 Method and Place of Payment.

     (a) Generally. All payments made by the Borrower hereunder (including any
payments made with respect to the Borrower Guaranteed Obligations under
Article X) under any Note or any other Loan Document, shall be made without
setoff, counterclaim or other defense.

     (b) Application of Payments. Except as specifically set forth elsewhere in
this Agreement and subject to Section 8.03, (i) all payments and prepayments of
Revolving Loans and Unpaid Drawings with respect to Letters of Credit shall be
applied by the Administrative Agent on a pro rata basis based upon each Lender’s
Revolving Facility Percentage of the amount of such prepayment, and (ii) all
payments or prepayments of Swing Loans shall be applied by the Administrative
Agent to pay or prepay such Swing Loans.

     (c) Payment of Obligations. Except as specifically set forth elsewhere in
this Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and, except
as set forth in the next sentence, shall be made in Dollars.

     (d) Timing of Payments. Any payments under this Agreement that are made
later than 12:00 noon (local time at the Payment Office) shall be deemed to have
been made on the next succeeding Business Day. Whenever any payment to be made
hereunder shall be stated to be due on a day that is not a Business Day, the due
date thereof shall be extended to the next succeeding Business Day and, with
respect to payments of principal, interest shall be payable during such
extension at the applicable rate in effect immediately prior to such extension.

     (e) Distribution to Lenders. Upon the Administrative Agent’s receipt of
payments hereunder, the Administrative Agent shall immediately distribute to
each Lender or the applicable LC Issuer, as the case may be, its ratable share,
if any, of the amount of principal, interest, and Fees received by it for the
account of such Lender. Payments received by the Administrative Agent in Dollars
shall be delivered to the Lenders or the applicable LC Issuer, as the case may
be, in Dollars in immediately available funds.

ARTICLE III.

INCREASED COSTS, ILLEGALITY AND TAXES

     Section 3.01 Increased Costs, Illegality, etc.

     (a) In the event that (y) in the case of clause (i) below, the
Administrative Agent or (z) in the case of clauses (ii) and (iii) below, any
Lender, shall have determined on a reasonable basis (which determination shall,
absent manifest error, be final and conclusive and binding upon all parties
hereto):

     (i) on any date for determining the interest rate applicable to any
Eurodollar Loan for any Interest Period that, by reason of any changes arising
after the Closing Date, adequate and fair means do not exist for ascertaining
the applicable interest rate on the basis provided for in this Agreement for
such Eurodollar Loan; or

     (ii) at any time, that such Lender shall incur increased costs or
reductions in the amounts received or receivable by it hereunder in an amount
that such Lender deems material with respect to any Eurodollar Loans (other than
any increased cost or reduction in the amount received or receivable resulting
from the imposition of or a change in the rate of taxes or similar

37



--------------------------------------------------------------------------------



 



charges) because of (x) any change since the Closing Date in any applicable law,
governmental rule, regulation, guideline, order or request (whether or not
having the force of law), or in the interpretation or administration thereof and
including the introduction of any new law or governmental rule, regulation,
guideline, order or request (such as, for example, but not limited to, a change
in official reserve requirements, but, in all events, excluding reserves already
includable in the interest rate applicable to such Eurodollar Loan pursuant to
this Agreement) or (y) other circumstances adversely affecting the London
interbank market or the position of such Lender in any such market; or

     (iii) at any time, that the making or continuance of any Eurodollar Loan
has become unlawful by compliance by such Lender in good faith with any change
since the Closing Date in any law, governmental rule, regulation, guideline or
order, or the interpretation or application thereof, or would conflict with any
thereof not having the force of law but with which such Lender customarily
complies, or has become impracticable as a result of a contingency occurring
after the Closing Date that materially adversely affects the London interbank
market;

then, and in each such event, such Lender (or the Administrative Agent in the
case of clause (i) above) shall (1) on or promptly following such date or time
and (2) within 10 Business Days of the date on which such event no longer exists
give notice (by telephone confirmed in writing) to the Borrower and to the
Administrative Agent of such determination (which notice the Administrative
Agent shall promptly transmit to each of the other Lenders). Thereafter (x) in
the case of clause (i) above, the affected Type of Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Continuation or Conversion given by the Borrower with respect to such Type of
Eurodollar Loans that have not yet been incurred, Converted or Continued shall
be deemed rescinded by the Borrower or, in the case of a Notice of Borrowing,
shall, at the option of the Borrower, be deemed converted into a Notice of
Borrowing for Base Rate Loans to be made on the date of Borrowing contained in
such Notice of Borrowing, (y) in the case of clause (ii) above, the Borrower
shall pay to such Lender, upon written demand therefor, such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender shall determine) as shall be required to
compensate such Lender for such increased costs or reductions in amounts
receivable hereunder (a written notice as to the additional amounts owed to such
Lender, showing the basis for the calculation thereof, which basis must be
reasonable, submitted to the Borrower by such Lender shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) and (z) in
the case of clause (iii) above, the Borrower shall take one of the actions
specified in Section 3.01(b) as promptly as possible and, in any event, within
the time period required by law.

     (b) At any time that any Eurodollar Loan is affected by the circumstances
described in Section 3.01(a)(ii) or (iii), the Borrower may (and in the case of
a Eurodollar Loan affected pursuant to Section 3.01(a)(iii) the Borrower shall)
either (i) if the affected Eurodollar Loan is then being made pursuant to a
Borrowing, by giving the Administrative Agent telephonic notice (confirmed
promptly in writing) thereof on the same date that the Borrower was notified by
a Lender pursuant to Section 3.01(a)(ii) or (iii), cancel said Borrowing, or, in
the case of any Borrowing, convert the related Notice of Borrowing into one
requesting a Borrowing of Base Rate Loans or require the affected Lender to make
its requested Loan as a Base Rate Loan, or (ii) if the affected Eurodollar Loan
is then outstanding, upon at least one Business Day’s notice to the
Administrative Agent, require the affected Lender to Convert each such
Eurodollar Loan into a Base Rate Loan; provided, however, that if more than one
Lender is affected at any time, then all affected Lenders must be treated the
same pursuant to this Section 3.01(b).

38



--------------------------------------------------------------------------------



 



     (c) If any Lender shall have determined that after the Closing Date, the
adoption of any applicable law, rule or regulation regarding capital adequacy,
or any change therein, or any change in the interpretation or administration
thereof by any Governmental Authority, central bank or comparable agency charged
by law with the interpretation or administration thereof, or compliance by such
Lender or its parent corporation with any request or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, in each case made subsequent to the Closing Date,
has or would have the effect of reducing by an amount reasonably deemed by such
Lender to be material to the rate of return on such Lender’s or its parent
corporation’s capital or assets as a consequence of such Lender’s commitments or
obligations hereunder to a level below that which such Lender or its parent
corporation could have achieved but for such adoption, effectiveness, change or
compliance (taking into consideration such Lender’s or its parent corporation’s
policies with respect to capital adequacy), then from time to time, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Borrower shall pay to such Lender such additional amount or amounts as will
compensate such Lender or its parent corporation for such reduction. Each
Lender, upon determining in good faith that any additional amounts will be
payable pursuant to this Section 3.01(c), will give prompt written notice
thereof to the Borrower, which notice shall set forth, in reasonable detail, the
basis of the calculation of such additional amounts, which basis must be
reasonable, although the failure to give any such notice shall not release or
diminish any of the Borrower’s obligations to pay additional amounts pursuant to
this Section 3.01(c) upon the subsequent receipt of such notice.

     Section 3.02 Breakage Compensation. The Borrower shall compensate each
Lender (including the Swing Line Lender), upon its written request (which
request shall set forth the detailed basis for requesting and the method of
calculating such compensation), for all reasonable losses, costs, expenses and
liabilities (including, without limitation, any loss, cost, expense or liability
incurred by reason of the liquidation or reemployment of deposits or other funds
required by such Lender to fund its Eurodollar Loans or Swing Loans and costs
associated with foreign currency hedging obligations incurred by such Lender in
connection with any Eurodollar Loan) which such Lender may sustain in connection
with any of the following: (i) if for any reason (other than a default by such
Lender or the Administrative Agent) a Borrowing of Eurodollar Loans or Swing
Loans does not occur on a date specified therefor in a Notice of Borrowing or a
Notice of Continuation or Conversion (whether or not withdrawn by the Borrower
or deemed withdrawn pursuant to Section 3.01(a)); (ii) if any repayment,
prepayment, Conversion or Continuation of any Eurodollar Loan occurs on a date
that is not the last day of an Interest Period applicable thereto or any Swing
Loan is paid prior to the Swing Loan Maturity Date applicable thereto; (iii) if
any prepayment of any of its Eurodollar Loans is not made on any date specified
in a notice of prepayment given by the Borrower; (iv) as a result of an
assignment by a Lender of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto pursuant to a request by the Borrower
pursuant to Section 3.05(b); or (v) as a consequence of (y) any other default by
the Borrower to repay or prepay any Eurodollar Loans when required by the terms
of this Agreement or (z) an election made pursuant to Section 3.05(b). The
written request of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section, which request shall set
forth, in reasonable detail, the basis of the calculation of such amounts, which
basis must be reasonable, shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such request within 10 days after receipt thereof.

     Section 3.03 Net Payments.

     (a) Except as provided for in Section 3.03(b), all payments made by the
Borrower hereunder, under any Note or any other Loan Document, including all
payments made by the Borrower pursuant to its guaranty obligations under
Article X, will be made free and clear of, and without deduction or withholding
for, any present or future taxes, levies, imposts, duties, fees, assessments or
other charges of whatever nature now or hereafter imposed by any jurisdiction or
by any political subdivision or taxing

39



--------------------------------------------------------------------------------



 



authority thereof or therein with respect to such payments (but excluding,
except as provided in this Section 3.03(a), any tax imposed on or measured by
the net income or net profits of a Lender and franchise taxes imposed on it
pursuant to the laws of the jurisdiction under which such Lender is organized or
the jurisdiction in which the principal office or Applicable Lending Office of
such Lender, as applicable, is located or any subdivision thereof or therein)
and all interest, penalties or similar liabilities with respect to such
non-excluded taxes, levies imposts, duties, fees, assessments or other charges
(all such non-excluded taxes, levies, imposts, duties, fees, assessments or
other charges being referred to collectively as “Taxes”). If any Taxes are so
levied or imposed, the Borrower agrees to pay the full amount of such Taxes and
such additional amounts (including additional amounts to compensate for
withholding on amounts paid pursuant to this Section 3.03) as may be necessary
so that every payment by it of all amounts due hereunder, under any Note or
under any other Loan Document, after withholding or deduction for or on account
of any Taxes will not be less than the amount provided for herein or in such
Note or in such other Loan Document. The Borrower will indemnify and hold
harmless the Administrative Agent and each Lender, and reimburse the
Administrative Agent or such Lender upon its written request, for the amount of
any Taxes imposed on and paid by such Lender. If any amounts are payable in
respect of Taxes pursuant to this Section 3.03(a), the Borrower agrees to
reimburse each Lender, upon the written request of such Lender, for taxes
imposed on or measured by the net income, profits or franchise of such Lender
pursuant to the laws of the jurisdiction in which such Lender is organized or in
which the principal office or Applicable Lending Office of such Lender is
located, as the case may be, or under the laws of any political subdivision or
taxing authority therein, and for any withholding of taxes as such Lender shall
determine are payable by, or withheld from, such Lender in respect of such
reimbursement of taxes, which request shall be accompanied by a statement from
such Lender setting forth, in reasonable detail, the computations used in
determining such amounts. The Borrower will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes, or any withholding or
deduction on account thereof, is due pursuant to applicable law certified copies
of tax receipts, or other evidence satisfactory to the respective Lender,
evidencing such payment by the Borrower.

     (b) Each Lender that is not a United States Person (as such term is defined
in Section 7701(a)(30) of the Code) for federal income tax purposes and that is
entitled to claim an exemption from or reduction in United States withholding
tax with respect to a payment by Borrower agrees to provide to the Borrower and
the Administrative Agent on or prior to the Closing Date, or in the case of a
Lender that is an assignee or transferee of an interest under this Agreement
pursuant to Section 11.06 (unless the respective Lender was already a Lender
hereunder immediately prior to such assignment or transfer and such Lender is in
compliance with the provisions of this Section), on the date of such assignment
or transfer to such Lender, and from time to time thereafter if required by the
Borrower or the Administrative Agent two accurate and complete original signed
copies of Internal Revenue Service Forms W-8BEN, W-8ECI, W-8EXP or W-8IMY (or
successor, substitute or other appropriate forms and, in the case of Form
W-8IMY, complete with accompanying Forms W-8BEN with respect to beneficial
owners of the payment) certifying to such Lender’s entitlement to exemption from
or a reduced rate of withholding of United States withholding tax with respect
to payments to be made under this Agreement, any Note or any other Loan
Document, along with any other appropriate documentation establishing such
exemption or reduction (such as statements certifying qualification for
exemption with respect to portfolio interest). In addition, each Lender agrees
that from time to time after the Closing Date, when a lapse in time or change in
circumstances renders the previous certification obsolete or inaccurate in any
material respect, it will deliver to the Borrower and the Administrative Agent
two new accurate and complete original signed copies of the applicable Internal
Revenue Service form establishing such exemption or reduction (such as
statements certifying qualification for exemption with respect to portfolio
interest) and any related documentation as may be required in order to confirm
or establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax if the Lender continues to be so
entitled. No Lender shall be required by this Section 3.03(b) to deliver a

40



--------------------------------------------------------------------------------



 



form or certificate that it is not legally entitled to deliver. The Borrower
shall not be obligated pursuant to Section 3.03(a) to pay additional amounts on
account of or indemnify with respect to United States withholding taxes to the
extent that such taxes arise solely due to a Lender’s failure to deliver forms
that it was legally entitled to but failed to deliver under this
Section 3.03(b). The Borrower agrees to pay additional amounts and indemnify
each Lender in the manner set forth in Section 3.03(a) in respect of any Taxes
deducted or withheld by it as a result of any changes after the Closing Date in
any applicable law, treaty, governmental rule, regulation, guideline or order,
or in the interpretation thereof, relating to the deducting or withholding of
income or similar Taxes.

     (c) If any Lender, in its sole opinion, determines that it has finally and
irrevocably received or been granted a refund in respect of any Taxes as to
which indemnification has been paid by the Borrower pursuant to this
Section 3.03, it shall promptly remit such refund (including any interest
received in respect thereof), net of all out-of-pocket costs and expenses to the
Borrower; provided, however, that the Borrower agrees to promptly return any
such refund (plus interest) to such Lender in the event such Lender is required
to repay such refund to the relevant taxing authority. Any such Lender shall
provide the Borrower with a copy of any notice of assessment from the relevant
taxing authority (redacting any unrelated confidential information contained
therein) requiring repayment of such refund. Nothing contained herein shall
impose an obligation on any Lender to apply for any such refund.

     Section 3.04 Increased Costs to LC Issuers. If after the Closing Date, the
adoption of any applicable law, rule or regulation, or any change therein, or
any change in the interpretation or administration thereof by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by any LC Issuer or any Lender with any
request or directive (whether or not having the force of law) by any such
authority, central bank or comparable agency (in each case made subsequent to
the Closing Date) shall either (i) impose, modify or make applicable any
reserve, deposit, capital adequacy or similar requirement against Letters of
Credit issued by such LC Issuer or such Lender’s participation therein, or
(ii) impose on such LC Issuer or any Lender any other conditions affecting this
Agreement, any Letter of Credit or such Lender’s participation therein; and the
result of any of the foregoing is to increase the cost to such LC Issuer or such
Lender of issuing, maintaining or participating in any Letter of Credit, or to
reduce the amount of any sum received or receivable by such LC Issuer or such
Lender hereunder (other than any increased cost or reduction in the amount
received or receivable resulting from the imposition of or a change in the rate
of taxes or similar charges), then, upon demand to the Borrower by such LC
Issuer or such Lender (a copy of which notice shall be sent by such LC Issuer or
such Lender to the Administrative Agent), the Borrower shall pay to such LC
Issuer or such Lender such additional amount or amounts as will compensate any
such LC Issuer or such Lender for such increased cost or reduction. A
certificate submitted to the Borrower by any LC Issuer or any Lender, as the
case may be (a copy of which certificate shall be sent by such LC Issuer or such
Lender to the Administrative Agent), setting forth, in reasonable detail, the
basis for the determination, which basis must be reasonable, of such additional
amount or amounts necessary to compensate any LC Issuer or such Lender as
aforesaid shall be conclusive and binding on the Borrower absent manifest error,
although the failure to deliver any such certificate shall not release or
diminish the Borrower’s obligations to pay additional amounts pursuant to this
Section 3.04.

     Section 3.05 Change of Lending Office; Replacement of Lenders.

     (a) Each Lender agrees that, upon the occurrence of any event giving rise
to the operation of Sections 3.01(a)(ii) or (iii), 3.01(c), 3.03 or 3.04
requiring the payment of additional amounts to the Lender, such Lender will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another Applicable Lending Office
for any Loans or Commitments affected by such event; provided, however, that
such designation is made on such terms

41



--------------------------------------------------------------------------------



 



that such Lender and its Applicable Lending Office suffer no economic, legal or
regulatory disadvantage, with the object of avoiding the consequence of the
event giving rise to the operation of any such Section.

     (b) If (i) any Lender requests any compensation, reimbursement or other
payment under Sections 3.01(a)(ii) or (iii), 3.01(c) or 3.04 with respect to
such Lender, or (ii) the Borrower is required to pay any additional amount to
any Lender or Governmental Authority pursuant to Section 3.03, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with the restrictions contained in Section 11.06(c)),
all its interests, rights and obligations under this Agreement to an Eligible
Assignee that shall assume such obligations; provided, however, that (1) the
Borrower shall have received the prior written consent of the Administrative
Agent, which consent shall not be unreasonably withheld or delayed, (2) such
Lender shall have received payment of an amount equal to the outstanding
principal of its Loans, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts, including any breakage compensation under
Section 3.02), and (3) in the case of any such assignment resulting from a claim
for compensation, reimbursement or other payments required to be made under
Section 3.01(a)(ii) or (iii), Section 3.01(c) or Section 3.04 with respect to
such Lender, or resulting from any required payments to any Lender or
Governmental Authority pursuant to Section 3.03, such assignment will result in
a reduction in such compensation, reimbursement or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.

     (c) Nothing in this Section 3.05 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 3.01, 3.03 or 3.04.

ARTICLE IV.

CONDITIONS PRECEDENT

     Section 4.01 Conditions Precedent at Closing Date. The obligation of the
Lenders to make Loans, and of any LC Issuer to issue Letters of Credit, is
subject to the satisfaction of each of the following conditions on or prior to
the Closing Date:

     (i) Credit Agreement. This Agreement shall have been executed by the
Borrower, the Administrative Agent, each LC Issuer and each of the Lenders.

     (ii) Notes. The Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same.

     (iii) Guaranties. The Subsidiary Guarantors shall have duly executed and
delivered a Guaranty of Payment (the “Subsidiary Guaranty”), substantially in
the form of Exhibit C-1, and Holdings shall have duly executed and delivered a
Guaranty of Payment (the “Holdings Guaranty”), substantially in the form of
Exhibit C-2.

     (iv) Fees and Fee Letters. The Borrower shall have (A) executed and
delivered to the Administrative Agent the Administrative Agent Fee Letter and
therein shall have paid to the Administrative Agent, for its own account, the
fees required to be paid by it on the Closing Date, (B) executed and delivered
to the Administrative Agent the Closing Fee Letter and shall have paid to the
Administrative Agent, for the benefit of the Lenders, the fees required to be
paid therein, and (C) paid or caused to be paid all reasonable fees and expenses
of the Administrative

42



--------------------------------------------------------------------------------



 



Agent and of special counsel to the Administrative Agent that have been invoiced
on or prior to the Closing Date in connection with the preparation, execution
and delivery of this Agreement and the other Loan Documents and the consummation
of the transactions contemplated hereby and thereby.

     (v) Corporate Resolutions and Approvals. The Administrative Agent shall
have received certified copies of the resolutions of the Board of Directors of
each Credit Party, approving the Loan Documents to which such Credit Party is or
may become a party, and of all documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the execution,
delivery and performance by such Credit Party of the Loan Documents to which it
is or may become a party.

     (vi) Incumbency Certificates. The Administrative Agent shall have received
a certificate of the Secretary or an Assistant Secretary of each Credit Party,
certifying the names and true signatures of the officers of such Credit Party
authorized to sign the Loan Documents to which such Credit Party is a party and
any other documents to which such Credit Party is a party that may be executed
and delivered in connection herewith.

     (vii) Opinions of Counsel. The Administrative Agent shall have received
such opinions of counsel from counsel to the Credit Parties as the
Administrative Agent shall request, each of which shall be addressed to the
Administrative Agent and each of the Lenders and dated the Closing Date and in
form and substance satisfactory to the Administrative Agent.

     (viii) Search Reports. The Administrative Agent shall have received the
results of UCC and other search reports from one or more commercial search firms
acceptable to the Administrative Agent, listing all of the effective financing
statements filed against any Credit Party, together with copies of such
financing statements.

     (ix) Corporate Charter and Good Standing Certificates. The Administrative
Agent shall have received: (A) an original certified copy of the Certificate or
Articles of Incorporation or equivalent formation document of each Credit Party
and any and all amendments and restatements thereof, certified as of a recent
date by the relevant Secretary of State; and (B) an original good standing
certificate from the Secretary of State of the state of incorporation, dated as
of a recent date, listing all charter documents affecting such Credit Party and
certifying as to the good standing of such Credit Party.

     (x) Closing Certificate. The Administrative Agent shall have received a
certificate substantially in the form of Exhibit E, dated the Closing Date, of
an Authorized Officer of Holdings and the Borrower to the effect that, at and as
of the Closing Date and both before and after giving effect to the initial
Borrowings hereunder and the application of the proceeds thereof: (A) no Default
or Event of Default has occurred or is continuing; and (B) all representations
and warranties of the Credit Parties contained herein or in the other Loan
Documents are true and correct in all material respects as of the Closing Date.

     (xi) Proceedings and Documents. All corporate and other proceedings and all
documents incidental to the transactions contemplated hereby shall be
satisfactory in substance and form to the Administrative Agent and the Lenders
and the Administrative Agent and its special counsel and the Lenders shall have
received all such counterpart originals or certified or other copies of such
documents as the Administrative Agent or its special counsel or any Lender may
reasonably request.

43



--------------------------------------------------------------------------------



 



     (xii) Miscellaneous. The Credit Parties shall have provided to the
Administrative Agent and the Lenders such other items and shall have satisfied
such other conditions as may be reasonably required by the Administrative Agent
or the Lenders.

     Section 4.02 Conditions Precedent to All Credit Events. The obligations of
the Lenders, the Swing Line Lender and each LC Issuer to make or participate in
each Credit Event is subject, at the time thereof, to the satisfaction of the
following conditions:

     (a) Notice. The Administrative Agent (and in the case of subpart
(iii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion), (ii) a Notice of
Continuation or Conversion meeting the requirements of Section 2.10(b) with
respect to a Continuation or Conversion, or (iii) an LC Request meeting the
requirements of Section 2.05(b) with respect to each LC Issuance.

     (b) No Default; Representations and Warranties. At the time of each Credit
Event and also after giving effect thereto, (i) there shall exist no Default or
Event of Default and (ii) all representations and warranties of the Credit
Parties contained herein or in the other Loan Documents shall be true and
correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made.

     The acceptance of the benefits of each Credit Event shall constitute a
representation and warranty by the Borrower to the Administrative Agent, the
Swing Line Lender, each LC Issuer and each of the Lenders that all of the
applicable conditions specified in Section 4.01 and Section 4.02 have been
satisfied as of the times referred to in such Sections.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

     In order to induce the Administrative Agent, the Lenders and each LC Issuer
to enter into this Agreement and to make the Loans and to issue and to
participate in the Letters of Credit provided for herein, each of Holdings and
the Borrower makes the following representations and warranties to, and
agreements with, the Administrative Agent, the Lenders and each LC Issuer, all
of which shall survive the execution and delivery of this Agreement and each
Credit Event:

     Section 5.01 Corporate Status. Each of Holdings and its Subsidiaries (i) is
a duly organized or formed and validly existing corporation, partnership or
limited liability company, as the case may be, in good standing or in full force
and effect under the laws of the jurisdiction of its formation and has the
corporate, partnership or limited liability company power and authority, as
applicable, to own its property and assets and to transact the business in which
it is engaged and presently proposes to engage, and (ii) has duly qualified and
is authorized to do business in all jurisdictions where it is required to be so
qualified or authorized except where the failure to be so qualified would not
have a Material Adverse Effect. Each Subsidiary of Holdings (and the direct and
indirect ownership interest of Holdings therein), as of the Closing Date, is
listed on Schedule 5.01.

     Section 5.02 Corporate Power and Authority. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
carry out the terms and provisions of the Loan Documents to which it is party
and has taken all necessary corporate or other organizational action to

44



--------------------------------------------------------------------------------



 



authorize the execution, delivery and performance of the Loan Documents to which
it is party. Each Credit Party has duly executed and delivered each Loan
Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

     Section 5.03 No Violation. Neither the execution, delivery and performance
by any Credit Party of the Loan Documents to which it is party nor compliance
with the terms and provisions thereof (i) will contravene any provision of any
law, statute, rule, regulation, order, writ, injunction or decree of any
Governmental Authority applicable to such Credit Party or its properties and
assets, (ii) will conflict with or result in any breach of, any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien upon any of the property or assets of such Credit Party pursuant to the
terms of any promissory note, bond, debenture, indenture, mortgage, deed of
trust, credit or loan agreement, or any other agreement or other instrument, to
which such Credit Party is a party or by which it or any of its property or
assets are bound or to which it may be subject, or (iii) will violate any
provision of the Organizational Documents of such Credit Party.

     Section 5.04 Governmental Approvals. No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any Governmental Authority is required to authorize or is required
as a condition to (i) the execution, delivery and performance by any Credit
Party of any Loan Document to which it is a party or any of its obligations
thereunder, or (ii) the legality, validity, binding effect or enforceability of
any Loan Document to which any Credit Party is a party.

     Section 5.05 Litigation. There are no actions, suits or proceedings pending
or, to the knowledge of Holdings or the Borrower, threatened with respect to
Holdings or any of its Subsidiaries (i) that have had, or could reasonably be
expected to have, a Material Adverse Effect, or (ii) that question the validity
or enforceability of any of the Loan Documents, or of any action to be taken by
any Credit Party pursuant to any of the Loan Documents.

     Section 5.06 Use of Proceeds; Margin Regulations.

     (a) The proceeds of all Loans and LC Issuances shall be utilized to
refinance existing senior debt facilities, provide funds for Permitted
Acquisitions and provide working capital and funds for general corporate
purposes, in each case, not inconsistent with the terms of this Agreement.

     (b) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the Board of Governors of the Federal
Reserve System. The Borrower is not engaged in the business of extending credit
for the purpose of purchasing or carrying any Margin Stock. At no time would
more than 25% of the value of the assets of the Borrower or of the Borrower and
its consolidated Subsidiaries that are subject to any “arrangement” (as such
term is used in Section 221.2(g) of such Regulation U) hereunder be represented
by Margin Stock.

45



--------------------------------------------------------------------------------



 



     Section 5.07 Financial Statements.

     (a) Holdings has furnished to the Administrative Agent and the Lenders
complete and correct copies of (i) the audited consolidated balance sheets of
Holdings and its consolidated Subsidiaries for the fiscal year ended January 3,
2004 and the related audited consolidated statements of income, shareholders’
equity, and cash flows of Holdings and its consolidated Subsidiaries for the
fiscal year of Holdings then ended, accompanied by the report thereon of Ernst &
Young LLP; and (ii) the condensed consolidated balance sheets of Holdings and
its consolidated Subsidiaries for the fiscal quarters ended April 3, 2004,
July 3, 2004, and October 2, 2004 and the related condensed consolidated
statements of income and of cash flows of Holdings and its consolidated
Subsidiaries for each of the fiscal periods then ended. All such financial
statements have been prepared in accordance with GAAP, consistently applied
(except as stated therein), and fairly present the financial position of
Holdings and its Subsidiaries as of the respective dates indicated and the
consolidated results of their operations and cash flows for the respective
periods indicated, subject in the case of any such financial statements that are
unaudited, to normal audit adjustments, none of which shall be material.
Holdings and its Subsidiaries did not have, as of the date of the latest
financial statements referred to above, and will not have as of the Closing Date
after giving effect to the incurrence of Loans or LC Issuances hereunder, any
material or significant contingent liability or liability for taxes, long-term
lease or unusual forward or long-term commitment that is not reflected in the
foregoing financial statements or the notes thereto in accordance with GAAP and
that in any such case is material in relation to the business, operations,
properties, assets, financial or other condition or prospects of Holdings and
its Subsidiaries.

     (b) The financial projections of Holdings and its Subsidiaries for the
fiscal years 2005 through 2009 prepared by Holdings and delivered to the
Administrative Agent and the Lenders (the “Financial Projections”) were prepared
on behalf of Holdings in good faith after taking into account historical levels
of business activity of Holdings and its Subsidiaries, known trends, including
general economic trends, and all other information, assumptions and estimates
considered by management of Holdings and its Subsidiaries to be pertinent
thereto; provided, however, that no representation or warranty is made as to the
impact of future general economic conditions or as to whether Holdings’s
projected consolidated results as set forth in the Financial Projections will
actually be realized, it being recognized by the Lenders that such projections
as to future events are not to be viewed as facts and that actual results for
the periods covered by the Financial Projections may differ materially from the
Financial Projections.

     Section 5.08 Solvency. The Borrower has received consideration that is the
reasonable equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent, each LC Issuer and the Lenders under
the Loan Documents. The Borrower now has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is now solvent and able to pay its debts as they mature and the
Borrower, as of the Closing Date, owns property having a value, both at fair
valuation and at present fair salable value, greater than the amount required to
pay the Borrower’s debts; and the Borrower is not entering into the Loan
Documents with the intent to hinder, delay or defraud its creditors. For
purposes of this Section, “debt” means any liability on a claim, and “claim”
means (y) right to payment whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured; or (z) right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured, unmatured, disputed, undisputed, secured or unsecured.

     Section 5.09 No Material Adverse Change. Since January 3, 2004, there has
been no change in the condition, business, affairs or prospects of Holdings and
its Subsidiaries taken as a whole,

46



--------------------------------------------------------------------------------



 



or their properties and assets considered as an entirety, except for changes
none of which, individually or in the aggregate, has had or could reasonably be
expected to have, a Material Adverse Effect.

     Section 5.10 Tax Returns and Payments. Each of Holdings and its
Subsidiaries has filed all federal income tax returns and all other tax returns,
domestic and foreign, required to be filed by it and has paid all taxes and
assessments payable by it that have become due, other than those not yet
delinquent and except for those contested in good faith. Holdings and each of
its Subsidiaries has established on its books such charges, accruals and
reserves in respect of taxes, assessments, fees and other governmental charges
for all fiscal periods as are required by GAAP. Neither Holdings nor any of its
Subsidiaries knows of any proposed assessment for additional federal, foreign or
state taxes for any period, or of any basis therefor, which, individually or in
the aggregate, taking into account such charges, accruals and reserves in
respect thereof as Holdings and its Subsidiaries have made, could reasonably be
expected to have a Material Adverse Effect.

     Section 5.11 Title to Properties, etc. Each of Holdings and its
Subsidiaries has good and marketable title, in the case of Real Property, and
good title (or valid Leaseholds, in the case of any leased property), in the
case of all other property, to all of its properties and assets free and clear
of Liens other than Permitted Liens. The interests of Holdings and its
Subsidiaries in the properties reflected in the most recent balance sheet
referred to in Section 5.07(a), taken as a whole, were sufficient, in the
judgment of the Borrower, as of the date of such balance sheet for purposes of
the ownership and operation of the businesses conducted by Holdings and its
Subsidiaries.

     Section 5.12 Lawful Operations, etc. Each of Holdings and its Subsidiaries:
(i) hold all necessary foreign, federal, state, local and other governmental
licenses, registrations, certifications, permits and authorizations necessary to
conduct its business; and (ii) is in full compliance with all requirements
imposed by law, regulation or rule, whether foreign, federal, state or local,
that are applicable to it, its operations, or its properties and assets,
including, without limitation, applicable requirements of Environmental Laws,
except with respect to clauses (i) and (ii) for any failure to obtain and
maintain in effect, or noncompliance that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

     Section 5.13 Environmental Matters.

     (a) Each of Holdings and its Subsidiaries is in compliance with all
applicable Environmental Laws, except to the extent that any such failure to
comply (together with any resulting penalties, fines or forfeitures) would not
reasonably be expected to have a Material Adverse Effect. All licenses, permits,
registrations or approvals required for the conduct of the business of Holdings
and its Subsidiaries under any Environmental Law have been secured and Holdings
and its Subsidiaries is in substantial compliance therewith, except for such
licenses, permits, registrations or approvals the failure to secure or to comply
therewith is not reasonably likely to have a Material Adverse Effect. Neither
Holdings nor any of its Subsidiaries has received written notice, or otherwise
knows, that it is in any respect in noncompliance with, breach of or default
under any applicable writ, order, judgment, injunction, or decree to which
Holdings or such Subsidiary is a party or that would affect the ability of
Holdings or such Subsidiary to operate any Real Property and no event has
occurred and is continuing that, with the passage of time or the giving of
notice or both, would constitute noncompliance, breach of or default thereunder,
except in each such case, such noncompliance, breaches or defaults as would not
reasonably be expected to, in the aggregate, have a Material Adverse Effect.
There are no Environmental Claims pending or, to the best knowledge of Holdings
or the Borrower, threatened. There are no facts, circumstances, conditions or
occurrences on any Real Property now or at any time owned, leased or operated by
Holdings or any of its Subsidiaries or on any property adjacent to any such Real
Property, that are known by Holdings or the Borrower or as to which Holdings or
any such Subsidiary has received written notice, that could

47



--------------------------------------------------------------------------------



 



reasonably be expected: (i) to form the basis of an Environmental Claim against
Holdings or any of its Subsidiaries or any Real Property of Holdings or any of
its Subsidiaries; or (ii) to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability of such Real
Property under any Environmental Law, except in each such case, such
Environmental Claims or restrictions that individually or in the aggregate could
not reasonably be expected to have a Material Adverse Effect.

     (b) Hazardous Materials have not at any time been (i) generated, used,
treated or stored on, or transported to or from, any Real Property of Holdings
or any of its Subsidiaries or (ii) released on any such Real Property, in each
case where such occurrence or event is not in compliance with Environmental Laws
and is reasonably likely to have a Material Adverse Effect.

     Section 5.14 Compliance with ERISA. Compliance by Holdings and the Borrower
with the provisions hereof and Credit Events contemplated hereby will not
involve any Prohibited Transaction. Each of Holdings, its Subsidiaries, and its
ERISA Affiliates (i) has fulfilled all obligations under the minimum funding
standards of ERISA and the Code with respect to each Plan that is not a
Multi-Employer Plan or a Multiple Employer Plan, (ii) has satisfied all
contribution obligations in respect of each Multi-Employer Plan and each
Multiple Employer Plan, (iii) is in compliance in all material respects with all
other applicable provisions of ERISA and the Code with respect to each Plan,
each Multi-Employer Plan and each Multiple Employer Plan, and (iv) has not
incurred any liability under Title IV of ERISA to the PBGC with respect to any
Plan, any Multi-Employer Plan, any Multiple Employer Plan, or any trust
established thereunder. No Plan or trust created thereunder has been terminated,
and there have been no Reportable Events, with respect to any Plan or trust
created thereunder or with respect to any Multi-Employer Plan or Multiple
Employer Plan, which termination or Reportable Event will or could give rise to
a material liability of Holdings or any ERISA Affiliate in respect thereof. None
of Holdings, its Subsidiaries, or its ERISA Affiliates is at the date hereof, or
has been at any time within the five years preceding the date hereof, an
employer required to contribute to any Multi-Employer Plan or Multiple Employer
Plan, or a “contributing sponsor” (as such term is defined in Section 4001 of
ERISA) in any Multi-Employer Plan or Multiple Employer Plan. None of Holdings,
its Subsidiaries, or its ERISA Affiliates has any contingent liability with
respect to any post-retirement “welfare benefit plan” (as such term is defined
in ERISA) except as has been disclosed to the Administrative Agent and the
Lenders in writing.

     Section 5.15 Intellectual Property, etc. Each of Holdings and its
Subsidiaries has obtained or has the right to use all material patents,
trademarks, service marks, trade names, copyrights, licenses and other rights
with respect to the foregoing necessary for the present and planned future
conduct of its business, without any known conflict with the rights of others.

     Section 5.16 Investment Company Act, etc. Neither Holdings nor any of its
Subsidiaries is subject to regulation with respect to the creation or incurrence
of Indebtedness under the Investment Company Act of 1940, as amended, the
Interstate Commerce Act, as amended, the Federal Power Act, as amended, the
Public Utility Holding Company Act of 1935, as amended, or any applicable state
public utility law.

     Section 5.17 Insurance. Each of Holdings and its Subsidiaries maintains
insurance coverage by such insurers and in such forms and amounts and against
such risks as are generally consistent with industry standards and in each case
in compliance with the terms of Section 6.03.

     Section 5.18 True and Complete Disclosure. All factual information (taken
as a whole) heretofore or contemporaneously furnished by or on behalf of
Holdings or any of its Subsidiaries in writing to the Administrative Agent or
any Lender for purposes of or in connection with this Agreement

48



--------------------------------------------------------------------------------



 



or any transaction contemplated herein, other than the Financial Projections (as
to which representations are made only as provided in Section 5.07(b)), is, and
all other such factual information (taken as a whole) hereafter furnished by or
on behalf of such Person in writing to the Administrative Agent or any Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
material fact necessary to make such information (taken as a whole) not
misleading at such time in light of the circumstances under which such
information was provided, except that any such future information consisting of
financial projections prepared by Holdings or any of its Subsidiaries is only
represented herein as being based on good faith estimates and assumptions
believed by such persons to be reasonable at the time made, it being recognized
by the Lenders that such projections as to future events are not to be viewed as
facts and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.

     Section 5.19 Defaults. No Default or Event of Default exists as of the
Closing Date hereunder, nor will any Default or Event of Default begin to exist
immediately after the execution and delivery hereof.

     Section 5.20 Anti-Terrorism Law Compliance. Neither Holdings nor any of its
Subsidiaries is subject to or in violation of any law, regulation, or list of
any government agency (including, without limitation, the U.S. Office of Foreign
Asset Control list, Executive Order No. 13224 or the USA Patriot Act) that
prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
Holdings or any of its Subsidiaries.

ARTICLE VI.

AFFIRMATIVE COVENANTS

     Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter so long as this Agreement is in effect and until
such time as the Commitments have been terminated, no Notes remain outstanding
and the Loans, together with interest, Fees and all other Obligations incurred
hereunder and under the other Loan Documents, have been paid in full.

     Section 6.01 Reporting Requirements. Holdings will furnish to the
Administrative Agent and each Lender:

     (a) Annual Financial Statements. As soon as available and in any event
within 90 days after the close of each fiscal year of Holdings, the consolidated
balance sheets of Holdings and its consolidated Subsidiaries as at the end of
such fiscal year and the related consolidated statements of income, of
stockholders’ equity and of cash flows for such fiscal year, in each case
setting forth comparative figures for the preceding fiscal year, all in
reasonable detail and accompanied by the opinion with respect to such
consolidated financial statements of independent public accountants of
recognized national standing selected by Holdings, which opinion shall be
unqualified and shall (i) state that such accountants audited such consolidated
financial statements in accordance with generally accepted auditing standards,
that such accountants believe that such audit provides a reasonable basis for
their opinion, and that in their opinion such consolidated financial statements
present fairly, in all material respects, the consolidated financial position of
Holdings and its consolidated subsidiaries as at the end of such fiscal year and
the consolidated results of their operations and cash flows for such fiscal year
in conformity with generally accepted accounting principles, or (ii) contain
such statements as are customarily included in unqualified

49



--------------------------------------------------------------------------------



 



reports of independent accountants in conformity with the recommendations and
requirements of the American Institute of Certified Public Accountants (or any
successor organization).

     (b) Quarterly Financial Statements. As soon as available and in any event
within 45 days after the close of each of the first three quarterly accounting
periods in each fiscal year of Holdings, the unaudited consolidated balance
sheets of Holdings and its consolidated Subsidiaries as at the end of such
quarterly period and the related unaudited consolidated statements of income and
of cash flows for such quarterly period and/or for the fiscal year to date, and
setting forth, in the case of such unaudited consolidated statements of income
and of cash flows, comparative figures for the related periods in the prior
fiscal year, and which shall be certified on behalf of Holdings by the Chief
Financial Officer of Holdings, subject to changes resulting from normal year-end
audit adjustments.

     (c) Officer’s Compliance Certificates. At the time of the delivery of the
financial statements provided for in subparts (a) and (b) above, a certificate
(a “Compliance Certificate”), substantially in the form of Exhibit D, signed by
the Chief Financial Officer of Holdings to the effect that (i) no Default or
Event of Default exists or, if any Default or Event of Default does exist,
specifying the nature and extent thereof and the actions Holdings has taken or
proposes to take with respect thereto, and (ii) the representations and
warranties of the Credit Parties are true and correct in all material respects,
except to the extent that any relate to an earlier specified date, in which
case, such representations shall be true and correct in all material respects as
of the date made, which certificate shall set forth the calculations required to
establish compliance with the provisions of Section 7.06.

     (d) Budgets and Forecasts. Not later than 90 days after the commencement of
any fiscal year of Holdings and its Subsidiaries, commencing with the fiscal
year ending January 1, 2005, a consolidated budget in reasonable detail for each
of the four fiscal quarters of such fiscal year, and (if and to the extent
prepared by management of Holdings) for any subsequent fiscal years, as
customarily prepared by management for its internal use, setting forth, with
appropriate discussion, the forecasted balance sheet, income statement,
operating cash flows and capital expenditures of Holdings and its Subsidiaries
for the period covered thereby, and the principal assumptions upon which
forecasts and budget are based.

     (e) Notices. Promptly, and in any event within three Business Days, after
any Credit Party obtains knowledge thereof, notice of:

     (i) the occurrence of any event that constitutes a Default or Event of
Default, which notice shall specify the nature thereof, the period of existence
thereof and what action the Credit Parties propose to take with respect thereto;

     (ii) the commencement of, or any other material development concerning, any
litigation or governmental or regulatory proceeding pending against Holdings or
any of its Subsidiaries or the occurrence of any other event, if the same would
be reasonably likely to have a Material Adverse Effect; or

     (iii) any significant adverse change in Holdings’s or any Material
Subsidiary’s relationship with, or any significant event or circumstance which
is in Holdings’s reasonable judgment likely to adversely affect Holdings’s or
any Material Subsidiary’s relationship with, (A) any customer (or related group
of customers) representing more than 10% of Holdings’s consolidated revenues
during its most recent fiscal year, or (B) any supplier which is material to the
operations of Holdings and its Subsidiaries considered as an entirety.

     (f) ERISA. Promptly, and in any event within 10 Business Days after
Holdings or any Subsidiary of Holdings or any ERISA Affiliate knows of the
occurrence of any of the following, Holdings

50



--------------------------------------------------------------------------------



 



will deliver to the Administrative Agent and each of the Lenders a certificate
of an Authorized Officer of Holdings setting forth the full details as to such
occurrence and the action, if any, that Holdings or such Subsidiary of Holdings
or such ERISA Affiliate is required or proposes to take, together with any
notices required or proposed to be given by Holdings or such Subsidiary of
Holdings or the ERISA Affiliate to or filed with the PBGC, a Plan participant or
the Plan administrator with respect thereto: (i) that a Reportable Event has
occurred with respect to any Plan; (ii) the institution of any steps by
Holdings, any Subsidiary of Holdings, any ERISA Affiliate, the PBGC or any other
Person to terminate any Plan or the occurrence of any event or condition
described in Section 4042 of ERISA that constitutes grounds for the termination
of, or the appointment of a trustee to administer, a Plan; (iii) the institution
of any steps by Holdings, any Subsidiary of Holdings or any ERISA Affiliate to
withdraw from any Multi-Employer Plan or Multiple Employer Plan, if such
withdrawal could result in withdrawal liability (as described in Part 1 of
Subtitle E of Title IV of ERISA or in Section 4063 of ERISA) in excess of
$100,000; (iv) a Prohibited Transaction in connection with any Plan; (v) that a
Plan has Unfunded Benefit Liabilities exceeding $100,000; (vi) the cessation of
operations at a facility of Holdings, any Subsidiary of Holdings or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vii) the
conditions for imposition of a lien under Section 302(f) of ERISA shall have
been met with respect to a Plan; (viii) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; (ix) the insolvency of or commencement of reorganization proceedings with
respect to a Multi-Employer Plan; (x) any material increase in the contingent
liability of Holdings or any Subsidiary with respect to any post-retirement
welfare liability; or (xi) the taking of any action by, or the threatening of
the taking of any action by, the Internal Revenue Service, the Department of
Labor or the PBGC with respect to any of the foregoing.

     (g) Environmental Matters. Promptly upon, and in any event within 10
Business Days after, an officer of Holdings or any of its Subsidiaries obtaining
knowledge thereof, notice of one or more of the following environmental matters:
(i) any pending or threatened Environmental Claim against Holdings or any of its
Subsidiaries or any Real Property owned or operated by Holdings or any of its
Subsidiaries; (ii) any condition or occurrence on or arising from any Real
Property owned or operated by Holdings or any of its Subsidiaries that
(A) results in noncompliance by Holdings or any of its Subsidiaries with any
applicable Environmental Law or (B) would reasonably be expected to form the
basis of an Environmental Claim against Holdings or any of its Subsidiaries or
any such Real Property; (iii) any condition or occurrence on any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries that could
reasonably be expected to cause such Real Property to be subject to any
restrictions on the ownership, occupancy, use or transferability by Holdings or
any of its Subsidiaries of such Real Property under any Environmental Law; and
(iv) the taking of any removal or remedial action in response to the actual or
alleged presence of any Hazardous Material on any Real Property owned, leased or
operated by Holdings or any of its Subsidiaries as required by any Environmental
Law or any governmental or other administrative agency, except with respect to
any matters specified in any of the preceding clauses for such matters,
individually or in the aggregate, which would not reasonably be expected to have
a Material Adverse Effect. All such notices shall describe in reasonable detail
the nature of the Environmental Claim, Holdings’s or such Subsidiary’s response
thereto and the potential exposure in Dollars of Holdings and its Subsidiaries
with respect thereto.

     (h) SEC Reports and Registration Statements. Promptly after transmission
thereof or other filing with the SEC, copies of all registration statements
(other than the exhibits thereto and any registration statement on Form S-8 or
its equivalent) and all annual, quarterly or current reports that Holdings or
any of its Subsidiaries files with the SEC on Form 10-K, 10-Q or 8-K (or any
successor forms).

51



--------------------------------------------------------------------------------



 



     (i) Annual, Quarterly and Other Reports. Promptly after transmission
thereof to its stockholders, copies of all annual, quarterly and other reports
and all proxy statements that Holdings furnishes to its stockholders generally.

     (j) Auditors’ Internal Control Comment Letters, etc. Promptly upon receipt
thereof, a copy of each letter or memorandum commenting on internal accounting
controls and/or accounting or financial reporting policies followed by Holdings
and/or any of its Subsidiaries which is submitted to Holdings by its independent
accountants in connection with any annual or interim audit made by them of the
books of Holdings or any of its Subsidiaries.

     (k) Press Releases. Promptly after the release thereof to any news
organization or news distribution organization, copies of any press releases and
other similar statements intended to be made available generally by Holdings or
any of its Subsidiaries to the public concerning material developments relating
to Holdings or any of its Subsidiaries.

     (l) Other Notices. Promptly after the transmission or receipt thereof, as
applicable, copies of all notices received or sent by Holdings or any Subsidiary
to or from the holders of any Material Indebtedness or any trustee with respect
thereto.

     (m) Other Information. Within 10 days after a request therefor, such other
information or documents (financial or otherwise) relating to Holdings or any of
its Subsidiaries as the Administrative Agent or any Lender may reasonably
request from time to time.

     Section 6.02 Books, Records and Inspections. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, (i) keep proper books
of record and account, in which full and correct entries shall be made of all
financial transactions and the assets and business of Holdings or such
Subsidiary, as the case may be, in accordance with GAAP; and (ii) permit, upon
reasonable notice to Holdings, officers and designated representatives of the
Administrative Agent or any of the Lenders to visit and inspect any of the
properties or assets of Holdings and its Subsidiaries, to examine the books of
account of Holdings and any of its Subsidiaries, and, except to the extent any
such records are proprietary in nature, make copies thereof and take extracts
therefrom, and to discuss the affairs, finances and accounts of Holdings and of
its Subsidiaries with, and be advised as to the same by, its and their officers
and independent accountants and independent actuaries, if any, all at such
reasonable times and intervals and to such reasonable extent as the
Administrative Agent or any of the Lenders may request.

     Section 6.03 Insurance. Each of Holdings and the Borrower will, and will
cause each of its Subsidiaries to, (i) maintain insurance coverage by such
insurers and in such forms and amounts and against such risks as are generally
consistent with the insurance coverage maintained by Holdings and its
Subsidiaries as of the Closing Date, and (ii) forthwith upon the Administrative
Agent’s or any Lender’s written request, furnish to the Administrative Agent or
such Lender such information about such insurance as the Administrative Agent or
such Lender may from time to time reasonably request, which information shall be
prepared in form and detail satisfactory to the Administrative Agent or such
Lender and certified by an Authorized Officer of Holdings.

     Section 6.04 Payment of Taxes and Claims. Each of Holdings and the Borrower
will pay and discharge, and will cause each of its Subsidiaries to pay and
discharge, all taxes, assessments and governmental charges or levies imposed
upon it or upon its income or profits, or upon any properties belonging to it,
prior to the date on which penalties attach thereto, and all lawful claims that,
if unpaid, might become a Lien or charge upon any properties of Holdings or any
of its Subsidiaries; provided, however, that neither Holdings nor any of its
Subsidiaries shall be required to pay any such tax, assessment, charge, levy or
claim that is being contested in good faith and by proper proceedings if it has

52



--------------------------------------------------------------------------------



 



maintained adequate reserves with respect thereto in accordance with GAAP.
Without limiting the generality of the foregoing, each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, pay in full all of
its wage obligations to its employees in accordance with the Fair Labor
Standards Act (29 U.S.C. Sections 206-207) and any comparable provisions of
applicable law.

     Section 6.05 Corporate Franchises. Each of Holdings and the Borrower will
do, and will cause each of its Material Subsidiaries to do, or cause to be done,
all things necessary to preserve and keep in full force and effect its corporate
existence, rights and authority; provided, however, that nothing in this Section
shall be deemed to prohibit any transaction permitted by Section 7.02.

     Section 6.06 Good Repair. Each of Holdings and the Borrower will, and will
cause each of its Material Subsidiaries to, ensure that its material properties
and equipment used or useful in its business in whomsoever’s possession they may
be, are kept in good repair, working order and condition, normal wear and tear
excepted, and that from time to time there are made in such properties and
equipment all needful and proper repairs, renewals, replacements, extensions,
additions, betterments and improvements thereto, to the extent and in the manner
customary for companies in similar businesses; provided, however, that nothing
in this Section 6.06 shall prevent Holdings, the Borrower or any Material
Subsidiary from discontinuing the operation or maintenance of any such property
if such discontinuance will not result in a Material Adverse Effect and the
Board of Directors of Holdings, the Borrower or such Material Subsidiary, as
appropriate, determines, in its best business judgment, that the continued use
thereof is no longer desirable, and is not necessary, to the conduct of the
business of such Person.

     Section 6.07 Compliance with Statutes, etc. Each of Holdings and the
Borrower will, and will cause each of its Subsidiaries to, comply with all
applicable statutes, regulations and orders of, and all applicable restrictions
imposed by, all Governmental Authorities in respect of the conduct of its
business and the ownership of its property, other than those the noncompliance
with which would not be reasonably expected to have a Material Adverse Effect.

     Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

     (a) Each of Holdings and the Borrower will comply, and will cause each of
its Subsidiaries to comply, with all Environmental Laws applicable to the
ownership, lease or use of all Real Property now or hereafter owned, leased or
operated by Holdings or any of its Subsidiaries, and will promptly pay or cause
to be paid all costs and expenses incurred in connection with such compliance,
except to the extent that such compliance with Environmental Laws is being
contested in good faith and by appropriate proceedings and for which adequate
reserves have been established to the extent required by GAAP, and an adverse
outcome in such proceedings is not reasonably expected to have a Material
Adverse Effect.

     (b) Each of Holdings and the Borrower will keep or cause to be kept, and
will cause each of its Subsidiaries to keep or cause to be kept, all such Real
Property free and clear of any Liens imposed pursuant to such Environmental Laws
other than Permitted Liens.

     (c) Neither Holdings nor any of its Subsidiaries will generate, use, treat,
store, release or dispose of, or permit the generation, use, treatment, storage,
release or disposal of, Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by Holdings or any of its Subsidiaries or
transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws
and in the ordinary course of business, except for such noncompliance as would
not be reasonably expected to have a Material Adverse Effect.

53



--------------------------------------------------------------------------------



 



     (d) If required to do so under any applicable order of any Governmental
Authority, each of Holdings and the Borrower will undertake, and cause each of
its Subsidiaries to undertake, any clean up, removal, remedial or other action
necessary to remove and clean up any Hazardous Materials from any Real Property
owned, leased or operated by Holdings or any of its Subsidiaries in accordance
with, in all material respects, the requirements of all applicable Environmental
Laws and in accordance with, in all material respects, such orders of all
Governmental Authorities, except to the extent that Holdings or such Subsidiary
is contesting such order in good faith and by appropriate proceedings and for
which adequate reserves have been established to the extent required by GAAP.

     Section 6.09 Certain Subsidiaries to Join in Subsidiary Guaranty. In the
event that at any time after the Closing Date, the Borrower acquires, creates or
has any Domestic Subsidiary that is not already a party to the Subsidiary
Guaranty, the Borrower will promptly, but in any event within 30 days, cause
such Domestic Subsidiary to deliver to the Administrative Agent, in sufficient
quantities for the Lenders, (a) a Guaranty Supplement (as defined in the
Subsidiary Guaranty), duly executed by such Domestic Subsidiary, pursuant to
which such Domestic Subsidiary joins in the Subsidiary Guaranty as a guarantor
thereunder, and (b) resolutions of the Board of Directors or equivalent
governing body of such Domestic Subsidiary, certified by the Secretary or an
Assistant Secretary of such Domestic Subsidiary, as duly adopted and in full
force and effect, authorizing the execution and delivery of such joinder
supplement and the other Loan Documents to which such Domestic Subsidiary is or
will be a party, together with such other corporate documentation and an opinion
of counsel as the Administrative Agent shall reasonably request, in each case,
in form and substance satisfactory to the Administrative Agent; provided,
however, that, notwithstanding the foregoing, a Domestic Subsidiary shall not be
required to become a party to the Subsidiary Guaranty so long as (A) the total
assets (based on the book value of such assets as determined in accordance with
GAAP) of such Domestic Subsidiary are less than $2,000,000, and (B) the
aggregate of the total assets (based on the book value of such assets as
determined in accordance with GAAP) of all such Domestic Subsidiaries with total
asset values of less than $2,000,000 that are not Credit Parties do not exceed
$5,000,000.

     Section 6.10 Most Favored Covenant Status. If any Credit Party at any time
after the Closing Date enters into or modifies any Material Indebtedness
Agreement such that such Material Indebtedness Agreement includes affirmative or
negative covenants (or any events of default or other type of restriction that
would have the practical effect of any affirmative or negative business or
financial covenant, including, without limitation, any “put” or mandatory
prepayment of such Indebtedness upon the occurrence of a “change of control”)
that are applicable to any Credit Party, other than those set forth herein or in
any of the other Loan Documents, Holdings shall promptly so notify the
Administrative Agent and the Lenders and, if the Administrative Agent shall so
request by written notice to Holdings (after a determination has been made by
the Required Lenders that such Material Indebtedness Agreement contains any such
provisions that either individually or in the aggregate are more favorable to
the holders of such Indebtedness than any of the provisions set forth herein),
Holdings, the Administrative Agent and the Lenders shall amend this Agreement
within 30 days after such Material Indebtedness Agreement has been entered into
or modified to incorporate some or all of such provisions, in the discretion of
the Administrative Agent and the Required Lenders, into this Agreement and, to
the extent necessary and reasonably desirable to the Administrative Agent and
the Required Lenders, into any of the other Loan Documents, all at the election
of the Administrative Agent and the Required Lenders.

     Section 6.11 Senior Debt. The Obligations shall, and the Credit Parties
shall take all necessary action to ensure that the Obligations shall, at all
times rank at least pari passu in right of payment (to the fullest extent
permitted by law) with all other senior unsecured Indebtedness of the Borrower
and each Subsidiary Guarantor.

54



--------------------------------------------------------------------------------



 



ARTICLE VII.

NEGATIVE COVENANTS

     Each of Holdings and the Borrower hereby covenants and agrees that on the
Closing Date and thereafter for so long as this Agreement is in effect and until
such time as the Commitments have been terminated, no Notes remain outstanding
and the Loans, together with interest, Fees and all other Obligations incurred
hereunder and under the other Loan Documents, have been paid in full:

     Section 7.01 Changes in Business. Neither Holdings nor any of its
Subsidiaries will engage in any business if, as a result, the general nature of
the business, taken on a consolidated basis, which would then be engaged in by
Holdings and its Subsidiaries, would be substantially changed from the general
nature of the business engaged in by Holdings and its Subsidiaries on the
Closing Date.

     Section 7.02 Consolidation, Merger, Acquisitions, Asset Sales, etc. None of
Holdings, the Borrower, or any of its Subsidiaries will (i) wind up, liquidate
or dissolve its affairs, (ii) enter into any transaction of merger or
consolidation, (iii) make or otherwise effect any Acquisition, (iv) make or
otherwise effect any Asset Sale, or (v) agree to do any of the foregoing at any
future time, except that, if no Default or Event of Default shall have occurred
and be continuing or would result therefrom, each of the following shall be
permitted:

     (a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Borrower with or into the Borrower, provided the Borrower is the surviving or
continuing or resulting corporation; (ii) any Subsidiary of the Borrower with or
into any Subsidiary Guarantor, provided that the surviving or continuing or
resulting corporation is a Subsidiary Guarantor; or (iii) any Foreign Subsidiary
of the Borrower with or into any other Foreign Subsidiary of the Borrower;

     (b) the Borrower or any Subsidiary of the Borrower may make any Acquisition
that is a Permitted Acquisition, provided that all of the conditions contained
in the definition of the term Permitted Acquisition are satisfied;

     (c) any Asset Sale by (i) any Subsidiary of the Borrower to any Credit
Party; or (ii) any Foreign Subsidiary of the Borrower to any other Foreign
Subsidiary of the Borrower; and

     (d) in addition to any Asset Sale permitted above, the Borrower or any of
its Subsidiaries may consummate any Asset Sale, provided that (i) the aggregate
Consideration for such Asset Sale, when added together with the aggregate
Consideration for all other Asset Sales made after the Closing Date pursuant to
this subsection (d) shall not at the time of such Asset Sale exceed an amount
equal to 25% of the aggregate book value of total assets of the Borrower and its
Subsidiaries at such time; (ii) no Default or Event of Default shall exist prior
to or immediately after giving effect to such Asset Sale; (iii) the Borrower
would, after giving effect to such Asset Sale, on a pro forma basis (as
determined in accordance with clause (iv) below), be in compliance with the
financial covenants contained in Section 7.06; and (iv) in the case of any Asset
Sale involving consideration that is (A) in excess of $5,000,000, or, (B) when
aggregated with the consideration paid for all Asset Sales from and after the
Closing Date, in excess of $10,000,000, at least five Business Days prior to the
consummation of any such Asset Sale, the Borrower shall have delivered to the
Administrative Agent and the Lenders a certificate of an Authorized Officer of
the Borrower, demonstrating, in reasonable detail, the computation of the
financial covenants referred to in Section 7.06 on a pro forma basis, such pro
forma ratios being determined as if such Asset Sale had been completed at the
beginning of the most recent Testing Period for which financial information for
the Borrower is available.

55



--------------------------------------------------------------------------------



 



     Section 7.03 Liens. None of Holdings, the Borrower, or any of its
Subsidiaries will create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets of any kind of Holdings or any such Subsidiary
whether now owned or hereafter acquired, except:

     (a) any Standard Permitted Lien;

     (b) Liens existing on the Closing Date that are listed on Schedule 7.03 and
any renewals or extensions thereof, provided that the property covered thereby
is not changed, the amount secured by any such Lien is not increased, and the
direct or any contingent obligor is not changed;

     (c) any Lien (i) securing Indebtedness of the Borrower or any of its
Subsidiaries in respect of purchase money obligations or Capital Lease
Obligations for the acquisition or lease of fixed assets, provided that (A) such
Lien only attaches to such fixed assets being acquired or leased, and (B) the
Indebtedness secured by such Lien does not exceed the cost or 80% of the fair
market value, whichever is lower, of the fixed assets being acquired or leased
on the date of acquisition or lease; or (ii) arising out of the refinancing,
extension, renewal or refunding of any Indebtedness secured by any such Liens,
provided that the principal amount of such Indebtedness is not increased and
such Indebtedness is not secured by any additional assets; and

     (d) in addition to the Liens permitted above, Liens on any assets of the
Borrower or any of its Subsidiaries securing Indebtedness owing by the Borrower
or any such Subsidiary, so long as the aggregate principal amount of all
Indebtedness secured by such Liens does not exceed at any time an amount equal
to 15% of the Consolidated Net Worth for the then most recently completed fiscal
quarter.

     Section 7.04 Investments. None of Holdings, the Borrower, or any of its
Subsidiaries will, directly or indirectly, make or commit to make any
Investment, except:

     (a) Investments by the Borrower or any of its Subsidiaries in Cash
Equivalents;

     (b) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business;

     (c) the Borrower and its Subsidiaries may acquire and hold receivables and
similar items owing to them in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms;

     (d) to the extent not permitted by any of the other subparts in this
Section, Investments existing as of the Closing Date and described on
Schedule 7.04;

     (e) Investments (i) of Holdings or any of its Subsidiaries in any
Subsidiary existing as of the Closing Date, (ii) of Holdings in any Credit Party
made after the Closing Date, or (iii) of any Credit Party in any other Credit
Party (other than Holdings) made after the Closing Date;

     (f) Investments of any Foreign Subsidiary in any other Subsidiary of
Holdings;

     (g) intercompany loans and advances (i) made by Holdings or any of its
Subsidiaries to any Credit Party; or (ii) made by any Foreign Subsidiary of
Holdings to any other Foreign Subsidiary of Holdings;

     (h) the Acquisitions permitted by Section 7.02;

56



--------------------------------------------------------------------------------



 



     (i) Investments of the Borrower or any of its Subsidiaries in Hedge
Agreements entered into in the ordinary course of business and not for
speculative purposes, which are designed to protect against fluctuations in
interest, currency exchange rates and/or commodities prices, as the case may be;
and

     (j) other Investments by the Borrower or any of its Subsidiaries made after
the Closing Date and not permitted pursuant to the foregoing subparts, provided
that at the time of making any such Investment (i) no Default or Event of
Default shall have occurred and be continuing or would result therefrom, and
(ii) the Leverage Ratio would, after giving effect to such Investment, on a pro
forma basis, be less than 2.50 to 1.00, such pro forma ratio being determined as
if such Investment had been made at the beginning of the most recent Testing
Period for which financial information for Holdings and its Subsidiaries is
available.

     Section 7.05 Restricted Payments. None of Holdings, the Borrower, or any of
its Subsidiaries will declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except:

     (a) Holdings or any of its Subsidiaries may declare and pay or make Capital
Distributions that are payable solely in additional shares of its common stock
(or warrants, options or other rights to acquire additional shares of its common
stock);

     (b) (i) any Subsidiary of Holdings may declare and pay or make Capital
Distributions to any Credit Party, and (ii) any Foreign Subsidiary of Holdings
may declare and pay or make Capital Distributions to any other Foreign
Subsidiary or to any Credit Party;

     (c) Holdings or any of its Subsidiaries may declare and pay or make any
Restricted Payments not otherwise permitted pursuant to the foregoing subparts,
provided that (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, and (iii) the Leverage Ratio would, after
giving effect to such Restricted Payment, on a pro forma basis (as determined in
accordance with subpart (v) below), be less than 2.50 to 1.00.

     Section 7.06 Financial Covenants.

     (a) Leverage Ratio. Holdings will not permit at any time the Leverage Ratio
to be greater than 2.75 to 1.00.

     (b) Interest Coverage Ratio. Holdings will not permit at any time the
Interest Coverage Ratio to be less than 3.00 to 1.00.

     Section 7.07 Limitation on Certain Restrictive Agreements. None of
Holdings, the Borrower, or any of its Subsidiaries will, directly or indirectly,
enter into, incur or permit to exist or become effective, any “negative pledge”
covenant or other agreement, restriction or arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of Holdings or any
Subsidiary to create, incur or suffer to exist any Lien upon any of its property
or assets as security for Indebtedness, or (b) the ability of any such
Subsidiary to make Capital Distributions or any other interest or participation
in its profits owned by Holdings or any Subsidiary of Holdings, or pay any
Indebtedness owed to Holdings or a Subsidiary of Holdings, or to make loans or
advances to Holdings or any of Holdings’s other Subsidiaries, or transfer any of
its property or assets to Holdings or any of Holdings’s other Subsidiaries,
except for such restrictions existing under or by reason of (i) applicable law,
(ii) this Agreement and the other Loan Documents, (iii) customary provisions
restricting subletting or assignment of any lease governing a leasehold
interest, (iv) customary provisions restricting assignment of any licensing
agreement entered into in the ordinary course of business, (v) customary
provisions restricting the transfer

57



--------------------------------------------------------------------------------



 



or further encumbering of assets subject to Liens permitted under
Section 7.03(c), (vi) customary restrictions affecting only a Subsidiary of
Holdings under any agreement or instrument governing any of the Indebtedness of
a Subsidiary permitted pursuant to Section 7.04, (vii) restrictions affecting
any Foreign Subsidiary of Holdings under any agreement or instrument governing
any Indebtedness of such Foreign Subsidiary permitted pursuant to Section 7.04,
and customary restrictions contained in “comfort” letters and guarantees of any
such Indebtedness, (viii) any document relating to Indebtedness secured by a
Lien permitted by Section 7.03, insofar as the provisions thereof limit grants
of junior liens on the assets securing such Indebtedness, and (ix) any Operating
Lease or Capital Lease, insofar as the provisions thereof limit grants of a
security interest in, or other assignments of, the related leasehold interest to
any other Person.

     Section 7.08 Transactions with Affiliates. None of Holdings, the Borrower,
or any of its Subsidiaries will enter into any transaction or series of
transactions with any Affiliate (other than, in the case of Holdings, any
Subsidiary, and in the case of a Subsidiary, Holdings or another Subsidiary)
other than in the ordinary course of business of and pursuant to the reasonable
requirements of Holdings’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to Holdings or such Subsidiary than would be
obtained in a comparable arm’s-length transaction with a Person other than an
Affiliate, except (i) sales of goods to an Affiliate for use or distribution
outside the United States that in the good faith judgment of Holdings comply
with any applicable legal requirements of the Code, or (ii) agreements and
transactions with and payments to officers, directors and shareholders that are
either (A) entered into in the ordinary course of business and not prohibited by
any of the provisions of this Agreement, or (B) entered into outside the
ordinary course of business, approved by the directors or shareholders of
Holdings, and not prohibited by any of the provisions of this Agreement or in
violation of any law, rule or regulation.

     Section 7.09 Plan Terminations, Minimum Funding, etc. None of Holdings, the
Borrower, any of its Subsidiaries, or any of its ERISA Affiliates will
(i) terminate any Plan or Plans so as to result in liability of Holdings or any
ERISA Affiliate to the PBGC in excess of, in the aggregate, the amount that is
equal to 5% of Holdings’s Consolidated Net Worth as of the date of the then most
recent financial statements furnished to the Lenders pursuant to the provisions
of this Agreement, (ii) permit to exist one or more events or conditions that
present a material risk of the termination by the PBGC of any Plan or Plans with
respect to which Holdings or any Subsidiary of Holdings or ERISA Affiliate
would, in the event of such termination, incur liability to the PBGC in excess
of such amount in the aggregate, (iii) fail to comply with the minimum funding
standards of ERISA and the Code with respect to any Plan, or (iv) incur an
obligation to contribute to, or become a contributing sponsor (as such term is
defined in Section 4001 of ERISA) in, any Multi-Employer Plan or Multiple
Employer Plan.

     Section 7.10 Anti-Terrorism Laws. None of Holdings, the Borrower, or any of
its Subsidiaries will be subject to or in violation of any law, regulation, or
list of any government agency (including, without limitation, the U.S. Office of
Foreign Asset Control list, Executive Order No. 13224 or the USA Patriot Act)
that prohibits or limits the conduct of business with or the receiving of funds,
goods or services to or for the benefit of certain Persons specified therein or
that prohibits or limits any Lender or LC Issuer from making any advance or
extension of credit to the Borrower or from otherwise conducting business with
Holdings or any of its Subsidiaries.

ARTICLE VIII.

EVENTS OF DEFAULT

     Section 8.01 Events of Default. Any of the following specified events shall
constitute an Event of Default (each an “Event of Default”):

58



--------------------------------------------------------------------------------



 



     (a) Payments: the Borrower shall (i) default in the payment when due
(whether at maturity, on a date fixed for a scheduled repayment, on a date on
which a required prepayment is to be made, upon acceleration or otherwise) of
any principal of the Loans or any reimbursement obligation in respect of any
Unpaid Drawing; or (ii) default, and such default shall continue for five or
more Business Days, in the payment when due of any interest on the Loans, any
Fees or any other Obligations; or

     (b) Representations, etc.: any representation, warranty or statement made
by Holdings or the Borrower herein or by any Credit Party in any other Loan
Document or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove to be untrue in any material
respect on the date as of which made or deemed made; or

     (c) Certain Covenants: any Credit Party shall default in the due
performance or observance by it of any term, covenant or agreement contained in
Sections 6.01, 6.02, 6.09, 6.10 or 6.11 or Article VII of this Agreement; or

     (d) Other Covenants: any Credit Party shall default in the due performance
or observance by it of any term, covenant or agreement contained in this
Agreement or any other Loan Document (other than those referred to in
Section 8.01(a) or (b) or (c) above) and such default is not remedied within
30 days after the earlier of (i) an Authorized Officer of any Credit Party
obtaining knowledge of such default or (ii) the Borrower receiving written
notice of such default from the Administrative Agent or the Required Lenders
(any such notice to be identified as a “notice of default” and to refer
specifically to this paragraph); or

     (e) Cross Default Under Other Agreements: Holdings or any of its
Subsidiaries shall (i) default in any payment with respect to any Material
Indebtedness (other than the Obligations), and such default shall continue after
the applicable grace period, if any, specified in the agreement or instrument
relating to such Material Indebtedness, or (ii) default in the observance or
performance of any agreement or condition relating to any such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity; or any such Material
Indebtedness of Holdings or any of its Subsidiaries shall be declared to be due
and payable, or shall be required to be prepaid (other than by a regularly
scheduled required prepayment or redemption, prior to the stated maturity
thereof); or (iii) without limitation of the foregoing clauses, default in any
payment obligation under a Designated Hedge Agreement, and such default shall
continue after the applicable grace period, if any, specified in such Designated
Hedge Agreement or any other agreement or instrument relating thereto; or

     (f) Invalidity of Loan Documents or Liens: any provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or under such Loan Document or
satisfaction in full of all the Obligations, ceases to be in full force and
effect; or any Credit Party or any other Person contests in any manner the
validity or enforceability of any provision of any Loan Document; or any Credit
Party denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document or the
Administrative Agent fails to have; or

     (g) Judgments: (i) one or more judgments, orders or decrees shall be
entered against Holdings and/or any of its Subsidiaries involving a liability
(other than a liability covered by insurance, as to which the carrier has
adequate claims paying ability and has not effectively reserved its rights) of
$5,000,000 or more in the aggregate for all such judgments, orders and decrees
for Holdings and its

59



--------------------------------------------------------------------------------



 



Subsidiaries, and any such judgments or orders or decrees shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days (or such
longer period, not in excess of 60 days, during which enforcement thereof, and
the filing of any judgment lien, is effectively stayed or prohibited) from the
entry thereof; or (ii) one or more judgments, orders or decrees shall be entered
against Holdings and/or any of its Subsidiaries involving a required divestiture
of any material properties, assets or business reasonably estimated to have a
fair value in excess of $5,000,000, and any such judgments, orders or decrees
shall not have been vacated, discharged or stayed or bonded pending appeal
within 30 days (or such longer period, not in excess of 60 days, during which
enforcement thereof, and the filing of any judgment lien, is effectively stayed
or prohibited) from the entry thereof; or

     (h) Insolvency Event: any Insolvency Event shall occur with respect to
Holdings or any Subsidiary of Holdings; or

     (i) ERISA: (i) any of the events described in clauses (i) through (xi) of
Section 6.01(f) shall have occurred; and (ii) there shall result from any such
event or events the imposition of a Lien, the granting of a security interest,
or a liability or a material risk of incurring a liability; or

     (j) Change of Control: if there occurs a Change of Control.

     Section 8.02 Remedies. Upon the occurrence of any Event of Default, and at
any time thereafter, if any Event of Default shall then be continuing, the
Administrative Agent shall, upon the written request of the Required Lenders, by
written notice to the Borrower, take any or all of the following actions,
without prejudice to the rights of the Administrative Agent or any Lender to
enforce its claims against the Borrower or any other Credit Party in any manner
permitted under applicable law:

     (a) declare the Commitments terminated, whereupon the Commitment of each
Lender shall forthwith terminate immediately without any other notice of any
kind;

     (b) declare the principal of and any accrued interest in respect of all
Loans, all Unpaid Drawings and all other Obligations (other than any Obligations
under any Designated Hedge Agreement) owing hereunder and thereunder to be,
whereupon the same shall become, forthwith due and payable without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower;

     (c) terminate any Letter of Credit that may be terminated in accordance
with its terms; or

     (d) exercise any other right or remedy available under any of the Loan
Documents or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a) and/or (b) above shall occur
automatically without the giving of any such notice.

     Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent or any Lender through the
exercise of remedies hereunder or under the other Loan Documents shall, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, be applied as follows:

     (i) first, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent in its
capacity as such;

60



--------------------------------------------------------------------------------



 



     (ii) second, to the payment of that portion of the Obligations constituting
fees, indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender or each LC Issuer, ratably among them in
proportion to the aggregate of all such amounts;

     (iii) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

     (iv) fourth, pro rata to the payment of (A) that portion of the Obligations
constituting unpaid principal of the Loans and Unpaid Drawings, ratably among
the Lenders and each LC Issuer in proportion to the aggregate of all such
amounts, and (B) the amounts due to Designated Hedge Creditors under Designated
Hedge Agreements subject to confirmation by the Administrative Agent that any
calculations of termination or other payment obligations are being made in
accordance with normal industry practice;

     (v) fifth, to the Administrative Agent for the benefit of each LC Issuer to
cash collateralize the Stated Amount of outstanding Letters of Credit;

     (vi) sixth, to the payment of all other Obligations of the Credit Parties
owing under or in respect of the Loan Documents that are then due and payable to
the Administrative Agent, each LC Issuer, the Swing Line Lender, the Lenders and
the Designated Hedge Creditors, ratably based upon the respective aggregate
amounts of all such Obligations owing to them on such date; and

     (vii) finally, any remaining surplus after all of the Obligations have been
paid in full, to the Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX.

THE ADMINISTRATIVE AGENT

     Section 9.01 Appointment. Each Lender hereby irrevocably designates and
appoints KeyBank to act as specified herein and in the other Loan Documents, and
each such Lender hereby irrevocably authorizes KeyBank as the Administrative
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent by
the terms of this Agreement and the other Loan Documents, together with such
other powers as are reasonably incidental thereto. The Administrative Agent
agrees to act as such upon the express conditions contained in this Article.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in the other Loan Documents, nor any fiduciary
relationship with any Lender or LC Issuer, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent. The provisions of
this Article are solely for the benefit of the Administrative Agent and the
Lenders, and no Credit Party shall have any rights as a third-party beneficiary
of any of the provisions hereof. In performing its functions and duties under
this Agreement, the Administrative Agent shall act solely as agent of the
Lenders and does not assume and shall not be deemed to have assumed any
obligation or relationship of agency or trust with or for Holdings or any of its
Subsidiaries.

61



--------------------------------------------------------------------------------



 



     Section 9.02 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document by or through
agents, sub-agents or attorneys-in-fact, and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents,
sub-agents or attorneys-in-fact selected by it with reasonable care except to
the extent otherwise required by Section 9.03.

     Section 9.03 Exculpatory Provisions. Neither the Administrative Agent nor
any of its Related Parties shall be (a) liable for any action lawfully taken or
omitted to be taken by it or such Person under or in connection with this
Agreement or any other Loan Document (except for its or such Related Parties’
own gross negligence or willful misconduct) or (b) responsible in any manner to
any of the Lenders for any recitals, statements, representations or warranties
made by Holdings or any of its Subsidiaries or any of their respective officers
contained in this Agreement, any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for any failure of Holdings or any Subsidiary of Holdings
or any of their respective officers to perform its obligations hereunder or
thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of Holdings or any
Subsidiary of Holdings. The Administrative Agent shall not be responsible to any
Lender for the effectiveness, genuineness, validity, enforceability,
collectibility or sufficiency of this Agreement or any Loan Document or for any
representations, warranties, recitals or statements made herein or therein or
made in any written or oral statement or in any financial or other statements,
instruments, reports, certificates or any other documents in connection herewith
or therewith furnished or made by the Administrative Agent to the Lenders or by
or on behalf of Holdings or any of its Subsidiaries to the Administrative Agent
or any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default.

     Section 9.04 Reliance by Administrative Agent. The Administrative Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
note, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, e-mail or other electronic transmission, facsimile
transmission, telex or teletype message, statement, order or other document or
conversation believed by it, in good faith, to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to
Holdings or any of its Subsidiaries), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate or it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense that
may be incurred by it by reason of taking or continuing to take any such action.
The Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders or all of the Lenders, as
applicable, as to any matter that, pursuant to Section 11.12, can only be
effectuated with the consent of all Required Lenders, or all applicable Lenders,
as the case may be), and such request and any action taken or failure to act
pursuant thereto shall be binding upon all the Lenders.

     Section 9.05 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default or Event of
Default hereunder unless the Administrative Agent has received notice from a
Lender, Holdings or the Borrower referring to this

62



--------------------------------------------------------------------------------



 



Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default.” If the Administrative Agent receives such a
notice, the Administrative Agent shall give prompt notice thereof to the
Lenders. The Administrative Agent shall take such action with respect to such
Default or Event of Default as shall be reasonably directed by the Required
Lenders; provided, however, that unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.

     Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neither
the Administrative Agent nor any of its Related Parties has made any
representations or warranties to it and that no act by the Administrative Agent
hereinafter taken, including, without limitation, any review of the affairs of
Holdings or any of its Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of Holdings and
its Subsidiaries and made its own decision to make its Loans hereunder and enter
into this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent, or any other Lender, and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement, and to make such investigation as it
deems necessary to inform itself as to the business, assets, operations,
property, financial and other conditions, prospects and creditworthiness of
Holdings and its Subsidiaries. The Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, assets, property, financial and other
conditions, prospects or creditworthiness of Holdings or any of its Subsidiaries
that may come into the possession of the Administrative Agent or any of its
Related Parties.

     Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the USA Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with Holdings
or any of its Subsidiaries, any of their respective Affiliates or agents, the
Loan Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under the CIP
Regulations or such other laws.

     Section 9.08 USA Patriot Act. Each Lender or assignee or participant of a
Lender that is not organized under the laws of the United States of America or a
state thereof (and is not excepted from the certification requirement contained
in Section 313 of the USA Patriot Act and the applicable regulations because it
is both (a) an affiliate of a depository institution or foreign bank that
maintains a physical presence in the United States or foreign country, and
(b) subject to supervision by a banking authority regulating such affiliated
depository institution or foreign bank) shall deliver to the Administrative
Agent the certification, or, if applicable, recertification, certifying that
such Lender is not a “shell” and certifying to other matters as required by
Section 313 of the USA Patriot Act and the applicable regulations: (i) within
10 days after the Closing Date, and (ii) at such other times as are required
under the USA Patriot Act.

63



--------------------------------------------------------------------------------



 



     Section 9.09 Indemnification. The Lenders agree to indemnify the
Administrative Agent and its Related Parties, ratably according to their pro
rata share of the Aggregate Credit Facility Exposure (excluding Swing Loans),
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, reasonable expenses or
disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent or such Related Parties
in any way relating to or arising out of this Agreement or any other Loan
Document, or any documents contemplated by or referred to herein or the
transactions contemplated hereby or any action taken or omitted to be taken by
the Administrative Agent or such Related Parties under or in connection with any
of the foregoing, but only to the extent that any of the foregoing is not paid
by a Credit Party; provided, however, that no Lender shall be liable to the
Administrative Agent or any of its Related Parties for the payment of any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements to the extent resulting
solely from the Administrative Agent’s or such Related Parties’ gross negligence
or willful misconduct. If any indemnity furnished to the Administrative Agent or
any such Related Parties for any purpose shall, in the opinion of the
Administrative Agent, be insufficient or become impaired, the Administrative
Agent may call for additional indemnity and cease, or not commence, to do the
acts indemnified against until such additional indemnity is furnished. The
agreements in this Section shall survive the payment of all Obligations.

     Section 9.10 The Administrative Agent in Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Holdings, its Subsidiaries and
their Affiliates as though not acting as Administrative Agent hereunder. With
respect to the Loans made by it and all Obligations owing to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

     Section 9.11 Successor Administrative Agent. The Administrative Agent may
resign at any time upon not less than 30 days notice to the Lenders, each LC
Issuer and the Borrower. Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and each LC Issuer,
appoint a successor Administrative Agent; provided, however, that if the
Administrative Agent shall notify the Borrower and the Lenders that no such
successor is willing to accept such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
any LC Issuer under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and LC Issuer directly, until such
time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this paragraph. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this

64



--------------------------------------------------------------------------------



 



Article and Section 11.02 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

     Section 9.12 Other Agents. Any Lender identified herein as a Co-Agent,
Syndication Agent, Documentation Agent, Managing Agent, Manager, Lead Arranger,
Arranger or any other corresponding title, other than “Administrative Agent,”
shall have no right, power, obligation, liability, responsibility or duty under
this Agreement or any other Loan Document except those applicable to all Lenders
as such. Each Lender acknowledges that it has not relied, and will not rely, on
any Lender so identified in deciding to enter into this Agreement or in taking
or not taking any action hereunder.

ARTICLE X.

GUARANTY

     Section 10.01 Guaranty by the Borrower. The Borrower hereby unconditionally
guarantees, for the benefit of the Benefited Creditors, all of the following
(collectively, the “Borrower Guaranteed Obligations”): (a) all reimbursement
obligations and Unpaid Drawings with respect to Letters of Credit issued for the
benefit of any LC Obligor (other than the Borrower) under this Agreement, and
(b) all amounts, indemnities and reimbursement obligations, direct or indirect,
contingent or absolute, of every type or description, and at any time existing
owing by any Subsidiary of the Borrower under any Designated Hedge Agreement or
any other document or agreement executed and delivered in connection therewith
to any Designated Hedge Creditor, in all cases under subparts (a) or (b) above,
whether now existing, or hereafter incurred or arising, including any such
interest or other amounts incurred or arising during the pendency of any
bankruptcy, insolvency, reorganization, receivership or similar proceeding,
regardless of whether allowed or allowable in such proceeding or subject to an
automatic stay under Section 362(a) of the Bankruptcy Code). Upon failure by any
Credit Party to pay punctually any of the Borrower Guaranteed Obligations, the
Borrower shall forthwith on demand by the Administrative Agent pay the amount
not so paid at the place and in the currency and otherwise in the manner
specified in this Agreement or any other applicable agreement or instrument.

     Section 10.02 Additional Undertaking. As a separate, additional and
continuing obligation, the Borrower unconditionally and irrevocably undertakes
and agrees, for the benefit of the Benefited Creditors that, should any Borrower
Guaranteed Obligations not be recoverable from the Borrower under Section 10.01
for any reason whatsoever (including, without limitation, by reason of any
provision of any Loan Document or any other agreement or instrument executed in
connection therewith being or becoming void, unenforceable, or otherwise invalid
under any applicable law) then, notwithstanding any notice or knowledge thereof
by any Lender, the Administrative Agent, any of their respective Affiliates, or
any other person, at any time, the Borrower as sole, original and independent
obligor, upon demand by the Administrative Agent, will make payment to the
Administrative Agent, for the account of the Benefited Creditors, of all such
obligations not so recoverable by way of full indemnity, in such currency and
otherwise in such manner as is provided in the Loan Documents or any other
applicable agreement or instrument.

     Section 10.03 Guaranty Unconditional. The obligations of the Borrower under
this Article shall be unconditional and absolute and, without limiting the
generality of the foregoing shall not be released, discharged or otherwise
affected by the occurrence, one or more times, of any of the following:

     (a) any extension, renewal, settlement, compromise, waiver or release in
respect to the Borrower Guaranteed Obligations under any agreement or
instrument, by operation of law or otherwise;

65



--------------------------------------------------------------------------------



 



     (b) any modification or amendment of or supplement to this Agreement, any
Note, any other Loan Document, or any agreement or instrument evidencing or
relating to any Company Guaranteed Obligation;

     (c) any release, non-perfection or invalidity of any direct or indirect
security for the Borrower Guaranteed Obligations under any agreement or
instrument evidencing or relating to any Borrower Guaranteed Obligations;

     (d) any change in the corporate existence, structure or ownership of any
Credit Party or other Subsidiary or any insolvency, bankruptcy, reorganization
or other similar proceeding affecting any Credit Party or other Subsidiary or
its assets or any resulting release or discharge of any obligation of any Credit
Party or other Subsidiary contained in any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations;

     (e) the existence of any claim, set-off or other rights which the Borrower
may have at any time against any other Credit Party, the Administrative Agent,
any Lender, any Affiliate of any Lender or any other Person, whether in
connection herewith or any unrelated transactions;

     (f) any invalidity or unenforceability relating to or against any other
Credit Party for any reason of any agreement or instrument evidencing or
relating to any of the Borrower Guaranteed Obligations, or any provision of
applicable law or regulation purporting to prohibit the payment by any Credit
Party of any of the Borrower Guaranteed Obligations; or

     (g) any other act or omission of any kind by any other Credit Party, the
Administrative Agent, any Lender or any other Person or any other circumstance
whatsoever which might, but for the provisions of this Article, constitute a
legal or equitable discharge of the Borrower’s obligations under this Section
other than the irrevocable payment in full of all Borrower Guaranteed
Obligations.

     Section 10.04 Borrower Obligations to Remain in Effect; Restoration. The
Borrower’s obligations under this Article shall remain in full force and effect
until the Commitments shall have terminated, and the principal of and interest
on the Notes and other Borrower Guaranteed Obligations, and all other amounts
payable by the Borrower, any other Credit Party or other Subsidiary, under the
Loan Documents or any other agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations, shall have been paid in full. If at
any time any payment of any of the Borrower Guaranteed Obligations is rescinded
or must be otherwise restored or returned upon the insolvency, bankruptcy or
reorganization of such Credit Party, the Borrower’s obligations under this
Article with respect to such payment shall be reinstated at such time as though
such payment had been due but not made at such time.

     Section 10.05 Waiver of Acceptance, etc. The Borrower irrevocably waives
acceptance hereof, presentment, demand, protest and any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
person against any other Credit Party or any other Person, or against any
collateral or guaranty of any other Person.

     Section 10.06 Subrogation. Until the indefeasible payment in full of all of
the Obligations and the termination of the Commitments hereunder, the Borrower
shall have no rights, by operation of law or otherwise, upon making any payment
under this Section to be subrogated to the rights of the payee against any other
Credit Party with respect to such payment or otherwise to be reimbursed,
indemnified or exonerated by any such Credit Party in respect thereof.

66



--------------------------------------------------------------------------------



 



     Section 10.07 Effect of Stay. In the event that acceleration of the time
for payment of any amount payable by any Credit Party under any of the Borrower
Guaranteed Obligations is stayed upon insolvency, bankruptcy or reorganization
of such Credit Party, all such amounts otherwise subject to acceleration under
the terms of any applicable agreement or instrument evidencing or relating to
any of the Borrower Guaranteed Obligations shall nonetheless be payable by the
Borrower under this Article forthwith on demand by the Administrative Agent.

ARTICLE XI.

MISCELLANEOUS

     Section 11.01 Payment of Expenses etc. The Borrower agrees to pay (or
reimburse the Administrative Agent, the Lenders or their Affiliates, as the case
may be) all of the following: (i) whether or not the transactions contemplated
hereby are consummated, for all reasonable out-of-pocket costs and expenses of
the Administrative Agent in connection with the negotiation, preparation,
syndication, administration and execution and delivery of the Loan Documents and
the documents and instruments referred to therein and the syndication of the
Commitments; (ii) all reasonable out-of-pocket costs and expenses of the
Administrative Agent in connection with any amendment, waiver or consent
relating to any of the Loan Documents that are requested by any Credit Party;
(iii) all reasonable out-of-pocket costs and expenses of the Administrative
Agent, the Lenders and their Affiliates in connection with the enforcement of
any of the Loan Documents or the other documents and instruments referred to
therein, including, without limitation, the reasonable fees and disbursements of
any individual counsel to the Administrative Agent and any Lender (including,
without limitation, allocated costs of internal counsel); (iv) any and all
present and future stamp and other similar taxes with respect to the foregoing
matters and save the Administrative Agent and each of the Lenders harmless from
and against any and all liabilities with respect to or resulting from any delay
or omission (other than to the extent attributable to any such indemnified
Person) to pay such taxes.

     Section 11.02 Indemnification. The Borrower agrees to indemnify the
Administrative Agent, each Lender, and their respective Related Parties
(collectively, the “Indemnitees”) from and hold each of them harmless against
any and all losses, liabilities, claims, damages or expenses reasonably incurred
by any of them as a result of, or arising out of, or in any way related to, or
by reason of (i) any investigation, litigation or other proceeding (whether or
not any Lender is a party thereto) related to the entering into and/or
performance of any Loan Document or the use of the proceeds of any Loans
hereunder or the consummation of any transactions contemplated in any Loan
Document, other than any such investigation, litigation or proceeding arising
out of transactions solely between any of the Lenders or the Administrative
Agent, transactions solely involving the assignment by a Lender of all or a
portion of its Loans and Commitments, or the granting of participations therein,
as provided in this Agreement, or arising solely out of any examination of a
Lender by any regulatory or other Governmental Authority having jurisdiction
over it, or (ii) the actual or alleged presence of Hazardous Materials in the
air, surface water or groundwater or on the surface or subsurface of any Real
Property owned, leased or at any time operated by Holdings or any of its
Subsidiaries, the release, generation, storage, transportation, handling or
disposal of Hazardous Materials at any location, whether or not owned or
operated by Holdings or any of its Subsidiaries, if Holdings or any such
Subsidiary could have or is alleged to have any responsibility in respect
thereof, the non-compliance of any such Real Property with foreign, federal,
state and local laws, regulations and ordinances (including applicable permits
thereunder) applicable thereto, or any Environmental Claim asserted against
Holdings or any of its Subsidiaries, in respect of any such Real Property,
including, in the case of each of (i) and (ii) above, without limitation, the
reasonable documented fees and disbursements of counsel incurred in connection
with any such investigation, litigation or other proceeding (but excluding any
such losses, liabilities, claims, damages or expenses to

67



--------------------------------------------------------------------------------



 



the extent incurred by reason of the gross negligence or willful misconduct of
the Person to be indemnified or of any other Indemnitee who is such Person or an
Affiliate of such Person). To the extent that the undertaking to indemnify, pay
or hold harmless any Person set forth in the preceding sentence may be
unenforceable because it is violative of any law or public policy, the Borrower
shall make the maximum contribution to the payment and satisfaction of each of
the indemnified liabilities that is permissible under applicable law.

     Section 11.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender and each LC Issuer is hereby authorized at any time or from
time to time, without presentment, demand, protest or other notice of any kind
to the Borrower or to any other Person, any such notice being hereby expressly
waived, to set off and to appropriate and apply any and all deposits (general or
special) and any other Indebtedness at any time held or owing by such Lender or
such LC Issuer (including, without limitation, by branches, agencies and
Affiliates of such Lender or LC Issuer wherever located) to or for the credit or
the account of the Borrower against and on account of the Obligations and
liabilities of the Borrower to such Lender or LC Issuer under this Agreement or
under any of the other Loan Documents, including, without limitation, all claims
of any nature or description arising out of or connected with this Agreement or
any other Loan Document, irrespective of whether or not such Lender or LC Issuer
shall have made any demand hereunder and although said Obligations, liabilities
or claims, or any of them, shall be contingent or unmatured. Each Lender and LC
Issuer agrees to promptly notify the Borrower after any such set off and
application, provided, however, that the failure to give such notice shall not
affect the validity of such set off and application.

     Section 11.04 Equalization.

     (a) Equalization. If at any time any Lender receives any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Loan Documents, or otherwise) that is
applicable to the payment of the principal of, or interest on, the Loans (other
than Swing Loans), LC Participations, Swing Loan Participations or Fees (other
than Fees that are intended to be paid solely to the Administrative Agent or an
LC Issuer and amounts payable to a Lender under Article III), of a sum that with
respect to the related sum or sums received by other Lenders is in a greater
proportion than the total of such Obligation then owed and due to such Lender
bears to the total of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations to such Lenders in such amount as shall
result in a proportional participation by all of the Lenders in such amount.

     (b) Recovery of Amounts. If any amount paid to any Lender pursuant to
subparts (i) or (ii) above is recovered in whole or in part from such Lender,
such original purchase shall be rescinded, and the purchase price restored
ratably to the extent of the recovery.

     (c) Consent of Borrower. The Borrower consents to the foregoing and agrees,
to the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

68



--------------------------------------------------------------------------------



 



     Section 11.05 Notices.

     (a) Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in subpart
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

     (i) if to the Holdings, to it at 10700 Bren Road West, Minnetonka,
Minnesota 55343, Attention: Chief Financial Officer (Telecopier No.
(952) 930-6520;

     (ii) if to any other Credit Party, to it c/o Holdings, 10700 Bren Road
West, Minnetonka, Minnesota 55343, Attention: Chief Financial Officer
(Telecopier No. (952) 930-6520;

     (iii) if to the Administrative Agent, to it at the Notice Office; and

     (iv) if to a Lender, to it at its address (or telecopier number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 11.04
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party;

     (b) Receipt of Notices. Notices and communications sent by hand or
overnight courier service, or mailed by certified or registered mail, shall be
deemed to have been given when received; notices sent by telecopier shall be
deemed to have been given when sent and receipt has been confirmed by telephone.
Notices delivered through electronic communications to the extent provided in
subpart (c) below shall be effective as provided in said subpart (c).

     (c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Sections 6.01(a), (b), (c), (d), (h) or (i) may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet web sites) pursuant to procedures approved by the
Administrative Agent. The Administrative Agent, Holdings and the Borrower may,
in their discretion, agree in a separate writing to accept notices and other
communications to them hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet web site shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the web site address
therefor.

     (d) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
each of the other parties hereto in accordance with Section 11.05(a).

69



--------------------------------------------------------------------------------



 



     Section 11.06 Successors and Assigns.

     (a) Successors and Assigns Generally. This Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that neither Holdings nor
the Borrower may assign or transfer any of its rights or obligations hereunder
without the prior written consent of all the Lenders, provided, further, that
any assignment or participation by a Lender of any of its rights and obligations
hereunder shall be effected in accordance with this Section 11.06.

     (b) Participations. Each Lender may at any time grant participations in any
of its rights hereunder or under any of the Notes to an Eligible Assignee,
provided that in the case of any such participation,

     (i) the participant shall not have any rights under this Agreement or any
of the other Loan Documents, including rights of consent, approval or waiver
(the participant’s rights against such Lender in respect of such participation
to be those set forth in the agreement executed by such Lender in favor of the
participant relating thereto),

     (ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,

     (iii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations,

     (iv) such Lender shall remain the holder of the Obligations owing to it and
of any Note issued to it for all purposes of this Agreement, and

     (v) Holdings, the Borrower, the Administrative Agent, and the other Lenders
shall continue to deal solely and directly with the selling Lender in connection
with such Lender’s rights and obligations under this Agreement, and all amounts
payable by the Borrower hereunder shall be determined as if such Lender had not
sold such participation, except that the participant shall be entitled to the
benefits of Article III to the extent that such Lender would be entitled to such
benefits if the participation had not been entered into or sold,

and, provided further, that no Lender shall transfer, grant or sell any
participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (x) extend the final scheduled
maturity of any of the Loans in which such participant is participating, or
reduce the rate or extend the time of payment of interest or Fees thereon
(except in connection with a waiver of the applicability of any post-default
increase in interest rates), or reduce the principal amount thereof, or increase
such participant’s participating interest in any Commitment over the amount
thereof then in effect (it being understood that a waiver of any Default or
Event of Default shall not constitute a change in the terms of any such
Commitment), (y) release any guarantor from its guaranty of any of the
Obligations, except strictly in accordance with the terms of the Loan Documents,
or (z) consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement.

     (c) Assignments by Lenders.

     (i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations

70



--------------------------------------------------------------------------------



 



hereunder to one or more Eligible Assignees, each of which shall become a party
to this Agreement as a Lender by execution of an Assignment Agreement; provided,
however, that

     (A) except in the case of (x) an assignment of the entire remaining amount
of the assigning Lender’s Loans and/or Commitments or (y) an assignment to
another Lender, an Affiliate of such Lender or an Approved Fund with respect to
such Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$2,500,000;

     (B) in the case of any assignment to an Eligible Assignee at the time of
any such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

     (C) upon surrender of the old Notes, if any, upon request of the new
Lender, new Notes will be issued, at the Borrower’s expense, to such new Lender
and to the assigning Lender, to the extent needed to reflect the revised
Commitments; and

     (D) unless waived by the Administrative Agent, the Administrative Agent
shall receive at the time of each such assignment, from the assigning or
assignee Lender, the payment of a non-refundable assignment fee of $3,500.

     (ii) To the extent of any assignment pursuant to this subpart (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.

     (iii) At the time of each assignment pursuant to this subpart (c), to a
Person that is not already a Lender hereunder and that is not a United States
Person (as such term is defined in Section 7701(a)(30) of the Code) for Federal
income tax purposes, the respective assignee Lender shall provide to the
Borrower and the Administrative Agent the applicable Internal Revenue Service
Forms (and any necessary additional documentation) described in Section 3.03(b).

     (iv) With respect to any Lender, the transfer of any Commitment of such
Lender and the rights to the principal of, and interest on, any Loan made
pursuant to such Commitment shall not be effective until such transfer is
recorded on the Lender Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Lender Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment Agreement
pursuant to this subpart (c).

     (v) Nothing in this Section shall prevent or prohibit (A) any Lender that
is a bank, trust company or other financial institution from pledging its Notes
or Loans to a Federal Reserve Bank in support of borrowings made by such Lender
from such Federal Reserve Bank, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

     (d) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require Holdings or

71



--------------------------------------------------------------------------------



 



the Borrower to file a registration statement with the SEC or to qualify the
Loans under the “Blue Sky” laws of any State.

     (e) Representations of Lenders. Each Lender initially party to this
Agreement hereby represents, and each Person that becomes a Lender pursuant to
an assignment permitted by this Section will, upon its becoming party to this
Agreement, represents that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 11.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

     Section 11.07 No Waiver; Remedies Cumulative. No failure or delay on the
part of the Administrative Agent or any Lender in exercising any right, power or
privilege hereunder or under any other Loan Document and no course of dealing
between Holdings and/or the Borrower, on the one hand, and the Administrative
Agent and/or any Lender, on the other hand, shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, power or privilege
hereunder or under any other Loan Document preclude any other or further
exercise thereof or the exercise of any other right, power or privilege
hereunder or thereunder. No notice to or demand on Holdings or the Borrower in
any case shall entitle Holdings or the Borrower to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the Administrative Agent or the Lenders to any other or further action in any
circumstances without notice or demand. Without limiting the generality of the
foregoing, the making of a Loan or any LC Issuance shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, any Lender or any LC Issuer may have had notice or
knowledge of such Default or Event of Default at the time. The rights and
remedies herein expressly provided are cumulative and not exclusive of any
rights or remedies that the Administrative Agent or any Lender would otherwise
have.

     Section 11.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of
Jury Trial.

     (a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE CONSTRUED IN
ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF OHIO WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF
HOLDINGS AND THE BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY
CLAIM TO ASSERT THAT THE LAW OF ANY JURISDICTION OTHER THAN THE STATE OF OHIO
GOVERNS THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. Any legal action or
proceeding with respect to this Agreement or any other Loan Document may be
brought in the Court of Common Pleas of Cuyahoga County, Ohio, or of the United
States for the Northern District of Ohio, and, by execution and delivery of this
Agreement, each of Holdings and the Borrower hereby irrevocably accepts for
itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Each of Holdings and the Borrower hereby
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to the Borrower at its
address for notices pursuant to Section 11.05, such service to become effective
30 days after such mailing or at such earlier time as may be provided under
applicable law. Nothing herein shall affect the right of the Administrative
Agent or any Lender to serve process in any other manner permitted by law or to
commence legal proceedings or otherwise proceed against Holdings or the Borrower
in any other jurisdiction.

72



--------------------------------------------------------------------------------



 



     (b) Each of Holdings and the Borrower hereby irrevocably waives any
objection that it may now or hereafter have to the laying of venue of any of the
aforesaid actions or proceedings arising out of or in connection with this
Agreement or any other Loan Document brought in the courts referred to in
Section 11.08(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that any such action or proceeding brought in
any such court has been brought in an inconvenient forum.

     (c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY AMENDMENTS, WAIVERS OR OTHER MODIFICATIONS RELATING TO
ANY OF THE FOREGOING), OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HERETO HEREBY (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS PARAGRAPH.

     Section 11.09 Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same agreement. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

     Section 11.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.

     Section 11.11 Headings Descriptive. The headings of the several Sections
and other portions of this Agreement are inserted for convenience only and shall
not in any way affect the meaning or construction of any provision of this
Agreement.

     Section 11.12 Amendment or Waiver.

     (a) Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, changed, waived or otherwise modified unless
such amendment, change, waiver or other modification is in writing and signed by
Holdings, the Borrower, the Administrative Agent, and the Required Lenders or by
the Administrative Agent acting at the written direction of the Required
Lenders; provided, however, that

     (i) no change, waiver or other modification shall:

     (A) increase the amount of any Commitment of any Lender hereunder, without
the written consent of such Lender or increase the Total Revolving Commitment
without the consent of all the Lenders;

73



--------------------------------------------------------------------------------



 



     (B) extend or postpone the Revolving Facility Termination Date or the
maturity date provided for herein that is applicable to any Loan of any Lender,
extend or postpone the expiration date of any Letter of Credit as to which such
Lender is an LC Participant beyond the latest expiration date for a Letter of
Credit provided for herein, or extend or postpone any scheduled expiration or
termination date provided for herein that is applicable to a Commitment of any
Lender, without the written consent of such Lender;

     (C) reduce the principal amount of any Loan made by any Lender, or reduce
the rate or extend the time of payment of, or excuse the payment of, interest
thereon (other than as a result of (x) waiving the applicability of any
post-default increase in interest rates or (y) any amendment or modification of
defined terms used in financial covenants), without the written consent of such
Lender;

     (D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates), without the
written consent of such Lender; or

     (E) reduce the rate or extend the time of payment of, or excuse the payment
of, any Fees to which any Lender is entitled hereunder, without the written
consent of such Lender; and

     (ii) no change, waiver or other modification or termination shall, without
the written consent of each Lender affected thereby,

     (A) release Holdings or the Borrower from any of its obligations hereunder;

     (B) release the Borrower from its guaranty obligations under Article X or
release any Credit Party from the Subsidiary Guaranty or the Holdings Guaranty
(as applicable), except, in the case of a Subsidiary Guarantor, in accordance
with a transaction permitted under this Agreement;

     (C) amend, modify or waive any provision of this Section 11.12,
Section 8.03, or any other provision of any of the Loan Documents pursuant to
which the consent or approval of all Lenders, or a number or specified
percentage or other required grouping of Lenders or Lenders having Commitments,
is by the terms of such provision explicitly required;

     (D) reduce the percentage specified in, or otherwise modify, the definition
of Required Lenders; or

     (E) consent to the assignment or transfer by Holdings or the Borrower of
any of its rights and obligations under this Agreement.

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section shall be effective only in the specific instance and for the
specific purpose for which it was given or made.

     (b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
any LC Issuer adversely affected thereby.

74



--------------------------------------------------------------------------------



 



     (c) No provision of Article IX may be amended without the consent of the
Administrative Agent and no provision of Section 2.04 may be amended without the
consent of the Swing Line Lender.

     Section 11.13 Survival of Indemnities. All indemnities set forth herein
including, without limitation, in Article III (subject to the limitations set
forth Section 3.01(d)), Section 9.09 or Section 11.02 shall survive the
execution and delivery of this Agreement and the making and repayment of the
Obligations.

     Section 11.14 Domicile of Loans. Each Lender may transfer and carry its
Loans at, to or for the account of any branch office, subsidiary or affiliate of
such Lender; provided, however, that the Borrower shall not be responsible for
costs arising under Section 3.01 resulting from any such transfer (other than a
transfer pursuant to Section 3.05) to the extent not otherwise applicable to
such Lender prior to such transfer.

     Section 11.15 Confidentiality.

     (a) Each of the Administrative Agent, each LC Issuer and the Lenders agrees
to maintain the confidentiality of the Confidential Information, except that
Confidential Information may be disclosed (1) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the persons to whom such disclosure
is made will be informed of the confidential nature of such Confidential
Information and instructed to keep such Confidential Information confidential),
(2) to any direct or indirect contractual counterparty in any Hedge Agreement
(or to any such contractual counterparty’s professional advisor), so long as
such contractual counterparty (or such professional advisor) agrees to be bound
by the provisions of this Section, (3) to the extent requested by any regulatory
authority, (4) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (5) to any other party to this Agreement,
(6) to any other creditor of any Credit Party that is a direct or intended
beneficiary of any of the Loan Documents, (7) in connection with the exercise of
any remedies hereunder or under any of the other Loan Documents, or any suit,
action or proceeding relating to this Agreement or any of the other Loan
Documents or the enforcement of rights hereunder or thereunder, (8) subject to
an agreement containing provisions substantially the same as those of this
Section, to any assignee of or participant in any of its rights or obligations
under this Agreement, (9) with the consent of Holdings or the Borrower, or
(10) to the extent such Confidential Information (i) becomes publicly available
other than as a result of a breach of this Section, or (ii) becomes available to
the Administrative Agent, any LC Issuer or any Lender on a non-confidential
basis from a source other than a Credit Party and not otherwise in violation of
this Section.

     (b) As used in this Section, “Confidential Information” shall mean all
information received from Holdings or the Borrower relating to Holdings or the
Borrower or its business, other than any such information that is available to
the Administrative Agent, any LC Issuer or any Lender on a non-confidential
basis prior to disclosure by Holdings or the Borrower.

     (c) Any Person required to maintain the confidentiality of Confidential
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Confidential Information as such
Person would accord to its own confidential information. Each of Holdings and
the Borrower hereby agrees that the failure of the Administrative Agent, any LC
Issuer or any Lender to comply with the provisions of this Section shall not
relieve Holdings, the Borrower, or any other Credit Party, of any of its
obligations under this Agreement or any of the other Loan Documents.

     Section 11.16 Limitations on Liability of the LC Issuers. Each of Holdings
and the Borrower assumes all risks of the acts or omissions of any beneficiary
or transferee of any Letter of Credit

75



--------------------------------------------------------------------------------



 



with respect to its use of such Letters of Credit. Neither any LC Issuer nor any
of its officers or directors shall be liable or responsible for: (a) the use
that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by an LC Issuer against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to such
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the LC Obligor shall
have a claim against an LC Issuer, and an LC Issuer shall be liable to such LC
Obligor, to the extent of any direct, but not consequential, damages suffered by
such LC Obligor that such LC Obligor proves were caused by (i) such LC Issuer’s
willful misconduct or gross negligence in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit or (ii) such LC Issuer’s willful failure to make lawful payment under any
Letter of Credit after the presentation to it of documentation strictly
complying with the terms and conditions of such Letter of Credit. In furtherance
and not in limitation of the foregoing, an LC Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation.

     Section 11.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, any LC Issuer or any other
Person against the Administrative Agent, any LC Issuer, or any other Lender or
the Affiliates, directors, officers, employees, attorneys or agents of any of
them for any damages other than actual compensatory damages in respect of any
claim for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement or any of the other
Loan Documents, or any act, omission or event occurring in connection therewith;
and Holdings, the Borrower, each Lender, the Administrative Agent and each LC
Issuer hereby, to the fullest extent permitted under applicable law, waive,
release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

     Section 11.18 No Duty. All attorneys, accountants, appraisers, consultants
and other professional persons (including the firms or other entities on behalf
of which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to Holdings, to any of its Subsidiaries, or to any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. Each of Holdings and
the Borrower agrees, on behalf of itself and its Subsidiaries, not to assert any
claim or counterclaim against any such persons with regard to such matters, all
such claims and counterclaims, now existing or hereafter arising, whether known
or unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

     Section 11.19 Lenders and Agent Not Fiduciary to Borrower, etc. The
relationship among Holdings and its Subsidiaries, on the one hand, and the
Administrative Agent, each LC Issuer and the Lenders, on the other hand, is
solely that of debtor and creditor, and the Administrative Agent, each LC Issuer
and the Lenders have no fiduciary or other special relationship with Holdings
and its Subsidiaries, and no term or provision of any Loan Document, no course
of dealing, no written or oral communication, or other action, shall be
construed so as to deem such relationship to be other than that of debtor and
creditor.

     Section 11.20 Survival of Representations and Warranties. All
representations and warranties herein shall survive the making of Loans and all
LC Issuances hereunder, the execution and delivery of this Agreement, the Notes
and the other documents the forms of which are attached as

76



--------------------------------------------------------------------------------



 



Exhibits hereto, the issue and delivery of the Notes, any disposition thereof by
any holder thereof, and any investigation made by the Administrative Agent or
any Lender or any other holder of any of the Notes or on its behalf. All
statements contained in any certificate or other document delivered to the
Administrative Agent or any Lender or any holder of any Notes by or on behalf of
Holdings or any of its Subsidiaries pursuant hereto or otherwise specifically
for use in connection with the transactions contemplated hereby shall constitute
representations and warranties by Holdings and the Borrower hereunder, made as
of the respective dates specified therein or, if no date is specified, as of the
respective dates furnished to the Administrative Agent or any Lender.

     Section 11.21 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

     Section 11.22 Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action, event, condition or
circumstance is not permitted by any of such covenants, the fact that it would
be permitted by an exception to, or would otherwise be within the limitations or
restrictions of, another covenant, shall not avoid the occurrence of a Default
or an Event of Default if such action is taken or event, condition or
circumstance exists.

     Section 11.23 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

     Section 11.24 USA Patriot Act. Each Lender subject to the USA Patriot Act
hereby notifies the Borrower that pursuant to the requirements of the USA
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender to identify the
Borrower in accordance with the USA Patriot Act.

[Remainder of page intentionally left blank.]

77



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of
this Agreement to be duly executed and delivered as of the date first above
written.

                              AMERICAN MEDICAL SYSTEMS
HOLDINGS, INC.
 
                   

      By:   /s/ Martin J. Emerson        

                   

      Name:   Martin J. Emerson        

                   

      Title:   President and Chief Executive Officer        

                   
 
                            AMERICAN MEDICAL SYSTEMS, INC.
 
                   

      By:   /s/ Martin J. Emerson        

                   

      Name:   Martin J. Emerson        

                   

      Title:   President and Chief Executive Officer        

                   
 
                            KEYBANK NATIONAL ASSOCIATION,
      as a Lender, LC Issuer, Swing Line Lender, and
      as the Lead Arranger and Administrative Agent
 
                   

      By:   /s/ Chris Swindell        

                   

      Name:   Chris Swindell        

                   

      Title:   Senior Vice President        

                   
 
                            HARRIS TRUST AND SAVINGS BANK,
      as a Lender and as Syndication Agent

 
                   
Address:
  111 W. Monroe Street   By:   /s/ Craig S. Munro        

                   

  10th Floor   Name:   Craig S. Munro        

                   

  Chicago, IL 60603   Title:   Managing Director        

                   
 
                            U.S. BANK NATIONAL ASSOCIATION,
      as a Lender and as Documentation Agent

 
                   

      By:   /s/ Mark J. Pfeiffer        

                   
Address:
  800 Nicollet Mall, Third Floor   Name:   Mark J. Pfeiffer        

                   

  BC-MN-H03W   Title:   Vice President        

  Minneapolis MN 55402-7020                

Signature Page to Credit Agreement
for
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



                              COMERICA BANK
 
                   
Address:
  500 Woodward Ave.   By:   /s/ Timothy O’Rourke        

                   

  M.C. 3269   Name:   Timothy O’Rourke        

                   

  Detroit, MI 48226   Title:   Vice President        

                   
 
                            SUNTRUST BANK
 
                   
Address:
  201 Fourth Ave. N.   By:   /s/ W. Brooks Hubbard        

                   

  Third Floor   Name:   W. Brooks Hubbard        

                   

  Nashville, TN 37219   Title:   Director        

                   

Signature Page to Credit Agreement
for
American Medical Systems, Inc.

 



--------------------------------------------------------------------------------



 



Schedule 1

Lenders and Commitments

                                                                  Revolving
Facility             Swing Line       Revolving       Percentage as of      
Lender     Commitment       Commitment       the Closing Date      
KeyBank National Association
    $ 10,000,000       $ 45,000,000         30.00 %    
Harris Trust and Savings Bank
              $ 35,000,000         23.34 %    
U.S. Bank National Association
              $ 30,000,000         20.00 %    
Comerica Bank
              $ 20,000,000         13.33 %    
SunTrust Bank
              $ 20,000,000         13.33 %    
Total:
    $ 10,000,000       $ 150,000,000         100.00 %    

 



--------------------------------------------------------------------------------



 



Schedule 2

(Subsidiary Guarantors)



1.   AMS Research Corporation   2.   American Medical Systems Gynecology Inc.  
3.   AMS Sales Corporation   4.   TherMatrx, Inc.

2



--------------------------------------------------------------------------------



 



EXHIBIT C-1: FORM OF SUBSIDIARY GUARANTY

GUARANTY OF PAYMENT

     THIS GUARANTY OF PAYMENT, dated as of January 20, 2005 (as the same may be
amended, restated or otherwise modified from time to time, this “Guaranty”),
made by (i) each of the undersigned (each, a “Guarantor” and collectively, the
“Guarantors” and such terms shall include an Additional Guarantor that becomes a
party to this Guaranty pursuant to Section 16 hereof), with (ii) KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent (herein, together with its
successors and assigns in such capacity, the “Administrative Agent”), for the
benefit of the Creditors (as defined below):

RECITALS:

     (1) Except as otherwise defined herein, terms used herein and defined in
the Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

     (2) This Guaranty is made pursuant to the Credit Agreement, dated as of the
date hereof (as the same may be amended, restated or otherwise modified from
time to time, the “Credit Agreement”), among American Medical Systems Holdings,
Inc., a Delaware corporation, American Medical Systems, Inc., a Delaware
corporation (together with its successors and assigns, the “Borrower”), the
financial institutions named as lenders therein (together with their successors
and assigns, the “Lenders”), and the Administrative Agent.

     (3) Each Guarantor is a direct or indirect Subsidiary of the Borrower.

     (4) It is a condition to the making of Loans and LC Issuances under the
Credit Agreement that each Guarantor shall have executed and delivered this
Guaranty.

     (5) Each Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty to satisfy the condition described
in the preceding paragraph and to induce the Creditors to extend the Loan
Document Obligations and the Designated Hedge Document Obligations.

AGREEMENT:

     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to each Guarantor, the receipt and sufficiency of which are hereby
acknowledged, each Guarantor hereby makes the following representations and
warranties to the Administrative Agent and the other Creditors and hereby
covenants and agrees with the Administrative Agent and each other Creditor as
follows:

     Section 1. Certain Definitions. As used in this Guaranty, the following
terms shall have the meanings herein specified unless the context otherwise
requires:

     “Additional Guarantor” has the meaning provided in Section 16 hereof.

     “Creditor” means the Administrative Agent, each LC Issuer, the Swing Line
Lender, the Lenders and the Designated Hedge Creditors, and the respective
successors and assigns of each of the foregoing.

     “Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Document.

 



--------------------------------------------------------------------------------



 



     “Designated Hedge Document” means and includes (i) each Designated Hedge
Agreement to which any Credit Party is now or may hereafter become a party, and
(ii) each confirmation, transaction statement or other document executed and
delivered in connection therewith to which any Credit Party is now or may
hereafter become a party.

     “Designated Hedge Document Obligations” means, collectively, all
obligations and liabilities owing by any Credit Party under all existing and
future Designated Hedge Documents, in all cases whether now existing, or
hereafter incurred or arising, including any such amounts incurred or arising
during the pendency of any bankruptcy, insolvency, reorganization, receivership
or similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

     “Guaranteed Documents” means, collectively, (i) the Credit Agreement and
the other Loan Documents and (ii) each Designated Hedge Agreement and other
Designated Hedge Document.

     “Guaranteed Obligations” means, collectively, the Loan Document Obligations
and the Designated Hedge Document Obligations.

     “Guaranty Supplement” has the meaning provided in Section 16 hereof.

     “Loan Document Obligations” means, collectively (i) the principal of and
interest on the Loans made to the Borrower under the Credit Agreement, (ii) all
LC Outstandings and other amounts owing with respect to Letters of Credit issued
under the Credit Agreement, and (iii) all of the other Obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, in the case of each
of the foregoing whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.

     “Subordinated Obligations” has the meaning given to such term in Section
3(a) hereof.

     “Taxes” has the meaning specified in Section 25(b) hereof.

     Section 2. “ Guaranty by the Guarantors, etc.”

     (a) Each Guarantor, jointly and severally, irrevocably and unconditionally
guarantees: (i) to the Administrative Agent, each LC Issuer, the Swing Line
Lender and the Lenders the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Loan Document
Obligations and (ii) to each Designated Hedge Creditor the full and prompt
payment when due (whether at the stated maturity, by acceleration or otherwise)
of all of the Designated Hedge Document Obligations. Such guaranty is an
absolute, unconditional, present and continuing guaranty of payment and not of
collectibility and is in no way conditioned or contingent upon any attempt to
collect from the Borrower or any other Subsidiary or Affiliate of the Borrower,
or any other action, occurrence or circumstance whatsoever. If an Event of
Default shall occur and be continuing under the Credit Agreement or any payment
default shall occur and be outstanding under any Designated Hedge Document, each
Guarantor will, immediately upon (and in any event no later than one Business
Day following) its receipt of written notice from the Administrative Agent
demanding payment hereunder, pay to the Administrative Agent, for the benefit of
the Creditors, in immediately available funds, at the

2



--------------------------------------------------------------------------------



 



Payment Office, such amount of the Guaranteed Obligations as the Administrative
Agent shall specify in such notice.

     (b) In addition to the foregoing, each Guarantor, jointly and severally,
unconditionally and irrevocably, guarantees to the Creditors the payment of any
and all Guaranteed Obligations of the Borrower and each other Credit Party,
whether or not due or payable by the obligor thereon, upon the occurrence of an
Insolvency Event in respect of the Borrower or such other Credit Party, and
unconditionally and irrevocably, jointly and severally, promises to pay such
Guaranteed Obligations to the Administrative Agent, for the benefit of the
Creditors, on demand, in such currency and otherwise in such manner as is
provided in the Guaranteed Documents governing such Guaranteed Obligations.

     (c) As a separate, additional and continuing obligation, each Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Person, each Guarantor, jointly and
severally, as sole, original and independent obligor, upon demand by the
Administrative Agent, will make payment to the Administrative Agent, for the
account of the Creditors, of all such obligations not so recoverable by way of
full indemnity.

     (d) All payments by each Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

     Section 3. Subordination.

     (a) Any Indebtedness or other obligations or liabilities of the Borrower
now or hereafter held by any Guarantor (collectively, “Subordinated
Obligations”) are hereby subordinated to the Indebtedness of the Borrower to any
Creditor; provided, however, that so long as no Default or Event of Default has
occurred and is continuing, the Borrower may incur Subordinated Obligations in
the ordinary course of business and make principal, interest and/or other
payments on or in respect of all Subordinated Obligations, in each case which
are not otherwise prohibited hereunder or under the Credit Agreement. Upon the
request of the Administrative Agent after an Event of Default has occurred, the
Subordinated Obligations shall be collected, enforced and received by such
Guarantor as trustee for the Administrative Agent and the other Creditors and be
paid over to the Administrative Agent, for the benefit of the Creditors, on
account of the Indebtedness of the Borrower owing under the Guaranteed Documents
to the Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of such Guarantor under the other
provisions of this Guaranty. Prior to the transfer by any Guarantor of any note
or negotiable instrument evidencing any Subordinated Obligation of the Borrower
to such Guarantor, such Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.

     (b) If and to the extent that any Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other Person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that such
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and indefeasible
payment in full of all Guaranteed Obligations.

3



--------------------------------------------------------------------------------



 



     Section 4. Guarantors’ Obligations Absolute. The obligations of each
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim
such Guarantor may have against the Borrower or any other Person, including,
without limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, Holdings or any other Guarantor, and shall remain in full
force and effect without regard to, and shall not be released, suspended,
abated, deferred, reduced, limited, discharged, terminated or otherwise impaired
or adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible payment in full of, and complete performance of, all of the
Guaranteed Obligations, including, without limitation:

     (a) any increase in the amount of the Guaranteed Obligations outstanding
from time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

     (b) any direction as to the application of any payment by the Borrower or
by any other Person;

     (c) any incurrence of additional Guaranteed Obligations at any time or
under any circumstances, including, without limitation, (i) during the
continuance of a Default or Event of Default, (ii) at any time when all
conditions to such incurrence have not been satisfied, or (iii) in excess of any
borrowing base, sublimit or other limitations contained in the Credit Agreement
or any of the other Guaranteed Documents;

     (d) any renewal or extension of the time for payment or maturity of any of
the Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other Person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

     (e) any failure of the Credit Agreement, any other Guaranteed Document, or
any other instrument or agreement applicable to the Borrower or any other
Person, to constitute the legal, valid and binding agreement or obligation of
any party thereto, enforceable in accordance with its terms, or any irregularity
in the form of any Guaranteed Document;

     (f) any failure on the part of the Borrower or any other Person to perform
or comply with any term or provision of the Credit Agreement, any other
Guaranteed Document, or any such other instrument or agreement;

     (g) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other Person;

     (h) any exercise or non-exercise of any right, power or remedy under or in
respect of the Credit Agreement, any other Guaranteed Document, or any such
other instrument or agreement, or any such obligation or liability, including,
without limitation, (i) any failure of the Administrative Agent or any other
Creditor to give notice of any Default or Event of Default

4



--------------------------------------------------------------------------------



 



under any Guaranteed Document, or to advance funds for the protection or
preservation of, or provision of insurance for, or payment of taxes on, any
property that is collateral security for any of the Guaranteed Obligations, and
(ii) any act or failure to act on the part of the Administrative Agent or any
other Creditor, in any manner referred to in this Guaranty, or otherwise, that
may deprive such Guarantor of its right to (A) subrogation against the Borrower
to recover full reimbursement or indemnity for any payments made pursuant to
this Guaranty, or (B) contribution from Holdings or any other Guarantor for any
such payments made by it, or that otherwise may adversely affect the amount
recoverable upon the exercise of any such right of subrogation or contribution;

     (i) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor or guaranty thereof;

     (j) any payment made to the Administrative Agent or any other Creditor on
the Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

     (k) any subordination of any of the claims of the Administrative Agent or
any other Creditor to any claims of any creditors of the Borrower or any other
Person, or any subordination of any liens or security interests in favor of the
Administrative Agent or any other Creditor to any liens or security interests of
any other Person;

     (l) any sale, exchange, release, surrender or foreclosure of, or any
realization upon, or other dealing with, in any manner and in any order, any
property, rights or interests by whomsoever at any time granted, assigned,
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations, or any other liabilities or obligations (including any of those
hereunder), or any portion of any thereof;

     (m) any release of any security or any guaranty by or at the direction of
the Administrative Agent or any other Creditor, or any release or discharge of,
or limitation of recourse against, any Person furnishing any security or
guaranty, including, without limitation, any release or discharge of any
Guarantor from this Guaranty;

     (n) any Insolvency Event relating to the Borrower or to any of its
properties or assets;

     (o) any disallowance or limitation of any claim of the Administrative
Agent, any other Creditor, or any other Person, in connection with any
Insolvency Event relating to the Borrower;

     (p) any assignment, transfer or other disposition, in whole or in part, by
the Borrower or any other Person of its interest in any of the property, rights
or interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

     (q) any failure of any of the Loan Documents, or any other agreement or
instrument securing all or any portion of the Guaranteed Obligations, to
effectively subject any property, rights or interests to any liens or security
interests purported to be granted or created thereby, or any failure of any such
liens or security interests to be or become perfected or to establish or
maintain the priority over other liens and security interests contemplated
thereby;

5



--------------------------------------------------------------------------------



 



     (r) any lack of notice to, or knowledge by, any Guarantor of any of the
matters referred to above; or

     (s) to the fullest extent permitted under applicable law now or hereafter
in effect, any other circumstance or occurrence, whether similar or dissimilar
to any of the foregoing, that could or might constitute a defense available to,
or a discharge of the obligations of, a guarantor or other surety.

     Section 5. Waivers. Each Guarantor unconditionally waives, to the maximum
extent permitted under any applicable law now or hereafter in effect, insofar as
its obligations under this Guaranty are concerned, (a) notice of any of the
matters referred to in Section 4, (b) all notices required by statute, rule of
law or otherwise to preserve any rights against such Guarantor hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any Guaranteed Obligation, notice of acceptance of
this Guaranty, notice of the incurrence of any Guaranteed Obligation, notice of
any failure on the part of the Borrower, any of its Subsidiaries or Affiliates,
or any other Person, to perform or comply with any term or provision of the
Credit Agreement, any other Guaranteed Document or any other agreement or
instrument to which the Borrower or any other Person is a party, or notice of
the commencement of any proceeding against any other Person or any of its
property or assets, (c) any right to the enforcement, assertion or exercise
against the Borrower or against any other Person or any collateral of any right,
power or remedy under or in respect of the Credit Agreement, the other
Guaranteed Documents or any other agreement or instrument, and (d) any
requirement that such Guarantor be joined as a party to any proceedings against
the Borrower or any other Person for the enforcement of any term or provision of
the Credit Agreement, the other Guaranteed Documents, this Guaranty or any other
agreement or instrument.

     Section 6. Subrogation Rights. Until such time as the Guaranteed
Obligations have been paid in full in cash and otherwise fully performed and all
of the Commitments under the Credit Agreement have been terminated, each
Guarantor hereby irrevocably waives all rights of subrogation that it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Creditors against the Borrower, any other
Guarantor or any other guarantor of or surety for the Guaranteed Obligations and
all contractual, statutory or common law rights of reimbursement, contribution
or indemnity from the Borrower or any other Guarantor that it may at any time
otherwise have as a result of this Guaranty.

     Section 7. Separate Actions. A separate action or actions may be brought
and prosecuted against any Guarantor whether or not action is brought against
any other Guarantor, any other guarantor or the Borrower, and whether or not any
other Guarantor, any other guarantor of the Borrower or the Borrower be joined
in any such action or actions.

     Section 8. Guarantors Familiar with Borrower’s Affairs. Each Guarantor
confirms that an executed (or conformed) copy of each of the Loan Documents has
been made available to its principal executive officers, that such officers are
familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Loan Documents and this Guaranty and such other
information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. Each Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guaranty in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
Person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. Each Guarantor expressly assumes all responsibilities to
remain informed of the

6



--------------------------------------------------------------------------------



 



financial condition of the Borrower and its other Subsidiaries and Affiliates
and any circumstances affecting (a) the Borrower’s or any other Subsidiary’s or
Affiliate’s ability to perform its obligations under the Credit Agreement and
the other Guaranteed Documents to which it is a party, or (b) any collateral
securing, or any other guaranty for, all or any part of the Borrower’s or such
other Subsidiary’s or Affiliate’s payment and performance obligations
thereunder; and each Guarantor further agrees that the Administrative Agent and
the other Creditors shall have no duty to advise any Guarantor of information
known to them regarding such circumstances or the risks such Guarantor
undertakes in this Guaranty.

     Section 9. Covenant Under Credit Agreement. Each Guarantor covenants and
agrees that on and after the date hereof and until this Guaranty is terminated
in accordance with Section 26 hereof, such Guarantor shall take, or will refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no Default or Event of Default, is caused by the actions or
inactions of such Guarantor or any of its Subsidiaries.

     Section 10. Solvency. Each Guarantor represents and warrants to the
Administrative Agent and each of the other Creditors that as of the date such
Guarantor has become a party to this Guaranty, (i) such Guarantor has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that such Guarantor has incurred to the Administrative Agent and the
other Creditors under this Guaranty and the other Loan Documents to which such
Guarantor is a party; (ii) such Guarantor has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is solvent and able to pay its debts as they mature; (iii) such
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) such Guarantor is not entering into the Loan Documents to which it is a
party with the intent to hinder, delay or defraud its creditors.

     Section 11. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is
a continuing guaranty, all liabilities to which it applies or may apply under
the terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 26 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on any Guarantor in
any case shall entitle such Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

     Section 12. Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Guaranty, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 8.03 of the Credit Agreement.

     Section 13. Enforcement Expenses. The Guarantors hereby jointly and
severally agree to pay, to the extent not paid pursuant to Section 11.01 of the
Credit Agreement, all out-of-pocket costs and expenses of the Administrative
Agent and each other Creditor in connection with the enforcement of this

7



--------------------------------------------------------------------------------



 



Guaranty and any amendment, waiver or consent relating hereto (including,
without limitation, the fees and disbursements of counsel employed by the
Administrative Agent or any of the other Creditors).

     Section 14. Successors and Assigns. This Guaranty shall be binding upon
each Guarantor and its successors and assigns, and shall inure to the benefit of
the Administrative Agent and the other Creditors and their successors and
assigns.

     Section 15. Entire Agreement. This Guaranty and the other Guaranteed
Documents represent the final agreement among the parties with respect to the
subject matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

     Section 16. Amendments; Additional Guarantors. No amendment or waiver of
any provision of this Guaranty and no consent to any departure by any Guarantor
therefrom shall in any event be effective unless the same shall be in writing
and signed by the Administrative Agent acting at the direction of the requisite
number of Lenders, if any, required pursuant to Section 11.12 of the Credit
Agreement, and the applicable Guarantor or Guarantors, as the case may be, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Exhibit A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Guarantor” and shall become and be a Guarantor hereunder, and each
reference in this Guaranty to a “Guarantor” shall also mean and be a reference
to such Additional Guarantor, and each reference in any other Loan Document to a
“Guarantor” shall also mean and be a reference to such Additional Guarantor, and
(b) each reference herein to “this Guaranty”, “hereunder”, “hereof” or words of
like import referring to this Guaranty, and each reference in any other Loan
Document to the “Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.

     Section 17. Headings Descriptive. The headings of the several Sections of
this Guaranty are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Guaranty.

     Section 18. Severability. Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     Section 19. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default (such term
to mean any “Event of Default” as defined in the Credit Agreement or any payment
default under any Designated Hedge Document after any applicable notice and
grace period), each Creditor is hereby authorized at any time or from time to
time, without notice to any Guarantor or to any other Person, any such notice
being expressly waived, to the fullest extent permitted under applicable law now
or hereafter in effect, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of such Guarantor,
against and on account of the obligations and liabilities of such Guarantor to
such Creditor under this Guaranty, irrespective of whether or not the
Administrative Agent or such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the

8



--------------------------------------------------------------------------------



 



relevant Guarantor after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

     Section 20. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
mailed, sent by telecopier or delivered, (a) if to any Guarantor, to it at the
address specified for it in the Credit Agreement (or if no such address is
specified, to it c/o the Borrower), with a courtesy copy to the Borrower at its
address specified in or pursuant to the Credit Agreement, (b) if to the
Administrative Agent, to it at its Notice Office, (c) if to any Lender, to it at
its address specified in or pursuant to the Credit Agreement, and (d) if to any
Designated Hedge Creditor, to it at such address as such Designated Hedge
Creditor shall have specified in writing to each Guarantor and the
Administrative Agent; or in any case at such other address as any of the Persons
listed above may hereafter notify the others in writing. All such notices and
communications shall be mailed, sent via telecopier, sent by overnight courier
or delivered, and shall be effective when received.

     Section 21. Reinstatement. If claim is ever made upon the Administrative
Agent or any other Creditor for recission, repayment, recovery or restoration of
any amount or amounts received by the Administrative Agent or any other Creditor
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon each Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) each Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty shall continue to be effective or be
reinstated, as the case may be, all as if such repayment or other recovery had
not occurred.

     Section 22. Sale of Capital Stock of a Guarantor. In the event that all of
the capital stock of one or more Guarantors is sold or otherwise disposed of or
liquidated in compliance with the requirements of Section 7.02 of the Credit
Agreement (or such sale or other disposition has been approved in writing by the
Required Lenders (or all Lenders, as applicable, if required by Section 11.12 of
the Credit Agreement)) and the proceeds of such sale, disposition or liquidation
are applied, to the extent applicable, in accordance with the provisions of the
Credit Agreement, such Guarantor shall, in accordance with
Section 11.12(a)(ii)(B) of the Credit Agreement, be released from this Guaranty
and this Guaranty shall, as to each such Guarantor or Guarantors, terminate, and
have no further force or effect.

     Section 23. Contribution Among Guarantors. Each Guarantor, in addition to
the subrogation rights it shall have against the Borrower under applicable law
as a result of any payment it makes hereunder, shall also have a right of
contribution against all other Guarantors in respect of any such payment pro
rata among the same based on their respective net fair value as enterprises,
provided any such right of contribution shall be subject and subordinate to the
prior payment in full of the Guaranteed Obligations (and such Guarantor’s
obligations in respect thereof).

     Section 24. Full Recourse Obligations; Effect of Fraudulent Transfer Laws,
etc. It is the desire and intent of each Guarantor, the Administrative Agent and
the other Creditors that this Guaranty shall be enforced as a full recourse
obligation of each Guarantor to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is sought.
If and to the extent that the obligations of any Guarantor under this Guaranty
would, in the absence of this sentence, be adjudicated to be invalid or
unenforceable because of any applicable state or federal law relating to
fraudulent conveyances or transfers, then the amount of such Guarantor’s
liability hereunder in respect of

9



--------------------------------------------------------------------------------



 



the Guaranteed Obligations shall be deemed to be reduced ab initio to that
maximum amount that would be permitted without causing such Guarantor’s
obligations hereunder to be so invalidated.

     Section 25. Payments Free and Clear of Setoffs, Counterclaims and Taxes,
etc.

     (a) All payments made by any Guarantor hereunder will be made without
setoff, counterclaim or other defense and, except as provided for in this
Section 25(a), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in the second succeeding sentence, any tax, imposed on or measured by
the net income or net profits of a Creditor and franchise taxes imposed on it
pursuant to the laws of the jurisdiction under which such Creditor is organized
or the jurisdiction in which the principal office or Applicable Lending Office
of such Creditor is located or any subdivision thereof or therein) and all
interest, penalties or similar liabilities with respect to such non excluded
taxes, levies imposts, duties, fees, assessments or other charges (all such
nonexcluded taxes levies, imposts, duties, fees assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the applicable Guarantor agrees to pay the full amount of such Taxes
and such additional amounts as may be necessary so that every payment by it of
all amounts due hereunder, after withholding or deduction for or on account of
any Taxes will not be less than the amount provided for herein. If any amounts
are payable in respect of Taxes pursuant to the preceding sentence, the
applicable Guarantor agrees to reimburse each Creditor, upon the written request
of such Creditor for taxes imposed on or measured by the net income or profits
of such Creditor pursuant to the laws of the jurisdiction in which such Creditor
is organized or in which the principal office or Applicable Lending Office of
such Creditor is located or under the laws of any political subdivision or
taxing authority of any such jurisdiction in which the principal office or
Applicable Lending Office of such Creditor is located and for any withholding of
income or similar taxes imposed by the United States of America as such Creditor
shall determine are payable by, or withheld from, such Creditor in respect of
such amounts so paid to or on behalf of such Creditor pursuant to the preceding
sentence, which request shall be accompanied by a statement from such Creditor
setting forth, in reasonable detail, the computations used in determining such
amounts. The applicable Guarantor will furnish to the Administrative Agent
within 45 days after the date the payment of any Taxes, or any withholding or
deduction on account thereof, is due pursuant to applicable law certified copies
of tax receipts, or other evidence satisfactory to the applicable Creditor,
evidencing such payment by the applicable Creditor. Each applicable Guarantor
will indemnify and hold harmless the Administrative Agent and each Creditor, and
reimburse the Administrative Agent or such Creditor upon its written request,
for the amount of any Taxes so levied or imposed and paid or withheld by such
Creditor.

     (b) Notwithstanding anything to the contrary contained in this Section 25,
(i) any applicable Guarantor shall be entitled, to the extent it is required to
do so by law, to deduct or withhold income or other similar taxes imposed by the
United States (or any political subdivision or taxing authority thereof or
therein) from any amounts payable hereunder for the account of any Creditor that
is not a United States Person (as such term is defined in Section 7701(a)(30) of
the Code) for United States federal income tax purposes and that has not
provided to the Borrower such forms that establish a complete exemption from
such deduction or withholding; and (ii) any applicable Guarantor shall not be
obligated pursuant to this Section 25 hereof to gross-up payments to be made to
a Creditor in respect of income or similar taxes imposed by the United States or
any additional amounts with respect thereto if such Creditor has not provided to
the Borrower such forms.

     Section 26. Termination. After the termination of all of the Commitments
and all Designated Hedge Documents, when no LC Outstandings exist and when all
Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been paid in full, this Guaranty will terminate and the

10



--------------------------------------------------------------------------------



 



Administrative Agent, at the request and expense of the Borrower and/or any of
the Guarantors, will execute and deliver to the Guarantors an instrument or
instruments acknowledging the satisfaction and termination of this Guaranty.

     Section 27. Enforcement Only by Administrative Agent. The Creditors agree
that this Guaranty may be enforced only by the action of the Administrative
Agent, acting upon the instructions of the Required Lenders, and that no
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent, for the benefit of the Creditors, upon
the terms of this Guaranty.

     Section 28. General Limitation on Claims by Guarantors. NO CLAIM MAY BE
MADE BY ANY GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, OR
THE AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF
THEM, FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY
CLAIM FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER
GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND EACH GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

     Section 29. Creditors Not Fiduciary to Guarantors. The relationship among
any Guarantor and its Affiliates, on the one hand, and the Administrative Agent
and the other Creditors, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent and the other Creditors have no fiduciary
or other special relationship with any Guarantor or any of its Affiliates, and
no term or provision of any Guaranteed Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.

     Section 30. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

     Section 31. Governing Law; Venue; Waiver of Jury Trial.

     (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE ADMINISTRATIVE
AGENT, THE OTHER CREDITORS AND OF EACH GUARANTOR HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES. Any legal action or proceeding with respect to
this Guaranty may be brought in the Courts of the State of Ohio, or of the
United States of America for the Northern District of Ohio, Eastern Division,
and, by execution and delivery of this Guaranty, each Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each Guarantor hereby
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered mail, return receipt requested, to such Guarantor at its address
provided herein, such service to become effective 30 days after such mailing, or
such earlier time as may be provided by applicable law. Nothing herein shall
affect the right of the Administrative Agent or any of the other Creditors to
serve process in any other manner

11



--------------------------------------------------------------------------------



 



permitted by law or to commence legal proceedings or otherwise proceed against
each Guarantor in any other jurisdiction.

     (b) Each Guarantor hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document or Guaranteed Document brought in the courts referred to in
Section 31(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum.

     (c) EACH GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDITOR HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank.]

12



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

              AMS RESEARCH CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:
 
            AMERICAN MEDICAL SYSTEMS GYNECOLOGY INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:
 
            AMS SALES CORPORATION
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:
 
            THERMATRX, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:

      Accepted by:
 
    KEYBANK NATIONAL ASSOCIATION,    as Administrative Agent
 
   
By:
   

 

--------------------------------------------------------------------------------


  Name:

  Title:

13



--------------------------------------------------------------------------------



 



Exhibit A to

Subsidiary Guaranty

SUBSIDIARY GUARANTY SUPPLEMENT

     This Subsidiary Guaranty Supplement, dated as of ______ ___, 200___(as
amended, restated or otherwise modified from time to time, this “Supplement”),
is made by [_________, a _________ corporation] (the “Additional Guarantor”), in
favor of [_________], as administrative agent (the “Administrative Agent”) for
the benefit of the Creditors (as defined in the Guaranty referred to below).

RECITALS:

     (1) American Medical Systems, Inc., a Delaware corporation (the
“Borrower”), is a party to a Credit Agreement, dated as of January ___, 2005 (as
the same may from time to time be amended, restated or otherwise modified, the
“Credit Agreement”) with the Administrative Agent and the financial institutions
party thereto (collectively, the “Lenders”).

     (2) In connection with the Credit Agreement, each of the Borrower’s
Domestic Subsidiaries, as defined in the Credit Agreement (collectively, the
“Guarantors” and, individually, each a “Guarantor”), executed and delivered a
Guaranty of Payment dated as of January ___, 2005 (as the same may from time to
time be amended, restated, supplemented or otherwise modified, the “Guaranty”),
to the Administrative Agent for the benefit of the Creditors (as defined in the
Guaranty) pursuant to which the Guarantors guaranteed the payment and
performance in full of all of the Guaranteed Obligations (as defined in the
Guaranty).

     (3) The Additional Guarantor is a newly created or acquired Domestic
Subsidiary of the Borrower and, pursuant to Section 6.09 of the Credit
Agreement, is required to become a “Guarantor” under the Guaranty and to
guaranty, for the benefit of the Creditors, all of the Guaranteed Obligations.

     (4) The Additional Guarantor deems it to be in its direct pecuniary and
business interests to become a “Guarantor” under the Guaranty and, accordingly,
desires to enter into this Supplement in accordance with Section 16 of the
Guaranty in order to satisfy the condition described in the preceding paragraph
and to induce the Creditors to make financial accommodations to or for the
benefit of the Additional Guarantor.

AGREEMENT:

     NOW, THEREFORE, in consideration of the foregoing and the other benefits
accruing to the Additional Guarantor, the receipt and sufficiency of which are
hereby acknowledged, the Additional Guarantor covenants and agrees with the
Administrative Agent and the Creditors as follows:

     Section 1. Definitions. Capitalized terms used in this Supplement and not
otherwise defined herein shall have the meanings given to such terms in the
Guaranty.

     Section 2. Supplement; Guaranty. The Additional Guarantor hereby
acknowledges, agrees and confirms that, by its execution of this Supplement, on
and after the date hereof it shall become a party to the Guaranty and shall be
fully bound by, and subject to, all of the covenants, terms, obligations and
conditions of the Guaranty applicable to a “Guarantor” as though originally
party thereto as a “Guarantor,” and the Additional Guarantor shall be deemed a
“Guarantor” for all purposes of the Guaranty and the other Loan Documents (as
defined in the Credit Agreement). The Additional Guarantor

 



--------------------------------------------------------------------------------



 



acknowledges and confirms that it has received a copy of the Guaranty, the other
Loan Documents and all exhibits thereto and has reviewed and understands all of
the terms and provisions thereof. The Additional Guarantor (i) agrees that it
will comply with all the terms and conditions of the Guaranty as if it were an
original signatory thereto, and (ii) irrevocably and unconditionally guarantees
(A) to the Administrative Agent, each Letter of Credit Issuer and the Lenders
the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Credit Document Obligations of the
Borrower and each other Guarantor and (B) to each Designated Hedge Creditor the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Designated Hedge Document Obligations.

     Section 3. Effect of this Agreement. Except as expressly provided in this
Supplement, the Guaranty shall remain in full force and effect, without
modification or amendment.

     Section 4. Representations and Warranties. The Additional Guarantor, as of
the date hereof, hereby:

     (a) makes to the Administrative Agent and the Creditors each of the
representations and warranties contained in the Guaranty applicable to a
Guarantor; and

     (b) represents and warrants that upon the execution and delivery of this
Supplement, all of the conditions set forth in Section 6.09 of the Credit
Agreement have been satisfied.

     Section 5. Successors and Assigns; Entire Agreement. This Supplement is
binding upon and shall inure to the benefit of the Additional Guarantor, the
Administrative Agent and each of the Creditors and their respective successors
and assigns. This Supplement and the Guaranty set forth the entire agreement and
understanding between the parties as to the subject matter hereof and merges and
supercedes all prior discussions, agreements and understandings of any and every
nature among them. This Supplement shall be a Loan Document under the Credit
Agreement.

     Section 6. Headings. The descriptive headings of this Supplement are for
convenience or reference only and do not constitute a part of this Supplement.

     Section 7. Governing Law. This Supplement and the rights of the parties
hereunder shall be construed and interpreted in accordance with the laws of the
State of Ohio, without application of the rules regarding conflicts of laws.

     Section 8. JURY TRIAL WAIVER. THE ADDITIONAL GUARANTOR HEREBY IRREVOCABLY
WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS SUPPLEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank.]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Additional Guarantor has executed this Supplement
as of the date first written above.

             

--------------------------------------------------------------------------------

 
       

  By:    

   

--------------------------------------------------------------------------------

Name:

    Title:

3



--------------------------------------------------------------------------------



 



EXHIBIT C-2: FORM OF HOLDINGS GUARANTY

GUARANTY OF PAYMENT

     THIS GUARANTY OF PAYMENT, dated as of January 20, 2005 (as the same may be
amended, restated or otherwise modified from time to time, this “Guaranty”),
made by (i) AMERICAN MEDICAL SYSTEMS HOLDINGS, INC., a Delaware corporation
(together with its successors and assigns, the “Guarantor”), with (ii) KEYBANK
NATIONAL ASSOCIATION, as Administrative Agent (herein, together with its
successors and assigns in such capacity, the “Administrative Agent”), for the
benefit of the Creditors (as defined below):

RECITALS:

     (1) Except as otherwise defined herein, terms used herein and defined in
the Credit Agreement (as defined below) shall be used herein as therein defined.
Certain terms used herein are defined in Section 1 hereof.

     (2) This Guaranty is made pursuant to the Credit Agreement, dated as of the
date hereof (as the same may be amended, restated or otherwise modified from
time to time, the “Credit Agreement”), among American Medical Systems, Inc., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
the Guarantor, the financial institutions named as lenders therein (together
with their successors and assigns, the “Lenders”), and the Administrative Agent.

     (3) The Borrower is a direct wholly-owned Subsidiary of the Guarantor.

     (4) It is a condition to the making of Loans and LC Issuances under the
Credit Agreement that the Guarantor shall have executed and delivered this
Guaranty.

     (5) The Guarantor will obtain benefits from the Credit Agreement and,
accordingly, desires to execute this Guaranty to satisfy the condition described
in the preceding paragraph and to induce the Creditors to extend the Loan
Document Obligations and the Designated Hedge Document Obligations.

AGREEMENT:

     NOW, THEREFORE, in consideration of the foregoing and other benefits
accruing to the Guarantor, the receipt and sufficiency of which are hereby
acknowledged, the Guarantor hereby makes the following representations and
warranties to the Administrative Agent and the other Creditors and hereby
covenants and agrees with the Administrative Agent and each other Creditor as
follows:

     Section 1. Certain Definitions. As used in this Guaranty, the following
terms shall have the meanings herein specified unless the context otherwise
requires:

     “Creditor” means the Administrative Agent, each LC Issuer, the Swing Line
Lender, the Lenders and the Designated Hedge Creditors, and the respective
successors and assigns of each of the foregoing.

     “Designated Hedge Creditor” means each Lender or Affiliate of a Lender that
participates as a counterparty to any Credit Party pursuant to any Designated
Hedge Document.

     “Designated Hedge Document” means and includes (i) each Designated Hedge
Agreement to which any Credit Party is now or may hereafter become a party, and
(ii) each

 



--------------------------------------------------------------------------------



 



confirmation, transaction statement or other document executed and delivered in
connection therewith to which any Credit Party is now or may hereafter become a
party.

     “Designated Hedge Document Obligations” means, collectively, all
obligations and liabilities owing by any Credit Party under all existing and
future Designated Hedge Documents, in all cases whether now existing, or
hereafter incurred or arising, including any such amounts incurred or arising
during the pendency of any bankruptcy, insolvency, reorganization, receivership
or similar proceeding, regardless of whether allowed or allowable in such
proceeding or subject to an automatic stay under Section 362(a) of the
Bankruptcy Code.

     “Guaranteed Documents” means, collectively, (i) the Credit Agreement and
the other Loan Documents and (ii) each Designated Hedge Agreement and other
Designated Hedge Document.

     “Guaranteed Obligations” means, collectively, the Loan Document Obligations
and the Designated Hedge Document Obligations.

     “Loan Document Obligations” means, collectively (i) the principal of and
interest on the Loans made to the Borrower under the Credit Agreement, (ii) all
LC Outstandings and other amounts owing with respect to Letters of Credit issued
under the Credit Agreement, and (iii) all of the other Obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, in the case of each
of the foregoing whether now existing, or hereafter incurred or arising,
including any such interest or other amounts incurred or arising during the
pendency of any bankruptcy, insolvency, reorganization, receivership or similar
proceeding, regardless of whether allowed or allowable in such proceeding or
subject to an automatic stay under Section 362(a) of the Bankruptcy Code.

     “Subordinated Obligations” has the meaning given to such term in Section
3(a) hereof.

     “Taxes” has the meaning specified in Section 25(b) hereof.

     Section 2. “Guaranty by the Guarantor, etc.”

     (a) The Guarantor irrevocably and unconditionally guarantees: (i) to the
Administrative Agent, each LC Issuer, the Swing Line Lender and the Lenders the
full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all of the Loan Document Obligations and (ii) to
each Designated Hedge Creditor the full and prompt payment when due (whether at
the stated maturity, by acceleration or otherwise) of all of the Designated
Hedge Document Obligations. Such guaranty is an absolute, unconditional, present
and continuing guaranty of payment and not of collectibility and is in no way
conditioned or contingent upon any attempt to collect from the Borrower or any
other Subsidiary or Affiliate of the Borrower, or any other action, occurrence
or circumstance whatsoever. If an Event of Default shall occur and be continuing
under the Credit Agreement or any payment default shall occur and be outstanding
under any Designated Hedge Document, the Guarantor will, immediately upon (and
in any event no later than one Business Day following) its receipt of written
notice from the Administrative Agent demanding payment hereunder, pay to the
Administrative Agent, for the benefit of the Creditors, in immediately available
funds, at the Payment Office, such amount of the Guaranteed Obligations as the
Administrative Agent shall specify in such notice.

     (b) In addition to the foregoing, the Guarantor unconditionally and
irrevocably, guarantees to the Creditors the payment of any and all Guaranteed
Obligations of the Borrower and each other Credit Party, whether or not due or
payable by the obligor thereon, upon the occurrence of an Insolvency Event

2



--------------------------------------------------------------------------------



 



in respect of the Borrower or such other Credit Party, and unconditionally and
irrevocably, jointly and severally, promises to pay such Guaranteed Obligations
to the Administrative Agent, for the benefit of the Creditors, on demand, in
such currency and otherwise in such manner as is provided in the Guaranteed
Documents governing such Guaranteed Obligations.

     (c) As a separate, additional and continuing obligation, the Guarantor
unconditionally and irrevocably undertakes and agrees, for the benefit of the
Creditors, that, should any amounts constituting Guaranteed Obligations not be
recoverable from the Borrower or any other Credit Party for any reason
whatsoever (including, without limitation, by reason of any provision of any
Guaranteed Document or any other agreement or instrument executed in connection
therewith being or becoming, at any time, voidable, void, unenforceable, or
otherwise invalid under any applicable law), then notwithstanding any notice or
knowledge thereof by the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any other Person, the Guarantor as sole, original and
independent obligor, upon demand by the Administrative Agent, will make payment
to the Administrative Agent, for the account of the Creditors, of all such
obligations not so recoverable by way of full indemnity.

     (d) All payments by the Guarantor under this Guaranty shall be made to the
Administrative Agent, for the benefit of the Creditors, in such currency and
otherwise in such manner as is provided in the Guaranteed Documents to which
such payments relate.

     Section 3. Subordination.

     (a) Any Indebtedness or other obligations or liabilities of the Borrower
now or hereafter held by the Guarantor (collectively, “Subordinated
Obligations”) are hereby subordinated to the Indebtedness of the Borrower to any
Creditor; provided, however, that so long as no Default or Event of Default has
occurred and is continuing, the Borrower may incur Subordinated Obligations in
the ordinary course of business and make principal, interest and/or other
payments on or in respect of all Subordinated Obligations, in each case which
are not otherwise prohibited hereunder or under the Credit Agreement. Upon the
request of the Administrative Agent after an Event of Default has occurred, the
Subordinated Obligations shall be collected, enforced and received by the
Guarantor as trustee for the Administrative Agent and the other Creditors and be
paid over to the Administrative Agent, for the benefit of the Creditors, on
account of the Indebtedness of the Borrower owing under the Guaranteed Documents
to the Administrative Agent and to the other Creditors, but without affecting or
impairing in any manner the liability of the Guarantor under the other
provisions of this Guaranty. Prior to the transfer by the Guarantor of any note
or negotiable instrument evidencing any Subordinated Obligation of the Borrower
to the Guarantor, the Guarantor shall mark such note or negotiable instrument
with a legend that the same is subject to this subordination.

     (b) If and to the extent that the Guarantor makes any payment to the
Administrative Agent or any other Creditor or to any other Person pursuant to or
in respect of this Guaranty, any reimbursement or similar claim that the
Guarantor may have against the Borrower by reason thereof shall be subject and
subordinate to the prior termination of all of the Commitments and indefeasible
payment in full of all Guaranteed Obligations.

     Section 4. Guarantor’s Obligations Absolute. The obligations of the
Guarantor under this Guaranty shall be absolute and unconditional, shall not be
subject to any counterclaim, setoff, deduction or defense based on any claim the
Guarantor may have against the Borrower or any other Person, including, without
limitation, the Administrative Agent, any other Creditor, any of their
respective Affiliates, or any Subsidiary Guarantor, and shall remain in full
force and effect without regard to, and shall not be released, suspended,
abated, deferred, reduced, limited, discharged, terminated or otherwise impaired
or adversely affected by any circumstance or occurrence whatsoever, other than
indefeasible

3



--------------------------------------------------------------------------------



 



payment in full of, and complete performance of, all of the Guaranteed
Obligations, including, without limitation:

     (a) any increase in the amount of the Guaranteed Obligations outstanding
from time to time, including, without limitation, any increase in the aggregate
outstanding amount of the Loans and Letters of Credit above any specific maximum
amount referred to herein or in the Credit Agreement as in effect on the date
hereof, and any increase in any interest rate, Fee or other amount applicable to
any portion of the Guaranteed Obligations or otherwise payable under any
Guaranteed Document;

     (b) any direction as to the application of any payment by the Borrower or
by any other Person;

     (c) any incurrence of additional Guaranteed Obligations at any time or
under any circumstances, including, without limitation, (i) during the
continuance of a Default or Event of Default, (ii) at any time when all
conditions to such incurrence have not been satisfied, or (iii) in excess of any
borrowing base, sublimit or other limitations contained in the Credit Agreement
or any of the other Guaranteed Documents;

     (d) any renewal or extension of the time for payment or maturity of any of
the Guaranteed Obligations, or any amendment or modification of, or addition or
supplement to, or deletion from, the Credit Agreement, any other Guaranteed
Document, or any other instrument or agreement applicable to the Borrower or any
other Person, or any part thereof, or any assignment, transfer or other
disposition of any thereof;

     (e) any failure of the Credit Agreement, any other Guaranteed Document, or
any other instrument or agreement applicable to the Borrower or any other
Person, to constitute the legal, valid and binding agreement or obligation of
any party thereto, enforceable in accordance with its terms, or any irregularity
in the form of any Guaranteed Document;

     (f) any failure on the part of the Borrower or any other Person to perform
or comply with any term or provision of the Credit Agreement, any other
Guaranteed Document, or any such other instrument or agreement;

     (g) any waiver, consent, extension, indulgence or other action or inaction
(including, without limitation, any lack of diligence, any failure to mitigate
damages or marshal assets, or any election of remedies) under or in respect of
(i) the Credit Agreement, any other Guaranteed Document, or any such other
instrument or agreement, or (ii) any obligation or liability of the Borrower or
any other Person;

     (h) any exercise or non-exercise of any right, power or remedy under or in
respect of the Credit Agreement, any other Guaranteed Document, or any such
other instrument or agreement, or any such obligation or liability, including,
without limitation, (i) any failure of the Administrative Agent or any other
Creditor to give notice of any Default or Event of Default under any Guaranteed
Document, or to advance funds for the protection or preservation of, or
provision of insurance for, or payment of taxes on, any property that is
collateral security for any of the Guaranteed Obligations, and (ii) any act or
failure to act on the part of the Administrative Agent or any other Creditor, in
any manner referred to in this Guaranty, or otherwise, that may deprive the
Guarantor of its right to (A) subrogation against the Borrower to recover full
reimbursement or indemnity for any payments made pursuant to this Guaranty, or
(B) contribution from any Subsidiary Guarantor for any such payments made by it,
or that

4



--------------------------------------------------------------------------------



 



otherwise may adversely affect the amount recoverable upon the exercise of any
such right of subrogation or contribution;

     (i) any settlement or compromise of any of the Guaranteed Obligations, any
security therefor or guaranty thereof;

     (j) any payment made to the Administrative Agent or any other Creditor on
the Guaranteed Obligations that the Administrative Agent or any other Creditor
repays, returns or otherwise restores to the Borrower or any other applicable
obligor pursuant to court order in any bankruptcy, reorganization, arrangement,
moratorium or other debtor relief proceeding;

     (k) any subordination of any of the claims of the Administrative Agent or
any other Creditor to any claims of any creditors of the Borrower or any other
Person, or any subordination of any liens or security interests in favor of the
Administrative Agent or any other Creditor to any liens or security interests of
any other Person;

     (l) any sale, exchange, release, surrender or foreclosure of, or any
realization upon, or other dealing with, in any manner and in any order, any
property, rights or interests by whomsoever at any time granted, assigned,
pledged or mortgaged to secure, or howsoever securing, the Guaranteed
Obligations, or any other liabilities or obligations (including any of those
hereunder), or any portion of any thereof;

     (m) any release of any security or any guaranty by or at the direction of
the Administrative Agent or any other Creditor, or any release or discharge of,
or limitation of recourse against, any Person furnishing any security or
guaranty;

     (n) any Insolvency Event relating to the Borrower or to any of its
properties or assets;

     (o) any disallowance or limitation of any claim of the Administrative
Agent, any other Creditor, or any other Person, in connection with any
Insolvency Event relating to the Borrower;

     (p) any assignment, transfer or other disposition, in whole or in part, by
the Borrower or any other Person of its interest in any of the property, rights
or interests constituting security for all or any portion of the Guaranteed
Obligations or any other Indebtedness, liabilities or obligations;

     (q) any failure of any of the Loan Documents, or any other agreement or
instrument securing all or any portion of the Guaranteed Obligations, to
effectively subject any property, rights or interests to any liens or security
interests purported to be granted or created thereby, or any failure of any such
liens or security interests to be or become perfected or to establish or
maintain the priority over other liens and security interests contemplated
thereby;

     (r) any lack of notice to, or knowledge by, the Guarantor of any of the
matters referred to above; or

     (s) to the fullest extent permitted under applicable law now or hereafter
in effect, any other circumstance or occurrence, whether similar or dissimilar
to any of the foregoing, that could or might constitute a defense available to,
or a discharge of the obligations of, a guarantor or other surety.

5



--------------------------------------------------------------------------------



 



     Section 5. Waivers. The Guarantor unconditionally waives, to the maximum
extent permitted under any applicable law now or hereafter in effect, insofar as
its obligations under this Guaranty are concerned, (a) notice of any of the
matters referred to in Section 4, (b) all notices required by statute, rule of
law or otherwise to preserve any rights against the Guarantor hereunder,
including, without limitation, any demand, presentment, proof or notice of
dishonor or non-payment of any Guaranteed Obligation, notice of acceptance of
this Guaranty, notice of the incurrence of any Guaranteed Obligation, notice of
any failure on the part of the Borrower, any of its Subsidiaries or Affiliates,
or any other Person, to perform or comply with any term or provision of the
Credit Agreement, any other Guaranteed Document or any other agreement or
instrument to which the Borrower or any other Person is a party, or notice of
the commencement of any proceeding against any other Person or any of its
property or assets, (c) any right to the enforcement, assertion or exercise
against the Borrower or against any other Person or any collateral of any right,
power or remedy under or in respect of the Credit Agreement, the other
Guaranteed Documents or any other agreement or instrument, and (d) any
requirement that the Guarantor be joined as a party to any proceedings against
the Borrower or any other Person for the enforcement of any term or provision of
the Credit Agreement, the other Guaranteed Documents, this Guaranty or any other
agreement or instrument.

     Section 6. Subrogation Rights. Until such time as the Guaranteed
Obligations have been paid in full in cash and otherwise fully performed and all
of the Commitments under the Credit Agreement have been terminated, the
Guarantor hereby irrevocably waives all rights of subrogation that it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the Bankruptcy Code, or otherwise) to the claims of the
Administrative Agent and/or the other Creditors against the Borrower, any
Subsidiary Guarantor or any other guarantor of or surety for the Guaranteed
Obligations and all contractual, statutory or common law rights of
reimbursement, contribution or indemnity from the Borrower or any Subsidiary
Guarantor that it may at any time otherwise have as a result of this Guaranty.

     Section 7. Guarantor Familiar with Borrower’s Affairs. The Guarantor
confirms that an executed (or conformed) copy of each of the Loan Documents has
been made available to its principal executive officers, that such officers are
familiar with the contents thereof and of this Guaranty, and that it has
executed and delivered this Guaranty after reviewing the terms and conditions of
the Credit Agreement, the other Loan Documents and this Guaranty and such other
information as it has deemed appropriate in order to make its own credit
analysis and decision to execute and deliver this Guaranty. The Guarantor
confirms that it has made its own independent investigation with respect to the
creditworthiness of the Borrower and its other Subsidiaries and Affiliates and
is not executing and delivering this Guaranty in reliance on any representation
or warranty by the Administrative Agent or any other Creditor or any other
Person acting on behalf of the Administrative Agent or any other Creditor as to
such creditworthiness. The Guarantor expressly assumes all responsibilities to
remain informed of the financial condition of the Borrower and its other
Subsidiaries and Affiliates and any circumstances affecting (a) the Borrower’s
or any other Subsidiary’s or Affiliate’s ability to perform its obligations
under the Credit Agreement and the other Guaranteed Documents to which it is a
party, or (b) any collateral securing, or any other guaranty for, all or any
part of the Borrower’s or such other Subsidiary’s or Affiliate’s payment and
performance obligations thereunder; and the Guarantor further agrees that the
Administrative Agent and the other Creditors shall have no duty to advise the
Guarantor of information known to them regarding such circumstances or the risks
the Guarantor undertakes in this Guaranty.

     Section 8. Covenant Under Credit Agreement. The Guarantor covenants and
agrees that on and after the date hereof and until this Guaranty is terminated
in accordance with Section 22 hereof, the Guarantor shall take, or will refrain
from taking, as the case may be, all actions that are necessary to be taken or
not taken so that no Default or Event of Default, is caused by the actions or
inactions of the Guarantor or any of its Subsidiaries.

6



--------------------------------------------------------------------------------



 



     Section 9. Solvency. The Guarantor represents and warrants to the
Administrative Agent and each of the other Creditors that as of the date the
Guarantor has become a party to this Guaranty, (i) the Guarantor has received
consideration that is the reasonable equivalent value of the obligations and
liabilities that the Guarantor has incurred to the Administrative Agent and the
other Creditors under this Guaranty and the other Loan Documents to which the
Guarantor is a party; (ii) the Guarantor has capital sufficient to carry on its
business and transactions and all business and transactions in which it is about
to engage and is solvent and able to pay its debts as they mature; (iii) the
Guarantor owns property having a value, both at fair valuation and at present
fair salable value, greater than the amount required to pay its debts; and
(iv) the Guarantor is not entering into the Loan Documents to which it is a
party with the intent to hinder, delay or defraud its creditors.

     Section 10. Continuing Guaranty; Remedies Cumulative, etc. This Guaranty is
a continuing guaranty, all liabilities to which it applies or may apply under
the terms hereof shall be conclusively presumed to have been created in reliance
hereon, and this Guaranty shall remain in full force and effect until terminated
as provided in Section 22 hereof. No failure or delay on the part of the
Administrative Agent or any other Creditor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein expressly specified are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
other Creditor would otherwise have. No notice to or demand on the Guarantor in
any case shall entitle the Guarantor to any other further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent or any other Creditor to any other or further action in any
circumstances without notice or demand. It is not necessary for, and neither the
Administrative Agent nor any other Creditor, undertakes any obligation or duty
to, inquire into the capacity or powers of the Borrower or any of its
Subsidiaries or the officers, directors, partners or agents acting or purporting
to act on its behalf, and any indebtedness made or created in reliance upon the
professed exercise of such powers shall be guaranteed hereunder.

     Section 11. Application of Payments and Recoveries. All amounts received by
the Administrative Agent pursuant to, or in connection with the enforcement of,
this Guaranty, together with all amounts and other rights and benefits realized
by any Creditor (or to which any Creditor may be entitled) by virtue of this
Guaranty, shall be applied as provided in Section 8.03 of the Credit Agreement.

     Section 12. Enforcement Expenses. The Guarantor hereby agrees to pay, to
the extent not paid pursuant to Section 11.01 of the Credit Agreement, all
out-of-pocket costs and expenses of the Administrative Agent and each other
Creditor in connection with the enforcement of this Guaranty and any amendment,
waiver or consent relating hereto (including, without limitation, the fees and
disbursements of counsel employed by the Administrative Agent or any of the
other Creditors).

     Section 13. Successors and Assigns. This Guaranty shall be binding upon the
Guarantor and its successors and assigns, and shall inure to the benefit of the
Administrative Agent and the other Creditors and their successors and assigns.

     Section 14. Entire Agreement. This Guaranty and the other Guaranteed
Documents represent the final agreement among the parties with respect to the
subject matter hereof and thereof, supersede any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof and
thereof, and may not be contradicted by evidence of prior, contemporaneous or
subsequent oral agreements among the parties. There are no unwritten oral
agreements among the parties.

     Section 15. Amendments. No amendment or waiver of any provision of this
Guaranty and no consent to any departure by the Guarantor therefrom shall in any
event be effective unless the same shall

7



--------------------------------------------------------------------------------



 



be in writing and signed by the Administrative Agent acting at the direction of
the requisite number of Lenders, if any, required pursuant to Section 11.12 of
the Credit Agreement, and the Guarantor and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

     Section 16. Headings Descriptive. The headings of the several Sections of
this Guaranty are inserted for convenience only and shall not in any way affect
the meaning or construction of any provision of this Guaranty.

     Section 17. Severability. Any provision of this Guaranty that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

     Section 18. Right of Setoff. In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of an Event of Default (such term
to mean any “Event of Default” as defined in the Credit Agreement or any payment
default under any Designated Hedge Document after any applicable notice and
grace period), each Creditor is hereby authorized at any time or from time to
time, without notice to the Guarantor or to any other Person, any such notice
being expressly waived, to the fullest extent permitted under applicable law now
or hereafter in effect, to set off and to appropriate and apply any and all
deposits (general or special) and any other indebtedness at any time held or
owing by such Creditor to or for the credit or the account of the Guarantor,
against and on account of the obligations and liabilities of the Guarantor to
such Creditor under this Guaranty, irrespective of whether or not the
Administrative Agent or such Creditor shall have made any demand hereunder and
although said obligations, liabilities, deposits or claims, or any of them,
shall be contingent or unmatured. Each Creditor agrees to promptly notify the
relevant Guarantor after any such set off and application, provided, however,
that the failure to give such notice shall not affect the validity of such set
off and application.

     Section 19. Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing and
mailed, sent by telecopier or delivered, (a) if to the Guarantor, to it at the
address specified for it in the Credit Agreement, (b) if to the Administrative
Agent, to it at its Notice Office, (c) if to any Lender, to it at its address
specified in or pursuant to the Credit Agreement, and (d) if to any Designated
Hedge Creditor, to it at such address as such Designated Hedge Creditor shall
have specified in writing to the Guarantor and the Administrative Agent; or in
any case at such other address as any of the Persons listed above may hereafter
notify the others in writing. All such notices and communications shall be
mailed, sent via telecopier, sent by overnight courier or delivered, and shall
be effective when received.

     Section 20. Reinstatement. If claim is ever made upon the Administrative
Agent or any other Creditor for recission, repayment, recovery or restoration of
any amount or amounts received by the Administrative Agent or any other Creditor
in payment or on account of any of the Guaranteed Obligations and any of the
aforesaid payees repays all or part of said amount by reason of (a) any
judgment, decree or order of any court or administrative body having
jurisdiction over such payee or any of its property, or (b) any settlement or
compromise of any such claim effected by such payee with any such claimant
(including the Borrower), then and in such event (i) any such judgment, decree,
order, settlement or compromise shall be binding upon the Guarantor,
notwithstanding any revocation hereof or other instrument evidencing any
liability of the Borrower, (ii) the Guarantor shall be and remain liable to the
aforesaid payees hereunder for the amount so repaid or otherwise recovered or
restored to the same extent as if such amount had never originally been received
by any such payee, and (iii) this Guaranty

8



--------------------------------------------------------------------------------



 



shall continue to be effective or be reinstated, as the case may be, all as if
such repayment or other recovery had not occurred.

     Section 21. Payments Free and Clear of Setoffs, Counterclaims and Taxes,
etc.

     (a) All payments made by the Guarantor hereunder will be made without
setoff, counterclaim or other defense and, except as provided for in this
Section 21(a), all such payments will be made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any jurisdiction or by any political subdivision or taxing authority
thereof or therein with respect to such payments (but excluding, except as
provided in the second succeeding sentence, any tax, imposed on or measured by
the net income or net profits of a Creditor and franchise taxes imposed on it
pursuant to the laws of the jurisdiction under which such Creditor is organized
or the jurisdiction in which the principal office or Applicable Lending Office
of such Creditor is located or any subdivision thereof or therein) and all
interest, penalties or similar liabilities with respect to such non excluded
taxes, levies imposts, duties, fees, assessments or other charges (all such
nonexcluded taxes levies, imposts, duties, fees assessments or other charges
being referred to collectively as “Taxes”). If any Taxes are so levied or
imposed, the Guarantor agrees to pay the full amount of such Taxes and such
additional amounts as may be necessary so that every payment by it of all
amounts due hereunder, after withholding or deduction for or on account of any
Taxes will not be less than the amount provided for herein. If any amounts are
payable in respect of Taxes pursuant to the preceding sentence, the Guarantor
agrees to reimburse each Creditor, upon the written request of such Creditor for
taxes imposed on or measured by the net income or profits of such Creditor
pursuant to the laws of the jurisdiction in which such Creditor is organized or
in which the principal office or Applicable Lending Office of such Creditor is
located or under the laws of any political subdivision or taxing authority of
any such jurisdiction in which the principal office or Applicable Lending Office
of such Creditor is located and for any withholding of income or similar taxes
imposed by the United States of America as such Creditor shall determine are
payable by, or withheld from, such Creditor in respect of such amounts so paid
to or on behalf of such Creditor pursuant to the preceding sentence, which
request shall be accompanied by a statement from such Creditor setting forth, in
reasonable detail, the computations used in determining such amounts. The
Guarantor will furnish to the Administrative Agent within 45 days after the date
the payment of any Taxes, or any withholding or deduction on account thereof, is
due pursuant to applicable law certified copies of tax receipts, or other
evidence satisfactory to the applicable Creditor, evidencing such payment by the
applicable Creditor. The Guarantor will indemnify and hold harmless the
Administrative Agent and each Creditor, and reimburse the Administrative Agent
or such Creditor upon its written request, for the amount of any Taxes so levied
or imposed and paid or withheld by such Creditor.

     (b) Notwithstanding anything to the contrary contained in this Section 21,
(i) the Guarantor shall be entitled, to the extent it is required to do so by
law, to deduct or withhold income or other similar taxes imposed by the United
States (or any political subdivision or taxing authority thereof or therein)
from any amounts payable hereunder for the account of any Creditor that is not a
United States Person (as such term is defined in Section 7701(a)(30) of the
Code) for United States federal income tax purposes and that has not provided to
the Borrower such forms that establish a complete exemption from such deduction
or withholding; and (ii) the Guarantor shall not be obligated pursuant to this
Section 21 hereof to gross-up payments to be made to a Creditor in respect of
income or similar taxes imposed by the United States or any additional amounts
with respect thereto if such Creditor has not provided to the Borrower such
forms.

     Section 22. Termination. After the termination of all of the Commitments
and all Designated Hedge Documents, when no LC Outstandings exist and when all
Loans and other Guaranteed Obligations (other than unasserted indemnity
obligations) have been paid in full, this Guaranty will terminate and the

9



--------------------------------------------------------------------------------



 



Administrative Agent, at the request and expense of the Borrower and/or the
Guarantor, will execute and deliver to the Guarantor an instrument or
instruments acknowledging the satisfaction and termination of this Guaranty.

     Section 23. Enforcement Only by Administrative Agent. The Creditors agree
that this Guaranty may be enforced only by the action of the Administrative
Agent, acting upon the instructions of the Required Lenders, and that no
Creditor shall have any right individually to seek to enforce or to enforce this
Guaranty, it being understood and agreed that such rights and remedies may be
exercised by the Administrative Agent, for the benefit of the Creditors, upon
the terms of this Guaranty.

     Section 24. General Limitation on Claims by Guarantor. NO CLAIM MAY BE MADE
BY THE GUARANTOR AGAINST THE ADMINISTRATIVE AGENT OR ANY OTHER CREDITOR, OR THE
AFFILIATES, DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS OR AGENTS OF ANY OF THEM,
FOR ANY DAMAGES OTHER THAN ACTUAL COMPENSATORY DAMAGES IN RESPECT OF ANY CLAIM
FOR BREACH OF CONTRACT OR ANY OTHER THEORY OF LIABILITY ARISING OUT OF OR
RELATED TO THE TRANSACTIONS CONTEMPLATED BY THIS GUARANTY OR ANY OF THE OTHER
GUARANTEED DOCUMENTS, OR ANY ACT, OMISSION OR EVENT OCCURRING IN CONNECTION
THEREWITH; AND THE GUARANTOR HEREBY, TO THE FULLEST EXTENT PERMITTED UNDER
APPLICABLE LAW, WAIVES, RELEASES AND AGREES NOT TO SUE OR COUNTERCLAIM UPON ANY
SUCH CLAIM FOR ANY SPECIAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, WHETHER OR NOT
ACCRUED AND WHETHER OR NOT KNOWN OR SUSPECTED TO EXIST IN ITS FAVOR.

     Section 25. Creditors Not Fiduciary to Guarantor. The relationship among
the Guarantor and its Affiliates, on the one hand, and the Administrative Agent
and the other Creditors, on the other hand, is solely that of debtor and
creditor, and the Administrative Agent and the other Creditors have no fiduciary
or other special relationship with the Guarantor or any of its Affiliates, and
no term or provision of any Guaranteed Document, no course of dealing, no
written or oral communication, or other action, shall be construed so as to deem
such relationship to be other than that of debtor and creditor.

     Section 26. Counterparts. This Guaranty may be executed in any number of
counterparts and by the different parties hereto on separate counterparts
including, by way of facsimile transmission or other electronic transmission
capable of authentication, each of which when so executed and delivered shall be
an original, but all of which shall together constitute one and the same
instrument.

     Section 27. Governing Law; Venue; Waiver of Jury Trial.

     (a) THIS GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE ADMINISTRATIVE
AGENT, THE OTHER CREDITORS AND OF THE GUARANTOR HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF OHIO, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES. Any legal action or proceeding with respect to
this Guaranty may be brought in the Courts of the State of Ohio, or of the
United States of America for the Northern District of Ohio, Eastern Division,
and, by execution and delivery of this Guaranty, the Guarantor hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The Guarantor hereby
irrevocably consents to the service of process out of any of the aforementioned
courts in any such action or proceeding by the mailing of copies thereof by
registered mail, return receipt requested, to the Guarantor at its address
provided herein, such service to become effective 30 days after such mailing, or
such earlier time as may be provided by applicable law. Nothing herein shall
affect the right of the Administrative Agent or any of the other Creditors to
serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the Guarantor in any other
jurisdiction.

10



--------------------------------------------------------------------------------



 



     (b) The Guarantor hereby irrevocably waives any objection that it may now
or hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Guaranty or any other
Credit Document or Guaranteed Document brought in the courts referred to in
Section 27(a) above and hereby further irrevocably waives and agrees not to
plead or claim in any such court that such action or proceeding brought in any
such court has been brought in an inconvenient forum.

     (c) THE GUARANTOR, THE ADMINISTRATIVE AGENT AND EACH OTHER CREDITOR HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS GUARANTY, THE OTHER LOAN
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

[Remainder of page intentionally left blank.]

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed
and delivered as of the date first above written.

              AMERICAN MEDICAL SYSTEMS HOLDINGS, INC.
 
       

  By:    

     

--------------------------------------------------------------------------------


      Name:

      Title:

      Accepted by:
 
    KEYBANK NATIONAL ASSOCIATION,     as Administrative Agent
 
   
By:
   

 

--------------------------------------------------------------------------------

Name:

  Title:

12